Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of December 31, 2014

 

among

 

DOUGLAS DYNAMICS, L.L.C.,
DOUGLAS DYNAMICS FINANCE COMPANY,
FISHER, LLC,
TRYNEX INTERNATIONAL LLC, and

DDIZ ACQUISITION, INC. (which on the Restatement Effective Date shall be merged
with and into Henderson Enterprises Group, Inc., with Henderson Enterprises
Group, Inc. surviving such merger),

as Borrowers

 

DOUGLAS DYNAMICS, INC.,
as Guarantor,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

 

J.P. MORGAN SECURITIES LLC AND WELLS FARGO BANK, N.A.,
as Joint Bookrunners and Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

and

 

WELLS FARGO BANK, N.A.,
as Syndication Agent

 

--------------------------------------------------------------------------------

 

Senior Secured Revolving Credit Facility



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

1.1

Definitions

1

1.2

Classification of Loans and Borrowings

36

1.3

Terms Generally

36

1.4

Accounting Terms; GAAP

37

 

 

 

SECTION 2.

LOANS AND LETTERS OF CREDIT

37

2.1

Commitments

37

2.2

Loans and Borrowings

37

2.3

Requests for Revolving Borrowings

38

2.4

Protective Advances

39

2.5

Swingline Loans and Overadvances

39

2.6

Letters of Credit

41

2.7

Funding of Borrowings

44

2.8

Interest Elections

45

2.9

Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments

46

2.10

Repayment and Amortization of Loans; Evidence of Debt

48

2.11

Prepayment of Loans

49

2.12

Fees

50

2.13

Interest

51

2.14

Market Disruption; Alternate Rate of Interest

51

2.15

Increased Costs

52

2.16

Break Funding Payments

53

2.17

Taxes

53

2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

57

2.19

Mitigation Obligations; Replacement of Lenders

59

2.20

Defaulting Lenders

60

2.21

Returned Payments

61

2.22

Determination of Borrowing Base

61

 

 

 

SECTION 3.

CONDITIONS PRECEDENT

65

3.1

Restatement Effective Date

65

3.2

Conditions to Each Credit Extension

68

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

68

4.1

Organization; Requisite Power and Authority; Qualification

68

4.2

Capital Stock and Ownership

69

4.3

Due Authorization

69

4.4

No Conflict

69

4.5

Governmental Consents

69

4.6

Binding Obligation

70

 

i

--------------------------------------------------------------------------------


 

4.7

Financial Condition

70

4.8

Projections

70

4.9

No Material Adverse Change

70

4.10

No Restricted Payments

70

4.11

Litigation; Adverse Facts

70

4.12

Payment of Taxes

70

4.13

Properties

71

4.14

Environmental Matters

72

4.15

No Defaults

72

4.16

Governmental Regulation

72

4.17

Margin Regulations

72

4.18

Employee Matters

72

4.19

Employee Benefit Plans

73

4.20

Certain Fees

73

4.21

Solvency

73

4.22

Collateral

74

4.23

Disclosure

74

4.24

Deposit Accounts

74

4.25

Use of Proceeds

75

4.26

Anti-Corruption Laws and Sanctions

75

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

75

5.1

Financial Statements and Other Reports

75

5.2

Existence

79

5.3

Payment of Taxes and Claims

80

5.4

Maintenance of Properties

80

5.5

Insurance

80

5.6

Inspections; Appraisals; and Inventories

80

5.7

Lenders Meetings

81

5.8

Compliance with Laws

81

5.9

Environmental

82

5.10

Subsidiaries

82

5.11

Additional Real Estate Assets

83

5.12

Post-Closing

84

5.13

Further Assurances

84

5.14

ERISA

85

5.15

Cash Management

85

 

 

 

SECTION 6.

NEGATIVE COVENANTS

86

6.1

Indebtedness

86

6.2

Liens

88

6.3

Sales and Leasebacks

89

6.4

No Further Negative Pledges

90

6.5

Restricted Payments

90

6.6

Restrictions on Subsidiary Distributions

92

6.7

Investments

92

6.8

Financial Covenants

93

 

ii

--------------------------------------------------------------------------------


 

6.9

Fundamental Changes; Asset Dispositions; Acquisitions

94

6.10

Disposal of Subsidiary Interests

95

6.11

Fiscal Year

96

6.12

Transactions with Shareholders and Affiliates

96

6.13

Conduct of Business

96

6.14

Permitted Activities of Holdings

96

6.15

Amendments or Waivers of Certain Agreements

96

6.16

Limitation on Payments Relating to Other Debt

97

6.17

Use of Proceeds

97

 

 

 

SECTION 7.

GUARANTY

98

7.1

Guaranty of the Obligations

98

7.2

Contribution by Guarantors

98

7.3

Payment by Guarantors

98

7.4

Liability of Guarantors Absolute

99

7.5

Waivers by Guarantors

100

7.6

Guarantors’ Rights of Subrogation, Contribution, etc.

101

7.7

Subordination of Other Obligations

102

7.8

Continuing Guaranty

102

7.9

Authority of Guarantors or Company

102

7.10

Financial Condition of Company

102

7.11

Bankruptcy, etc.

102

7.12

Discharge of Guaranty Upon Sale of Guarantor

103

7.13

Keepwell

103

 

 

 

SECTION 8.

EVENTS OF DEFAULT; LIQUIDITY EVENTS; CURE RIGHTS

103

8.1

Events of Default

103

 

 

 

SECTION 9.

AGENTS

106

 

 

 

SECTION 10.

MISCELLANEOUS

109

10.1

Notices

109

10.2

Expenses

110

10.3

Indemnity

111

10.4

Set-Off

111

10.5

Amendments and Waivers

112

10.6

Successors and Assigns; Participations

113

10.7

Independence of Covenants

116

10.8

Survival of Representations, Warranties and Agreements

116

10.9

No Waiver; Remedies Cumulative

116

10.10

Marshalling; Payments Set Aside

117

10.11

Severability

117

10.12

Obligations Several; Independent Nature of Lenders’ Rights; Violation of Law

117

10.13

Headings

117

10.14

APPLICABLE LAW

117

10.15

CONSENT TO JURISDICTION

117

 

iii

--------------------------------------------------------------------------------


 

10.16

WAIVER OF JURY TRIAL

118

10.17

Confidentiality

119

10.18

Usury Savings Clause

120

10.19

Counterparts

120

10.20

Effectiveness; Integration

120

10.21

Appointment for Perfection

120

10.22

USA PATRIOT Act

121

10.23

Effect of Restatement

121

10.24

Amendments

121

10.25

Effectiveness of the Merger

121

 

 

 

SECTION 11.

THE BORROWER REPRESENTATIVE

121

11.1

Appointment; Nature of Relationship

121

11.2

Powers

122

11.3

Employment of Agents

122

11.4

Notices

122

11.5

Successor Borrower Representative

122

11.6

Execution of Credit Documents; Borrowing Base Certificate

122

11.7

Reporting

122

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

Commitment Schedule

 

 

4.1

Organization and Capital Structure

 

 

4.2

Capital Stock and Ownership

 

 

4.9

Material Adverse Changes

 

 

4.11

Adverse Proceedings

 

 

4.13

Real Estate Assets

 

 

4.14

Environmental Matters

 

 

4.18

Employee Matters

 

 

4.19

Employee Benefit Plans

 

 

4.22

Certain Existing Liens

 

 

4.24

Deposit Accounts

 

 

6.1

Certain Indebtedness

 

 

6.2

Permitted Liens

 

 

6.7

Certain Investments

 

 

6.12

Certain Affiliate Transactions

 

 

 

 

 

EXHIBITS:

A

[Reserved]

 

 

B

Revolving Note

 

 

C

Compliance Certificate

 

 

D

Opinion of Counsel for Credit Parties

 

 

E

Assignment and Assumption

 

 

F

U.S. Tax Certificate

 

 

G

Solvency Certificate

 

 

H

Counterpart Agreement

 

 

I

Pledge and Security Agreement

 

 

J

Mortgage

 

 

K

[Reserved]

 

 

L

Borrowing Base Certificate

 

 

M

Collateral Access Agreement

 

 

N

Intercreditor Agreement

 

 

O

Fixed Charge Coverage Compliance Certificate

 

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 31, 2014 (the “Agreement”), by and among Douglas Dynamics, Inc., a
Delaware corporation (“Holdings”), Douglas Dynamics, L.L.C., a Delaware limited
liability company and a direct wholly-owned Subsidiary of Holdings (the
“Company”), Fisher, LLC, a Delaware limited liability company (“Fisher”),
Douglas Dynamics Finance Company, a Delaware corporation (“DD Finance”), Trynex
International LLC, a Delaware limited liability company formerly known as
Acquisition Tango LLC (“Trynex,”), DDIZ Acquisition, Inc., a Delaware
corporation (which on the Restatement Effective Date shall be merged (the
“Merger”) with and into Henderson Enterprises Group Inc., with Henderson
Enterprises Group Inc. as the surviving entity) (“Henderson”; and together with
Trynex, Fisher, DD Finance and the Company, each a “Borrower” and collectively
the “Borrowers”), the Lenders party hereto, JPMorgan Chase Bank, N.A. (“JPMCB”),
as Collateral Agent, and JPMCB as Administrative Agent.

 

RECITALS:

 

WHEREAS, pursuant to the Existing Revolving Credit Agreement (as defined below),
the lenders thereto extended loans to the Borrowers;

 

WHEREAS, the parties hereto desire to amend and restate the Existing Revolving
Credit Agreement on the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
that on the Restatement Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

 

SECTION 1.                         DEFINITIONS AND INTERPRETATION

 

1.1          Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“ABL Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Field Exam” means a field examination conducted by the
Administrative Agent or its designee of the Accounts, Inventory and related
working capital matters of Henderson and its Subsidiaries and of the related
data processing and other systems of Henderson and its Subsidiaries, the results
of which shall be satisfactory to the Administrative Agent in its Permitted
Discretion.

 

“Acceptable Inventory Appraisal” means an appraisal of the Inventory of
Henderson and its Subsidiaries from a firm (or firms) satisfactory to the
Administrative Agent, which appraisal(s) shall be satisfactory to the
Administrative Agent in its Permitted Discretion.

 

--------------------------------------------------------------------------------


 

“Account Control Event” means the occurrence and continuance of (i) any Event of
Default, or (ii) any Liquidity Event.  For purposes of this Agreement, the
occurrence of an Account Control Event shall be deemed continuing at the
Administrative Agent’s or Collateral Agent’s option (x) so long as such Event of
Default exists, and/or (y) if the Account Control Event arises as a result of a
Liquidity Event described in clause (ii) above, until Excess Availability is
$15,000,000 or more for 30 consecutive days, in which case an Account Control
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that an Account Control Event shall be deemed continuing (even if an
Event of Default is no longer continuing and/or such Liquidity Event has ceased
to exist for 30 consecutive days) at all times after an Account Control Event
has occurred and been discontinued on six occasions after the Restatement
Effective Date.

 

“Account Debtor” means, “Account Debtor,” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.

 

“Accounts” means all “accounts”, as such term is defined in the UCC as in effect
on the date hereof in the State of New York, in which such Person now or
hereafter has rights; provided, however, that for purposes of calculating the
Borrowing Base, the term “Accounts” shall not include Excluded Deposit Accounts
(as defined below).

 

“ACH” mean automated clearing house transfers.

 

“Acquisition” means the acquisition of the Target pursuant to the Acquisition
Agreement.

 

“Acquisition Agreement” means the Merger Agreement, dated as of November 24,
2014, by and among Holdings, DDIZ Acquisition, Inc., Henderson Enterprises
Group, Inc. and Lynn E. Gorguze.

 

“Acquisition Agreement Representations” means such of the representations made
by or on behalf of the Target in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the accuracy of any
such representation is a condition to the obligations of Holdings or an
Affiliate thereof to close under the Acquisition Agreement or Holdings (or an
Affiliate thereof) has the right to terminate its obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement.

 

“Acquisition Documentation” means the Acquisition Agreement and all exhibits,
schedules, annexes and other attachments thereto and other agreements related
thereto.

 

“Additional Co-Borrower” shall mean any wholly-owned Domestic Subsidiary of a
Borrower which may hereafter be approved by the Administrative Agent and the
Collateral Agent in its Permitted Discretion which (a) is currently able to
prepare all collateral reports in a comparable manner to the Borrowers’
reporting procedures, (b) has executed and delivered to the Administrative Agent
and the Collateral Agent such joinder agreements to this Agreement, contribution
and set-off agreements and other Collateral Documents as the Administrative
Agent or the Collateral Agent have reasonably requested and so long as each of
the Administrative Agent and the Collateral Agent have received and approved, in
their reasonable discretion, all UCC search results necessary to confirm the
Collateral Agent’s First Priority or Second Priority Lien, as applicable, on all
of such Additional Co-Borrower’s real, personal and mixed property (including
Capital Stock).

 

“Additional Revolving Commitments” has the meaning assigned to that term in
Section 2.9(e).

 

2

--------------------------------------------------------------------------------


 

“Additional Revolving Loan Lender” has the meaning assigned to that term in
Section 2.9(e).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against or affecting Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Aggregate Payments” has the meaning assigned to that term in Section 7.2.

 

“Agreement” has the meaning assigned to that term in the preamble.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Company or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin’’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan, a percentage per annum set forth in the table below for the
applicable type of Loan opposite the applicable category based on Average Daily
Excess Availability for the Fiscal Quarter most recently ended prior to such
day:

 

Average Daily Excess
Availability

 

ABR Loans

 

Eurodollar Loans

 

Category 1:

> $75,000,000

 

0.50

%

1.50

%

Category 2:

> $25,000,000 but < $75,000,000

 

0.75

%

1.75

%

Category 3:

< $25,000,000

 

1.00

%

2.00

%

 

The Applicable Margin (a) shall be the applicable rate per annum set forth in
Category 1 above until the First Adjustment Date and (b) from and after the
First Adjustment Date, changes in the Applicable Margin resulting from changes
in the Average Daily Excess Availability shall become effective on the first day
of the calendar month beginning after the date on which the last Borrowing Base
Certificate in respect of a period ending on (or immediately prior to) the last
day of any Fiscal Quarter is delivered to the Lenders pursuant to
Section 5.1(o) (or, on the First Adjustment Date, such date) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
Borrowing Base Certificate is not delivered within the time periods specified in
Section 5.1(o), then, until the date that is three Business Days after the date
on which such Borrowing Base Certificate is delivered, the highest rate set
forth in each column of the table set forth above shall apply. In addition,
during the occurrence and continuance of an Event of Default, the Administrative
Agent or the Requisite Lenders may, at their option, by notice to the Borrower
Representative (which notice may be revoked at the option of the Requisite
Lenders notwithstanding any provision of Section 10.5 requiring the consent of
each Lender “that would be affected thereby” for reductions in interest rates),
declare that the highest rate set forth in each column of the table set forth
above shall apply.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitment of all
Revolving Lenders (if the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Exposures at that time); provided that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the calculation and (b) with
respect to Protective Advances or with respect to the Aggregate Credit Exposure,
a percentage based upon its share of the Aggregate Credit Exposure and the
unused Commitments; provided that in the case of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Commitment shall be disregarded
in the calculation.

 

“Arranger” means J.P. Morgan Securities LLC and Wells Fargo Bank, N.A., as joint
bookrunners and joint lead arrangers hereunder.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrowers or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’, Company’s, or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of Holdings’ Subsidiaries, other

 

4

--------------------------------------------------------------------------------


 

than (i) inventory sold or leased in the ordinary course of business (excluding
any such sales by operations or divisions discontinued or to be discontinued),
(ii) equipment that is surplus, obsolete, worn-out, or no longer used or useful
in the business of Holdings, Company or any of its Subsidiaries and is sold or
disposed of in the ordinary course of business, (iii) leasehold interests that
are no longer used or useful in the business of Holdings, Company or any of its
Subsidiaries, (iv) dispositions, by means of trade-in, of equipment used in the
ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment in an effort to upgrade the
Facilities of Company and its Subsidiaries, (v) Cash and Cash Equivalents used
in a manner not prohibited by the Credit Documents or the Term Credit Documents,
and (vi) sales of other assets for aggregate consideration of less than
$1,000,000 with respect to any transaction or series of related transactions and
less than $3,000,000 in the aggregate during any calendar year (provided, that
for purposes of calculating the amounts set forth in this clause (vi), any
transactions or series of related transactions involving aggregate consideration
of $50,000 or less may be excluded).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any period for which such lease
has been extended or may, at the option of the lessor, be extended.  Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Available Excess Cash Flow” means, with respect to any Restricted Payment to be
made pursuant to Section 6.5(f), any Investment to be made pursuant to
Section 6.7(m) or any prepayment, repurchase or redemption of Other Debt
pursuant to Section 6.16 in any Fiscal Year (commencing with the Fiscal Year
ending December 31, 2015) (i) if the Excess Cash Flow Payment Conditions are
satisfied at the time of making the payment and after giving effect thereto, an
amount equal to (a) either (x) if the Leverage Ratio as of the most recently
completed Fiscal Year for which audited financial statements have been delivered
pursuant to Section 5.1(c) is less than or equal to 3.00 to 1.00, (1) 100% of
the Consolidated Excess Cash Flow for such most recently completed Fiscal Year
minus (2) the aggregate amount of Voluntary Term Loan Prepayments consummated
during the most recently completed Fiscal Year or (y) if the Leverage Ratio as
of the most recently completed Fiscal Year for which audited financial
statements have been delivered pursuant to Section 5.1(c) is greater than 3.00
to 1.00, (1) 50% of the Consolidated Excess Cash Flow for such most recently
completed Fiscal Year minus (2) the aggregate amount of Voluntary Term Loan
Prepayments consummated during the most recently completed Fiscal Year, minus
(b) the sum of (x) Restricted Payments made pursuant to Section 6.5(f)after the
delivery of such financial statements and on or prior to the date of
determination, plus (y) Investments made pursuant to Section 6.7(m) after the
delivery of such financial statements and on or prior to the date of
determination, plus (z) prepayments, repurchases and redemptions of Other Debt
pursuant to Section 6.16 after the delivery of such financial statements and on
or prior to the date of determination and (ii) if the Excess Cash Flow Payment
Conditions are not satisfied at the time of making the payment and after giving
effect thereto, zero.

 

5

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

“Average Daily Excess Availability” means the average daily Excess Availability
for the immediately preceding Fiscal Quarter.

 

“Banking Services Agreement” means each and any of the following bank services
provided to any Credit Party by any Lender Counterparty including: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

 

“Blocked Account” means any Deposit Account subject to a Blocked Account
Agreement.

 

“Blocked Account Agreement” means an account control agreement on terms
reasonably satisfactory to the Collateral Agent.

 

“Blocked Account Bank” means each bank with whom a Blocked Account Agreement has
been, or is required to be, executed in accordance with the terms hereof.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Borrower Representative, DD Finance, Fisher and any
Additional Co-Borrower that may become party hereto.

 

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Section 11.1.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

 

“Borrowing Base” means at any time, the sum of, without duplication:

 

(i)                                     the face amount of Eligible Accounts of
Borrowers multiplied by the advance rate of 85% (provided that until receipt of
an Acceptable Field Exam, the advance rate in respect of Eligible Accounts of
Henderson and any Subsidiaries of Henderson shall be 75%), plus

 

(ii)                                  the lesser of (A) the advance rate of 70%
of the Cost of Eligible Inventory of Borrowers, or (B) the advance rate of 85%
of the product of the Net Recovery Cost Percentage multiplied by the Cost of
Eligible Inventory of Borrowers (provided that until receipt of an Acceptable
Field Exam and an Acceptable Inventory Appraisal, Eligible Inventory of
Henderson and any Subsidiaries of

 

6

--------------------------------------------------------------------------------


 

Henderson shall only be included in the Borrowing Base in an amount equal to 45%
of the book value of such Eligible Inventory, plus

 

(iii)                               the balance of (A) Cash in Deposit Accounts
subject to a Blocked Account Agreement and (B) Cash Equivalents in a form
satisfactory to the Administrative Agent in accounts subject to account control
agreements on terms reasonably satisfactory to the Collateral Agent; minus

 

(iv)                              effective immediately upon notification
thereof to Borrower Representative by the Collateral Agent or the Administrative
Agent, any Reserves established from time to time by the Collateral Agent or the
Administrative Agent in its Permitted Discretion.

 

The Borrowing Base at any time shall (i) be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agent
and the Administrative Agent with such adjustments as Administrative Agent or
Collateral Agent deem appropriate in its Permitted Discretion to assure that the
Borrowing Base is calculated in accordance with the terms of this Agreement and
(ii) be computed no less than monthly; provided that the Borrower Representative
may compute the Borrowing Base more frequently (but in no event, absent consent
from the Collateral Agent, more frequently than weekly), which Borrowing Base
shall become effective upon delivery of a Borrowing Base Certificate to the
Administrative Agent and the Collateral Agent.

 

The Administrative Agent or the Collateral Agent may, in the exercise of their
respective Permitted Discretion, adjust Reserves.

 

“Borrowing Base Certificate” means an Officers’ Certificate from Borrower
Representative, substantially in the form of (or in such other form as may, from
time to time, be mutually agreed upon by Borrower Representative, Collateral
Agent and Administrative Agent), and containing the information prescribed by
Exhibit L, delivered to the Administrative Agent and the Collateral Agent
setting forth Borrower Representative’s calculation of the Borrowing Base.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.3.

 

“Borrower Restricted Information” means confidential information, including
MNPI, that is made available by or on behalf of Borrower that has not been made
available to all Lenders and potential Lenders.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that for all purposes hereof, the determination of
whether a lease is to be treated as a Capital Lease shall be made without giving
effect to any change in accounting for leases when GAAP resulting from the
implementation of proposed Accounting Standards Update (ASU) Leases (Topic 840)
issued August 17, 2010, or any successor proposal.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a

 

7

--------------------------------------------------------------------------------


 

Person (other than a corporation), including, without limitation, partnership
interests and membership interests, and any and all warrants, rights or options
to purchase or other arrangements or rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit, time deposits or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (v) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) beneficially owns,
directly or indirectly, more than 50%, on a fully diluted basis, of the
outstanding Capital Stock (measured only by voting power) of Holdings entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the board of directors (or similar governing body) of Holdings,
(ii) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act) beneficially owns, directly or indirectly, more than 35%, on a
fully diluted basis, of the outstanding Capital Stock (measured only by voting
power) of Holdings entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the board of directors (or
similar governing body) of Holdings; or (iii) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interests in the Capital Stock of Company.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

8

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

 

“Closing Date” means April 18, 2011.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders and other Secured Parties hereunder and under
the other Credit Documents.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Blocked Account Agreements, the Intercreditor Agreement and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Lenders, a Lien on any real, personal or
mixed property of that Credit Party as security for the Obligations (or to
perfect any Liens so granted).

 

“Collection Account” has the meaning assigned to such term in Section 5.15(a).

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning assigned to such term in the preamble.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Subsidiaries on a consolidated basis equal to the total of
(a) Consolidated Net Income, plus (b) the sum, without duplication, of each of
the following to the extent deducted in the calculation of Consolidated Net
Income for such period (i) Consolidated Interest Expense and non-Cash interest
expense, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense (including amortization of goodwill,
other intangibles, and financing fees and expenses), (v) non-cash impairment
charges, (vi) non-cash expenses resulting from the grant of stock and stock
options and other compensation to management personnel of Company and its
Subsidiaries pursuant to a written incentive plan or agreement, (vii) other
non-Cash items that are unusual or otherwise non-recurring items, (viii) any
extraordinary losses and non-recurring charges during any period (including
severance, relocation costs, one-time compensation charges and losses or charges
associated with Interest Rate Agreements), (ix) restructuring charges or
reserves (including costs related to closure of Facilities); provided any such
cash restructuring charges shall not exceed $5,000,000 in any 12-month period,
(x) any transaction costs incurred in connection with the issuance, resale or
secondary offering of Securities or any refinancing transaction, in each case
whether or not such transaction is consummated, (xi) any fees and expensed
related to any Permitted Acquisitions and (xii) for periods ending on or before
December 31, 2015, fees, expenses and other transaction costs incurred by the
Company and its Subsidiaries during such period in connection with the
Transactions, minus (c) the sum, without duplication, of (i) non-Cash items
increasing Consolidated Net Income for such period that are unusual or otherwise
non-recurring items, (ii) cash payments made during such period reducing
reserves or liabilities for accruals made in

 

9

--------------------------------------------------------------------------------


 

prior periods but only to the extent such reserves or accruals were added back
to “Consolidated Adjusted EBITDA” in a prior period pursuant to clause
(b)(vii) above, and (iii) Restricted Payments made during such period to
Holdings pursuant to Section 6.5(c)(i) (other than any such Restricted Payments
made to Holdings pursuant to Section 6.5(c)(i) for the purpose of paying fees,
expenses and other transaction costs paid in cash during such period in
connection with the Transactions).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries, but
excluding expenditures constituting the purchase price for Permitted
Acquisitions and amounts constituting Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds which are reinvested in the business of Company
and its Subsidiaries in accordance with Section 2.13(a) or Section 2.13(b),
respectively, by Company and its Subsidiaries during such period.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding (x) voluntary repayments financed with Indebtedness, (y) payments and
repayments of Indebtedness under this Agreement (except to the extent there is
an equivalent permanent reduction in commitments thereunder) or any other
working capital facility and (z) voluntary repayments of Indebtedness under the
Term Loan Facility), (b) cash Consolidated Capital Expenditures (net of any
proceeds of (y) any related financings with respect to such expenditures and
(z) to the extent not excluded in the calculation of Consolidated Capital
Expenditures, any sales of capital assets used to finance such expenditures),
(c) Consolidated Interest Expense paid in cash for such period, (d) the portion
of taxes based on income actually paid in cash during such period by Company or
any of its Subsidiaries whether for such period or any other period,
(e) Restricted Payments made under Sections 6.5(c)(ii)-(iv) during such period,
and (f) Restricted Payments or Investments made under Section 6.5(d)(i) and
Section 6.7(l), as applicable, and which are for any Fiscal Year, declared (in
the case of dividends or distributions) or paid in cash from June 1 of the
applicable Fiscal Year to and including May 31 of the immediately following
Fiscal Year.

 

“Consolidated First Lien Debt” means, as at any date of determination, the
Consolidated Total Debt of Company and its Subsidiaries that is secured by first
priority Liens on any of the assets of the Company or any of its Subsidiaries.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Interest Expense for such period,
(ii) scheduled payments for such period of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures for such period other than those
financed with secured Indebtedness permitted by Sections 6.1 and 6.2 or made or
incurred pursuant to Section 6.8(b)(ii), (iv) the portion of taxes based on
income actually paid in cash during such period by

 

10

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries whether for such period or any other period
and (v) Restricted Payments permitted under Section 6.5(c) or Section 6.5(f) and
which are paid in cash during such period.

 

“Consolidated Interest Coverage Ratio” on any date of determination (the
“Transaction Date”) means the ratio on a pro forma basis, of (a) Consolidated
Adjusted EBITDA for the Test Period to (b) the sum of (i) Consolidated Interest
Expense for such Test Period; provided, that for purposes of such calculation:
(1) Permitted Acquisitions which occurred during the Test Period or subsequent
to the Test Period and on or prior to the Transaction Date shall be assumed to
have occurred on the first day of the Test Period, (2) transactions giving rise
to the need to calculate the Consolidated Interest Coverage Ratio and the
application of the proceeds therefrom (except as otherwise provided in this
definition) shall be assumed to have occurred on the first day of the Test
Period, (3) the incurrence of any Indebtedness (including the issuance of any
Disqualified Capital Stock) during the Test Period or subsequent to the Test
Period and on or prior to the Transaction Date (and the application of the
proceeds therefrom to the extent used to refinance or retire other Indebtedness)
(other than ordinary working capital borrowings) shall be assumed to have
occurred on the first day of the Test Period, (4) the permanent repayment of any
Indebtedness (including the redemption of any Disqualified Capital Stock) during
the Test Period or subsequent to the Test Period and on or prior to the
Transaction Date (other than ordinary working capital borrowings) shall be
assumed to have occurred on the first day of the Test Period, (5) the
Consolidated Interest Expense attributable to interest on any Indebtedness or
dividends on any Disqualified Capital Stock bearing a floating interest (or
dividend) rate shall be computed on a pro forma basis as if the average rate in
effect from the beginning of the Test Period to the Transaction Date had been
the applicable rate for the entire period, unless Company or any of its
Subsidiaries is a party to a Hedge Agreement (which shall remain in effect for
the 12-month period immediately following the Transaction Date) that has the
effect of fixing the interest rate on the date of computation, in which case
such rate (whether higher or lower) shall be used, and (6) amounts attributable
to operations or businesses permanently discontinued or disposed of prior to the
Transaction Date, shall be excluded, except, in the case of a determination of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to such Consolidated Fixed Charges would no longer be obligations contributing
to Consolidated Fixed Charges subsequent to the Transaction Date.

 

“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) payable in cash of Company and its
Subsidiaries (but excluding fees and any original issue discount in connection
with this Agreement and the Term Credit Documents) on a consolidated basis with
respect to all outstanding Indebtedness of Company and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Interest Rate Agreements, minus
(ii) the aggregate amount of interest income of Company and its Subsidiaries
during such period paid in cash.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Company) in which any
other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Company or is merged into or consolidated with Company
or any of its Subsidiaries or that Person’s assets are acquired by Company or
any of its Subsidiaries, (c) the income of any Subsidiary of Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to

 

11

--------------------------------------------------------------------------------


 

Asset Sales or returned surplus assets of any Pension Plan, and (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.

 

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Debt of Company and its Subsidiaries that is secured by Liens
on any of the assets of the Company or any of its Subsidiaries.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis, without duplication, in accordance with
GAAP; provided, that the amount of revolving Indebtedness to be included at the
date of determination shall be equal to the average of the balances of such
revolving Indebtedness as of the end of each of the prior four calendar quarters
(except that with respect to the first four calendar quarters after the
Restatement Effective Date, the amount of revolving Indebtedness to be included
shall be based on the average of the quarter end balances from the Restatement
Effective Date through the date of determination); provided, further that
notwithstanding any other provision of this Agreement for all purposes hereof
and all calculations required to be made hereunder the amount of Indebtedness
included in Consolidated Total Debt shall be deemed to be 100% of the
outstanding principal amount thereof and shall be determined without regard to
FASB ASC 825.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, or other contract, undertaking, agreement or
other instrument to which that Person is a party or to which such Person or any
of its properties is subject.

 

“Contributing Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Cost” means, as determined by Collateral Agent in good faith, with respect to
Inventory, the lower of (a) landed cost computed on a first-in first-out basis
in accordance with GAAP or (b) market value; provided, that for purposes of the
calculation of the Borrowing Base, (i) the Cost of the Inventory shall not
include: (A) the portion of the cost of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Credit Party or (B) write-ups or
write-downs in cost with respect to currency exchange rates, and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent Inventory Appraisal which has been received and approved by Collateral
Agent in its reasonable discretion.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, any
other intercreditor agreements (if applicable) and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or any Lender in connection herewith.

 

12

--------------------------------------------------------------------------------


 

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Exposure at such time.

 

“Credit Extension” means the making of a Loan on the occasion of any Borrowing
or the issuing, amendment, renewal or extension of a Letter of Credit.

 

“Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

 

“DD Finance” has the meaning assigned to that term in the preamble.

 

“Default” means a condition or event that, after notice or lapse of time or both
would constitute an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans,
Protective Advances and Overadvances (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

“Deposit Account” means each checking or other demand deposit account maintained
by any of the Credit Parties other than any Excluded Deposit Accounts.  All
funds in each Deposit Account shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any Deposit Account.

 

“Discharge of Term Obligations” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Disqualified Capital Stock” means with respect to any Person, (a) Capital Stock
of such Person that, by its terms or by the terms of any security into which it
is convertible, exercisable or exchangeable, is, or upon the happening of an
event or the passage of time or both would be, required to be redeemed or
repurchased including at the option of the holder thereof by such Person or any
of its

 

13

--------------------------------------------------------------------------------


 

Subsidiaries, in whole or in part, on or prior to 91 days following the Maturity
Date and (b) any Capital Stock of any Subsidiary of such Person other than any
common equity with no preferences, privileges, and no redemption or repayment
provisions.  Notwithstanding the foregoing, any Capital Stock of any Borrower
that would constitute Disqualified Capital Stock solely because the holders
thereof have the right to require such Borrower to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Capital Stock if the terms of such Capital Stock provide that such
Borrower may not repurchase or redeem any such Capital Stock pursuant to such
provisions prior to the prepayment of the Loans as are required by this
Agreement.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Internal Revenue Code.

 

“Eligible Accounts” has the meaning assigned to such term in Section 2.22(a).

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no natural
person and no Affiliate of Holdings shall be an Eligible Assignee.

 

“Eligible Inventory” has the meaning assigned to such term in Section 2.22(b).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, written notice, written notice of
violation, written claim, action, suit, proceeding, demand, abatement order or
other written order or written directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, land use or the protection of the
environment, in any manner applicable to Holdings or any of its Subsidiaries or
any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person on or after the Restatement
Effective Date, (i) any entity, whether or not incorporated, that is under
common control within the meaning of

 

14

--------------------------------------------------------------------------------


 

Section 4001(a)(14) with that Person; (ii) any corporation which is a member of
a controlled group of corporations within the meaning of Section 414(b) of the
Internal Revenue Code of which that Person is a member; (iii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is a member; and (iv) any member of
an affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which that Person, any corporation described in clause
(ii) above or any trade or business described in clause (iii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for 30-day notice to
the PBGC has been waived by regulation); (ii) the failure of Holdings, any of
its Subsidiaries, or any of their respective ERISA Affiliates to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code
with respect to any Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code or Section 302 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code); (iii) the determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (v) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (vi) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (vii) the institution by the PBGC of proceedings to terminate
any Pension Plan; (viii) the imposition, or the occurrence of any events or
condition that could reasonably be expected to result in the imposition, of
liability on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (ix) the occurrence of an act or
omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan (which fines, penalties, taxes or related charges, for
purposes of Section 4.18, shall be material); (x) the incurrence by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal (within the
meaning of Sections 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (xii) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

15

--------------------------------------------------------------------------------


 

“Excess Availability” means, at any time, (a) the lesser of (i) the aggregate
Revolving Commitments of all of the Lenders and (ii) the Borrowing Base on the
date of determination less (b) the Revolving Exposure of all Revolving Lenders.

 

“Excess Cash Flow Payment Conditions” means the satisfaction of each of the
following conditions both immediately before and immediately after giving effect
to the applicable payment: (x) with respect to mandatory prepayments or offers
to prepay pursuant to Section 2.13(d) of the Term Loan Facility (or any other
prepayment, repurchase, redemption, defeasance, or offer to do any of the
foregoing, in respect of “excess cash flow” or any similar construct),
(i) Excess Availability plus unrestricted Cash and Cash Equivalents on Company’s
consolidated balance sheet not included in the Borrowing Base is greater than
the greater of $12,500,000 and 12.5% of the aggregate Revolving Commitments at
the time of determination and (ii) prior to the making of such payment, the
Company shall have delivered a certificate signed by its chief financial officer
or treasurer certifying that the condition in clause (i) has been satisfied and
setting forth its calculations of Excess Availability in reasonable detail and
certifying as to the amount of Cash and Cash Equivalents on Company’s
consolidated balance sheet as of the date of determination and (y) with respect
to all other payments required or permitted to be made based on Consolidated
Excess Cash Flow, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Fixed Charge Coverage Ratio for the four Fiscal Quarter
Period ending on the last day of the most recently completed Fiscal Quarter for
which financial statements have been delivered pursuant to Sections 5.1(b) or
5.1(c) calculated on a pro forma basis giving effect to the applicable payment
shall be greater than 1.00 to 1.00, (iii) Excess Availability both before and
after giving effect to the applicable payment shall be greater than the greater
of $15,000,000 or 15% of the aggregate Revolving Commitments at the time of
determination, (iv) in the case of prepayments, redemption and repurchases of
Other Debt pursuant to Section 6.16, the Secured Debt Ratio both immediately
before and after giving effect to the payment is less than 3.50 to 1.00 and
(v) prior to the making of such payment, the Company shall have delivered a
Fixed Charge Coverage Compliance Certificate together with a certificate signed
by its chief financial officer or treasurer certifying that the conditions in
subclauses (i) through (iv) of clause (y) have been satisfied and setting forth
a calculation of Excess Availability, Consolidated Excess Cash Flow and
Available Excess Cash Flow.

 

“Excess Collateral Availability” means, at any time, (a) the Borrowing Base on
the date of determination less (b) the Revolving Exposure of all Revolving
Lenders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Deposit Accounts” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll and trust accounts and
funded solely with amounts necessary to cover then outstanding payroll
liabilities and amounts required to be retained in such trust accounts, as well
as minimum balance requirements; (b) Deposit Accounts with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
for which a Control Agreement has not been obtained (other than those specified
in clause (a) and (c)), do not at any time exceed $4,000,000; (c) Deposit
Accounts, with amounts on deposit which in the aggregate that do not at any time
exceed $1,000,000, held at a financial institution that is not, for United
Stated federal income tax purposes (i) an individual who is a citizen or
resident of the United States or (ii) a corporation, partnership or other entity
treated as a corporation or partnership created or organized in or under the
laws of the United States, or any political subdivision thereof; (d) zero
balance disbursement accounts; and (e) Deposit Accounts, with amounts on deposit
which in the aggregate do not at any time exceed $500,000, the sole proceeds of
which are funds received by a Credit Party from credit card sales; provided
that, in each of the foregoing cases, if reasonably requested by the Collateral
Agent or the Administrative Agent, the Borrower

 

16

--------------------------------------------------------------------------------


 

Representative shall provide such Agent with periodic updates of the account
numbers and names of all financial institutions where such Deposit Accounts are
maintained.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or is not permitted under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Credit Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes (however denominated) imposed on
(or measured by) net income by the United States of America or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which Lender is located or in which the Lender’s applicable
lending office is located, (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by Company under Section 2.19(b)), any U.S.
Federal withholding Taxes resulting from any law in effect (including FATCA) on
the date such Non-U.S. Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.17(f), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Company with respect
to such withholding Taxes pursuant to Section 2.17(a), and (d) Taxes that would
not have been imposed but for a failure by any Recipient, or any legal or
beneficial holder of an interest in any entity (other than an entity that is a
U.S. Person) through which payments by or on account of any Credit Party are
made under any Credit Document, to comply with any applicable reporting
requirement if such compliance is required by FATCA as a precondition to relief
or exemption from such Tax.

 

“Existing Mortgaged Property” has the meaning assigned to that term in
Section 5.12(c).

 

“Existing Revolving Credit Agreement” means the Amended and Restated Credit and
Guaranty Agreement, dated as of April 18, 2011, by and among the Borrowers,
certain lenders from time to time party thereto, JPMCB as collateral agent,
JPMCB as administrative agent, and the other parties thereto, as previously
amended, restated, amended and restated, supplemented or modified prior to the
Restatement Effective Date.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” has the meaning assigned to that term in Section 7.2.

 

“Fair Share Contribution Amount” has the meaning assigned to that term in
Section 7.2.

 

17

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
law, regulation, rule, promulgation, or official agreement implementing an
official government agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it, provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Financial Plan” has the meaning assigned to that term in Section 5.1(i).

 

“First Adjustment Date” means the first day of the calendar month beginning
after the date on which the last Borrowing Base Certificate in respect of a
period ending on (or immediately prior to) the last day of the Fiscal Quarter
ending June 30, 2015 is delivered to the Lenders pursuant to Section 5.1(o).

 

“First Lien Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated First Lien Debt, less unrestricted Cash and Cash Equivalents of
Company and its Subsidiaries as of such day in excess of $1,000,000 (up to a
maximum amount of $15,000,000 as of any date of determination), the contents of
which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period
most recently ended.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fisher” has the meaning assigned to that term in the preamble.

 

“Fixed Charge Coverage Compliance Certificate” means a Compliance Certificate
substantially in the form of Exhibit O.

 

“Fixed Charge Coverage Ratio” means the ratio of (i) the aggregate amount of
Consolidated Adjusted EBITDA for the Test Period, to (ii) the aggregate
Consolidated Fixed Charges during the Test Period.

 

18

--------------------------------------------------------------------------------


 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of Company which is
not a Domestic Subsidiary.

 

“Funding Accounts” has the meaning assigned to such term in Section 3.1(q).

 

“Funding Guarantors” has the meaning assigned to that term in Section 7.2.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

 

“Guaranteed Obligations” has the meaning assigned to that term in Section 7.1.

 

“Guarantor” means each of (i) Holdings, (ii) each Domestic Subsidiary of
Holdings (other than any Domestic Subsidiary that is a Borrower) from time to
time party to this Agreement and (iii) to the extent no adverse tax consequences
to Company could result therefrom, each Foreign Subsidiary of Holdings from time
to time party to this Agreement.

 

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material, waste or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority.

 

“Hazardous Materials Activity” means any past, current or threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, presence, Release, threatened Release,
discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.

 

“Henderson” has the meaning assigned to that term in the preamble.

 

19

--------------------------------------------------------------------------------


 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Holdings” has the meaning assigned to that term in the preamble hereto,
provided that after the effective date of a Permitted Holdings Reincorporation,
“Holdings” shall refer to Douglas Dynamics, Inc., as incorporated under the laws
of the state of Wisconsin.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increased Amount Date” has the meaning assigned to that term in Section 2.9(e).

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii)  the principal portion of obligations with
respect to Capital Leases; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding accounts payable which are classified as current liabilities in
accordance with GAAP and accrued expenses in each case incurred in the ordinary
course of business); (iv) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA but including earn-outs incurred in connection with a
Permitted Acquisition to the extent required to be reflected on a balance sheet
in accordance with GAAP to the extent such earn-out obligations are not paid
within 30 days after the amount due is finally determined), which purchase price
is due more than six months from the date of incurrence of the obligation in
respect thereof; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the amount available to be drawn under on any letter
of credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefore, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; (x) all net payment obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes; (xi) the
principal balance outstanding under any synthetic lease, tax retention lease,
off-balance sheet loan or similar off-balance sheet financing product; and
(xii) the indebtedness of any partnership or Joint Venture in which such Person
is a general partner or a joint venturer except to the extent that the terms of
such indebtedness provide that such indebtedness is nonrecourse to such Person.

 

“Indemnified Liabilities” has the meaning assigned to that term in
Section 10.3(a).

 

20

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (b) Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in Section 10.3(a).

 

“Intellectual Property” means all intellectual property, including patents,
trademarks, service marks, tradenames, domain names, trade secrets, copyrights,
technology, know-how, inventions, methods and processes used in or necessary for
the conduct of the business of Company and its Subsidiaries.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Restatement Effective Date by and among the Credit Parties parties thereto, the
Agents and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent under the Term Credit Documents, substantially in the form of Exhibit N,
as it may be amended, supplemented or otherwise modified from time to time.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.8.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Restatement Effective Date and from time to time hereafter, and any
successor statute.

 

21

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

 

“Inventory Appraisal” shall mean (a) on the Restatement Effective and thereafter
until any subsequent inventory appraisal is completed and delivered pursuant to
Section 5.6(b) hereof, the inventory appraisal prepared by Hilco Appraisal
Services, LLC, dated July 17, 2014, and (b) thereafter, the most recent
inventory appraisal conducted by an independent appraisal firm satisfactory to
the Collateral Agent and the Administrative Agent and delivered pursuant to
Section 5.6(b) hereof.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (including any Subsidiary of Holdings);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person other than
Company or any Guarantor Subsidiary, of any Capital Stock of such Subsidiary;
and (iii) any direct or indirect loan, advance (other than advances to employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Holdings or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto minus the amount of any return
of capital with respect to such Investment, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.6(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“LC Collateral Account” has the meaning assigned to such term in Section 2.6(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The

 

22

--------------------------------------------------------------------------------


 

LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule, any Additional
Revolving Loan Lender and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement or Banking Services Agreement (including
(i) any Person who is a Lender (and any Affiliate thereof) as of the Restatement
Effective Date but subsequently, whether before or after entering into a Hedge
Agreement or Banking Services Agreement, ceases to be a Lender, and (ii) any
Person who is a Lender (and any Affiliate thereof) as of the date of entry into
the applicable Hedge Agreement or Banking Services Agreement, but subsequently
after entering into such Hedge Agreement or Banking Services Agreement, ceases
to be a Lender).

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means the ratio as of the date of determination of
(i) Consolidated Total Debt, less unrestricted Cash and Cash Equivalents of
Company and its Subsidiaries as of such day in excess of $1,000,000 (up to a
maximum amount of $15,000,000 as of any date of determination), the contents of
which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period
most recently ended.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further, that if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to Dollars, then the LIBO Rate shall be the Interpolated Rate at
such time (provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement); provided
further that all of the foregoing shall be subject to Section 2.14(a).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Event” means Excess Availability of the Borrowers is less than the
greater of (a) $15,000,000 and (b) 15% of the aggregate Revolving Commitments at
the time of determination.

 

23

--------------------------------------------------------------------------------


 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets or financial condition of Holdings and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to perform
its Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party; or (iv) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.

 

“Maturity Date” means December 31, 2019 or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.

 

“Merger” has the meaning assigned to that term in the preamble.

 

“MNPI” means, on any date, material non-public information with respect to any
Credit Party, the Loans or any securities issued by a Credit Party that has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
MNPI or any such information that is disclosed to all Lenders in accordance with
the confidentiality provisions of this Agreement) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to assign Loans to, or
acquire Loans from a Credit Party.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Mortgage Amendment” has the meaning assigned to such term in Section 5.12(c).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates (i) makes or is
obligated to make contributions; (ii) during the preceding five plan years, has
made or been obligated to make contributions; or (iii) has any actual or
contingent liability.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Group Member or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including, without limitation, (a) income taxes estimated in
good faith by the seller thereof to be payable by the seller as a result of any
gain recognized in connection with such Asset Sale, (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (c) brokerage fees and

 

24

--------------------------------------------------------------------------------


 

legal expenses incurred directly attributable to such Asset Sale; and (d) any
reserves required to be established by the seller thereof in accordance with
GAAP against liabilities reasonably anticipated and directly attributable to the
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under indemnification obligations associated with such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes estimated in good faith by the seller thereof to be payable as a result of
any gain recognized in connection therewith.

 

“Net Recovery Cost Percentage” means the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the recovery on the aggregate
amount of the Inventory at such time on a “net orderly liquidation value” basis
as set forth in the most recent Inventory Appraisal received by Collateral Agent
in accordance with Section 5.6(b), net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets, and (b) the denominator of which is the original Cost of the aggregate
amount of the Inventory subject to appraisal.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders, Issuing
Bank or any of them, or to any Lender Counterparties, under any Credit Document
or Hedge Agreement or with respect to any Banking Services Agreement (including,
without limitation, with respect to a Hedge Agreement or Banking Services
Agreement, obligations owed thereunder to any person who was a Lender or an
Affiliate of a Lender at the time such Hedge Agreement or Banking Services
Agreement was entered into or initiated, as the case may be), whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements or
Banking Services Agreements, fees, expenses, indemnification or otherwise;
provided, that for purposes of determining any Obligations of a Credit Party,
“Obligations” shall not create any Guarantee by a Guarantor of any Excluded Swap
Obligation of such Guarantor.

 

“Obligee Guarantor” has the meaning assigned to that term in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

25

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

 

“Other Debt” has the meaning assigned to that term in Section 6.16.

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

 

“Overadvance Exposure” means, at any time, the sum of the aggregate amount of
all outstanding Overadvances at such time.  The Overadvance Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Overadvance Exposure at such time.

 

“Overadvances” has the meaning assigned to that term in Section 2.5(b).

 

“Participant” has the meaning assigned to that term in Section 10.6(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code, or Section 302 of ERISA
(i) which is or was sponsored, maintained or contributed to by, or required to
be contributed to by Holdings, or any of its Subsidiaries or any respective
ERISA Affiliates; or (ii) with respect to which Holdings, or any of its
Subsidiaries or any respective ERISA Affiliates has any actual or contingent
liability.

 

“Perfection Deliverables” means, with respect to any Credit Party, or any Person
that becomes a Credit Party pursuant to Section 5.10 and to the extent required
to be delivered under such Section:

 

(i)                                     evidence satisfactory to Collateral
Agent of the compliance by such Credit Party of its obligations under the Pledge
and Security Agreement and the other Collateral Documents (including, without
limitation, its obligations (A) to execute and deliver (x) UCC financing
statements, (y) originals of securities, instruments and chattel paper and
(z) any agreements governing deposit and/or securities accounts as provided
therein, and (B) to file intellectual property security agreements with the
United States Patent and Trademark Office and the United States Copyright
Office);

 

(ii)                                  (A) to the extent required to be delivered
by the Collateral Agent, the results of searches, by Persons satisfactory to
Collateral Agent, of all effective UCC financing statements (or equivalent
filings), fixture filings and all judgment and tax lien filings which may have
been made with respect to any personal or mixed property of such Credit Party,
and of filings with the United States Patent and Trademark Office and the United
States Copyright Office, together with copies of all such filings disclosed by
such searches, and (B) UCC

 

26

--------------------------------------------------------------------------------


 

termination statements (or similar documents), releases to be filed with the
United States Patent and Trademark Office and the United States Copyright
Office, and other filings duly executed by all applicable Persons for filing in
all applicable jurisdictions and offices as may be necessary to terminate any
effective UCC financing statements (or equivalent filings) and other filings
disclosed in such searches (other than any such financing statements in respect
of Permitted Liens);

 

(iii)                               to the extent required to be delivered by
the Collateral Agent, opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in the Collateral of such
Credit Party and such other matters as Collateral Agent may reasonably request,
in each case in form and substance reasonably satisfactory to Collateral Agent;
and

 

(iv)                              evidence that such Credit Party shall have
taken or caused to be taken any other action, executed and delivered or caused
to be executed and delivered any other agreement, document and instrument
(including without limitation, any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 6.1(b)) and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by Collateral Agent.

 

“Permitted Acquisition” means any acquisition by Company or any of its
wholly-owned Guarantor Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided, that:
(i) immediately prior to, and after giving effect thereto, no Liquidity Event or
Default or Event of Default shall have occurred and be continuing or would
result therefrom; (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations; (iii) in the
case of the acquisition of Capital Stock, all of the Capital Stock (except for
any such Securities in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of Company in connection with such acquisition shall be
owned not less than 80% by Company or a Guarantor Subsidiary thereof, and
Company shall have taken, or caused to be taken, each of the actions (and within
the time periods) set forth in Sections 5.10 and/or 5.11, as applicable;
(iv) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Restatement Effective Date or any business
reasonably related thereto; and (v) each such Permitted Acquisition shall be
effectuated pursuant to the terms of a consensual merger or stock purchase
agreement or other consensual acquisition agreement between the Company or the
applicable Subsidiary and the applicable seller or Person being so acquired .

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Holdings Reincorporation” means a change of the jurisdiction of
organization of Holdings from Delaware to Wisconsin, provided that (i) no
Default exists or would result therefrom and the representations and warranties
contained in Section 4 and the other Credit Documents (other than any
representation to the effect the Holdings is incorporated in Delaware and not in
Wisconsin) are true and correct in all material respects (or in all respects, if
qualified by materiality) on and as of that date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects, if qualified by materiality) on and as of such
earlier date, (ii) the person resulting therefrom shall be named Douglas

 

27

--------------------------------------------------------------------------------


 

Dynamics, Inc., and shall be a corporation organized under the laws of the state
of Wisconsin, and shall expressly confirm its obligations under this Agreement
and the other Credit Documents to which it is a party pursuant to a confirmation
in form and substance reasonably satisfactory to the Administrative Agent,
(iii) the Borrower Representative shall have provided 30 days’ prior written
notice to Administrative Agent of such Permitted Holdings Reincorporation,
(iv) Holdings shall be in compliance, before and after such Permitted Holdings
Reincorporation, with all its covenants and obligations under this Agreement and
the other the Credit Documents, (v) each other Credit Party shall in connection
therewith expressly confirm its obligations under this Agreement and the other
Credit Documents to which it is a party pursuant to a confirmation in form and
substance reasonably satisfactory to the Administrative Agent, (vi) Holdings
and, to the extent requested by Administrative Agent, each other Credit Party,
shall have executed and delivered, as applicable, such supplemental Collateral
Documents (including additional UCC and other filings) as Administrative Agent
shall reasonably request, each in form and substance reasonably satisfactory to
the Administrative Agent, (vii) the Credit Parties shall have taken all
corresponding actions required pursuant to the Term Loan Facility and the
Intercreditor Agreement and (viii) Holdings and, to the extent applicable, each
other Credit Party, shall have delivered opinions of counsel and related
officers’ certificates reasonably requested by the Administrative Agent with
respect to the execution and delivery and enforceability of the documents
referred to above and the compliance of such Permitted Holdings Reincorporation
with the provisions hereof, and all such opinions of counsel shall be
satisfactory to the Administrative Agent; and provided, further, that (x) if the
foregoing are satisfied, all references hereunder and under the other Credit
Documents to Holdings shall be references to Holdings as so reincorporated and
(y) notwithstanding any provision of Section 10.5, the Administrative Agent and
the Collateral Agent are each hereby authorized by the Lenders to make any
amendments to the Credit Documents that are necessary to reflect the foregoing.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, with respect to any Indebtedness, extensions,
renewals, refinancings or replacements of such Indebtedness; provided that such
extensions, renewals, refinancings or replacements (i) are on terms and
conditions (including the terms and conditions of any guarantees of or other
credit support for such Indebtedness) not materially less favorable taken as a
whole to Company and its Subsidiaries, the Administrative Agent, the Collateral
Agent or the Lenders than the terms and conditions of the Indebtedness being
extended, renewed, refinanced or replaced, (ii) do not add as an obligor any
Person that would not have been an obligor under the Indebtedness being
extended, renewed replaced or refinanced, (iii) do not result in a greater
principal amount or shorter remaining average life to maturity than the
Indebtedness being extended, renewed replaced or refinanced and (iv) are not
effected at any time when a Default or Event of Default has occurred and is
continuing or would result therefrom.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report’’ means, with respect to any Facility, a report that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527, (ii) was conducted no
more than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its

 

28

--------------------------------------------------------------------------------


 

Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non-compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

 

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement dated as of the Restatement Effective Date by Borrowers and
each Guarantor, substantially in the form of Exhibit I, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMCB. in connection with extensions of credit to debtors); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Projections” has the meaning assigned to that term in Section 4.8.

 

“Protective Advance” has the meaning assigned to such term in Section 2.4.

 

“Protective Advance Exposure” means, at any time, the sum of the aggregate
amount of all outstanding Protective Advances at such time.  The Protective
Advance Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the total Protective Advance Exposure at such time.

 

“Public Lender” means a Lender whose representatives may trade in securities of
Holdings, the Company or any of their respective Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

 

“Qualified Keepwell Provider” means in respect of any Swap Obligation, each
Credit Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Quotation Day” means with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Real Estate Asset Deliverables” means, with respect to any Real Estate Asset,
and to the extent required to be delivered pursuant to Section 5.11 or 5.12:

 

(i)                                     fully executed and notarized Mortgages,
in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering such Real Estate Asset;

 

(ii)                                  at the request of the Collateral Agent, an
opinion of counsel (which counsel shall be reasonably satisfactory to Collateral
Agent) in each state in which such Real Estate Asset is located with respect to
the enforceability of the form(s) of Mortgages to be

 

29

--------------------------------------------------------------------------------


 

recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;

 

(iii)                               at the request of the Collateral Agent,
(a) ALTA mortgagee title insurance policies or unconditional commitments
therefore issued by one or more title companies reasonably satisfactory to the
Collateral Agent with respect to such Real Estate Asset, in amounts satisfactory
to the Collateral Agent with respect to such Real Estate Asset, dated as of the
date of the recording of the Mortgage with respect to such Real Estate Asset and
otherwise in form and substance reasonably satisfactory to Collateral Agent
(each, a “Title Policy”), and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein and (b) evidence
satisfactory to Collateral Agent that such Credit Party has paid to the title
company or to the appropriate governmental authorities all expenses and premiums
of the title company and all other sums required in connection with the issuance
of each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages for such Real Estate Asset in the appropriate real estate records;

 

(iv)                              a completed Federal Emergency Management
Agency Standard Flood Hazard Determination and evidence of flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, in form and substance reasonably satisfactory to Collateral Agent;

 

(v)                                 at the request of the Collateral Agent, ALTA
surveys of such Real Estate Asset, certified to Collateral Agent and dated as of
a date acceptable to the title company for removal of the survey exceptions in
the Title Policy for such Real Estate Asset, and otherwise in form and substance
reasonably satisfactory to the Collateral Agent;

 

(vi)                              with respect only to any Real Estate Asset
described in Section 5.11 hereof, upon request of the Administrative Agent, a
USPAP and FIRREA appraisal of each such Real Estate Asset prepared by an MAI
appraiser reasonably acceptable to the Administrative Agent on which the Agents
and the Lenders (and their respective permitted assigns) may rely; and

 

(vii)                           a landlord’s agreement, mortgagee agreement or
bailee letter, as applicable, from the lessor of each leased property, mortgagee
of owned property or bailee with respect to any warehouse; provided that the
failure to deliver such landlord’s agreement, mortgagee agreement or bailee
letter shall not be a Default hereunder so long as the Credit Parties use
commercially reasonable efforts to obtain such landlord’s agreement, mortgagee
agreement or bailee letter.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
(c) Issuing Bank and (d) the Collateral Agent.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upward to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks as of the Specified Time on the Quotation Day for Borrowings in
Dollars and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in Dollars and
for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period.

 

30

--------------------------------------------------------------------------------


 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company.

 

“Register” has the meaning assigned to that term in Section 10.6(e).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in Section 2.3(d).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund or similar investment vehicle that invests in commercial
loans and that is managed or advised by (i) the Lender, (ii) an Affiliate of
Lender or (iii) the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Lender Assignment” has the meaning assigned to that term in
Section 10.6(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Report” means reports prepared by the Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Collateral Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Collateral Agent.

 

“Replacement Lender” has the meaning assigned to that term in Section 2.19(b).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Requisite Lenders” means one or more Lenders having or holding Credit Exposure
and unused Revolving Commitments and representing more than 50% of the sum of
the total Credit Exposure and unused Revolving Commitments at such time;
provided that, at any time that there are two or more Lenders, “Requisite
Lenders” must include at least two Lenders.

 

“Reserves” shall mean reserves established against the Borrowing Base that the
Collateral Agent or Administrative Agent may, in its Permitted Discretion,
establish from time to time (including, without limitation, (i) reserves for
rent at locations leased by any Borrower for which no Collateral Access
Agreement is in effect, (ii) reserves for consignee’s, warehousemen’s and
bailee’s charges at consignor, warehouse and bailee locations for which
Collateral Access Agreements, bailee

 

31

--------------------------------------------------------------------------------


 

waivers or mortgagor waivers, as appropriate, have not been obtained and at
which Inventory is located, (iii) reserves for customs charges and shipping
charges related to any Inventory in transit, (iv) reserves for obligations under
Hedge Agreements, (v) reserves for contingent liabilities of any Credit Party,
(vi) reserves for uninsured losses of any Credit Party, (vii) reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation,(viii) reserves for taxes,
fees, assessments, and other governmental charges) and (ix) reserves for
obligations under Banking Services Agreements.

 

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 3.1 are satisfied, which date is December 31, 2014.

 

“Restricted Payment” means (i) any dividend or other distribution (including,
for the avoidance of doubt, any payment pursuant to Section 6.5(d)), direct or
indirect, on account of any shares of any class of stock (or of any other
Capital Stock) of Holdings, Company or any of their respective Subsidiaries now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock (or of any other Capital Stock)
of Holdings, Company or any of their respective Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock (or of any other Capital Stock) of Holdings, Company or any of their
respective Subsidiaries now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Indebtedness permitted
pursuant to Sections 6.1(b), 6.1(e) (in respect of Indebtedness incurred under
Sections 6.1(b), 6.1(h) or 6.1(k) (to the extent constituting subordinated
Indebtedness).

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances, Protective Advances and Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.9 and
(b) assignments by or to such Lender pursuant to Section 10.6.  The initial
amount of each Lender’s Revolving Commitment is set forth on the Commitment
Schedule or, in the case of an Additional Revolving Loan Lender, in the joinder
or other documentation pursuant to which it makes its Additional Revolving
Commitments or in the Assignment and Assumption pursuant to which such Lender
shall have assumed is Revolving Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolving Commitment on the Restatement
Effective Date is $100,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time plus (c) an amount equal to its
Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time plus (d) an amount equal to its Applicable Percentage
of the aggregate principal amount of Protective Advances outstanding at such
time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1(a).

 

32

--------------------------------------------------------------------------------


 

“Revolving Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Secured Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated Secured Debt, less unrestricted Cash and Cash Equivalents of
the Company and its Subsidiaries in excess of $1,000,000 (up to a maximum amount
of $15,000,000) as of any date of determination, the contents of which are in a
Blocked Account or in a securities account subject to a valid First Priority
Lien in favor of the Collateral Agent and a control agreement in favor of the
Collateral Agent on terms satisfactory to the Collateral Agent in its sole
discretion, in each case, as of such date, to (ii) Consolidated Adjusted EBITDA
for the Test Period most recently ended.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning assigned to such term in Section 2.5(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.5(d).

 

33

--------------------------------------------------------------------------------


 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings and each Borrower substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (B) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Representations” means the representations and warranties set forth
in Section 4.1, 4.3, 4.4(a), 4.4(b), 4.5, 4.6, 4.16, 4.17, 4.21, 4.22(a), 4.25
and 4.26.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subject Transaction” has the meaning assigned to that term in
Section 6.8(c)(i).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation of any
Credit Party to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time related

 

34

--------------------------------------------------------------------------------


 

to Swingline Loans other than any Swingline Loans made by such Lender in its
capacity as the Swingline Lender and (b) if such Lender shall be the Swingline
Lender, the principal amount of all Swingline Loans made by such Lender
outstanding at such time (to the extent that other Revolving Lenders shall not
have funded their participations in the Swingline Loans).

 

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.5(a).

 

“Target” means Henderson Enterprises Group, Inc., a Delaware corporation.

 

“Target Bonding Agreement” means the General Application and Agreement of
Indemnity, dated as of February 4, 2010, among Henderson Products, Inc., the
Target, Employers Mutual Casualty Company, EMCASCO Insurance Company, Dakota
Fire Insurance Company, Illinois EMCASCO Insurance Company, Union Insurance
Company of Providence, EMC Property & Casualty Company and Hamilton Mutual
Insurance Company.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Credit Document” means all documents, instruments or agreements executed
and delivered by Holdings or any of its Subsidiaries for the benefit of any
agent or lender in connection with the Term Loan Facility.

 

“Term Loan Collateral Agent” means JPMCB as collateral agent under the Term Loan
Facility.

 

“Term Loan Facility” means the $190,000,000 senior secured term loan pursuant to
the Amended and Restated Credit and Guaranty Agreement dated as of the
Restatement Effective Date among Holdings, the Company, certain subsidiary
guarantors, the lenders party thereto and JPMCB as administrative agent and
collateral agent, as it may be amended, modified, refinanced or replaced from
time to time, including amendments increasing the principal amount of term loans
available thereunder.

 

“Term Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Test Period” means, at any time, the four Fiscal Quarters last ended (in each
case taken as one accounting period) for which financial statements have been or
are required to have been delivered pursuant to Sections 5.1(b) or (c) (or prior
to the first delivery of financial statements pursuant to Section 5.1, the four
Fiscal Quarter period ended on September 30, 2014).

 

“Title Policy” has the meaning assigned to that term in the definition of “Real
Estate Asset Deliverables.”

 

“Transactions” means (a) the consummation of the Acquisition and the Merger,
(b) the execution, delivery and performance by each Credit Party of the Credit
Documents to which they are to be a party as of the Restatement Effective Date
(and, in the case of the Company, the borrowing of Loans and the issuance of
letters of credit thereunder and the use of proceeds thereof in accordance with
the terms hereof), (c) the execution and delivery by each Credit Party of the
Term Credit Documents to which

 

35

--------------------------------------------------------------------------------


 

they are to be a party as of the Restatement Effective Date (and, in the case of
the Company, the borrowing of loans thereunder and the use of proceeds thereof
in accordance with the terms thereof) and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Trynex” has the meaning assigned to that term in the preamble.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D).

 

“Utilization Rate” means (a) the average of the daily difference between (1) the
Revolving Commitments, and (2) the sum of (x) the aggregate principal amount of
outstanding Revolving Loans (excluding any outstanding Swingline Loans) plus
(y) the LC Exposure, divided by (b) the Revolving Commitments.

 

“Voluntary Term Loan Prepayments” means, to the extent not financed with
Indebtedness, the aggregate amount of all voluntary prepayments of Indebtedness
under the Term Loan Facility (it being understood that the aggregate amount of
any such prepayment shall be the Company’s cash payment in respect of such
prepayment).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

1.2                               Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

1.3                               Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

36

--------------------------------------------------------------------------------


 

1.4                               Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall have the meanings assigned to them in conformity with GAAP (provided that
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof).  Financial
statements and other information required to be delivered by Holdings to Lenders
pursuant to Sections 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP
as in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable). 
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the most recent financial
statements referred to in Section 4.7. Notwithstanding anything to the contrary
contained herein, all calculations with respect to definitions, covenants and
other provisions hereof shall be made without giving effect to FASB ASC 825
(Financial Instruments) or proposed Accounting Standards Update (ASU) Leases
(Topic 840) issued August 17, 2010 or any successor proposal.

 

SECTION 2.                         LOANS AND LETTERS OF CREDIT

 

2.1                               Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount which (a) when added (after giving effect to any application of
proceeds of such Revolving Loans pursuant to Section 2.5(e)) to the sum of
(i) such Lender’s LC Exposure, (ii) such Lender’s Applicable Percentage of the
aggregate principal amount of Overadvances outstanding at such time, (iii) such
Lender’s Applicable Percentage of the aggregate amount of Protective Advances
outstanding at such time and (iv) such Lender’s Swingline Exposure, will not
exceed such Lender’s Revolving Commitment and (b) will not result in the total
Revolving Exposures exceeding the lesser of (x) the sum of the total Revolving
Commitments or (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.4 and 2.5.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

2.2                               Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Revolving
Commitments of the applicable Class.  Any Protective Advance, any Overadvance
and any Swingline Loan shall be made in accordance with the procedures set forth
in Section 2.4 and 2.5.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower Representative may request in accordance herewith, provided that
Borrowings made on the Restatement Effective may be made as Eurodollar Loans
upon three Business Days’ prior written notice by the Borrower Representative to
the Administrative Agent in accordance with Section 2.3, and shall otherwise be
made as ABR Borrowings (which may be converted into Eurodollar Borrowings in
accordance with Section 2.8). Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or

 

37

--------------------------------------------------------------------------------


 

Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $2,000,000. 
ABR Revolving Borrowings may be in any amount. Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of 10 Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower Representative shall not be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

2.3                               Requests for Revolving Borrowings.  To request
a Revolving Borrowing, the Borrower Representative shall notify the
Administrative Agent of such request either in writing (delivered by hand or
facsimile) in a form approved by the Administrative Agent and signed by the
Borrower Representative or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than noon, Chicago time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.6(e) may be given not later
than 9:00 a.m., Chicago time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.1:

 

(i)                                     the name of the applicable Borrower;

 

(ii)                                  the aggregate amount of the requested
Borrowing and a breakdown of the separate wires comprising such Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and

 

(v)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

38

--------------------------------------------------------------------------------


 

2.4                               Protective Advances.

 

(a)                                 Subject to the limitations set forth below,
the Administrative Agent is authorized by the Borrowers and the Lenders, from
time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 10.2 and 10.3) and other sums payable under
the Credit Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, the aggregate amount of Protective Advances
outstanding at any time shall not at any time exceed $7,000,000; provided
further that, after giving effect to the making of any Protective Advances, the
aggregate Revolving Exposure shall not exceed the aggregate Revolving
Commitments.  Protective Advances may be made even if the conditions precedent
set forth in Section 3.2 have not been satisfied.  The Protective Advances shall
be secured by the Liens in favor of the Collateral Agent in and to the
Collateral and shall constitute Obligations hereunder.  All Protective Advances
shall be ABR Borrowings.  The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by 100% of the Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time that there is sufficient
Excess Availability (disregarding any Revolving Exposure related to Protective
Advances) and the conditions precedent set forth in Section 3.2 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance.  At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.4(b).

 

(b)                                 Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default),
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage.  From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal and interest on all
Protective Advances then due).

 

2.5                               Swingline Loans and Overadvances.

 

(a)                                 The Administrative Agent, the Swingline
Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Credit Documents, promptly after
the Borrower Representative requests an ABR Borrowing, the Swingline Lender may
elect to have the terms of this Section 2.5(a) apply to such Borrowing Request
by advancing, on behalf of the Revolving Lenders and in the amount requested,
same day funds to the Borrowers, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Swingline Lender pursuant to this
Section 2.5(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.5(d).  Each Swingline Loan shall be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Revolving Lenders, except that all payments thereon shall be payable to the
Swingline

 

39

--------------------------------------------------------------------------------


 

Lender solely for its own account.  The aggregate amount of Swingline Loans
outstanding at any time shall not exceed $5,000,000; provided that the sum of
(i) the Swingline Exposure of the Swingline Lender (in its capacity as the
Swingline Lender), (ii) the aggregate principal amount of Revolving Loans made
by the Swingline Lender (in its capacity as a Revolving Lender), (iii) the LC
Exposure of the Swingline Lender (in its capacity as a Revolving Lender),
(iv) the Swingline Lender’s Applicable Percentage (in its capacity as a
Revolving Lender) of the aggregate principal amount of Overadvances outstanding
at such time and (v) the Swingline Lender’s Applicable Percentage (in its
capacity as a Revolving Lender) of the aggregate amount of Protective Advances
outstanding at such time, shall not exceed its Revolving Commitment.  The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Excess Availability (before giving effect to such Swingline Loan). 
All Swingline Loans shall be ABR Borrowings.

 

(b)                                 Any provision of this Agreement to the
contrary notwithstanding, at the request of the Borrower Representative, the
Administrative Agent may in its sole discretion (but with absolutely no
obligation), make Revolving Loans to the Borrowers, on behalf of the Revolving
Lenders, in amounts that exceed Excess Availability (any such excess Revolving
Loans are herein referred to collectively as “Overadvances”); provided that, no
Overadvance shall result in a Default due to Borrowers’ failure to comply with
Section 2.1 for so long as such Overadvance remains outstanding in accordance
with the terms of this paragraph, but solely with respect to the amount of such
Overadvance.  In addition, Overadvances may be made even if the condition
precedent set forth in Section 3.2(b) has not been satisfied.  All Overadvances
shall constitute ABR Borrowings.  The authority of the Administrative Agent to
make Overadvances is limited to an aggregate amount not to exceed $5,000,000 at
any time, no Overadvance may remain outstanding for more than thirty days and no
Overadvance shall cause any Revolving Lender’s Revolving Exposure to exceed its
Revolving Commitment; provided that, the Requisite Lenders may at any time
revoke the Administrative Agent’s authorization to make Overadvances.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

 

(c)                                  Upon the making of a Swingline Loan or
Overadvance (whether before or after the occurrence of a Default and regardless
of whether a Settlement has been requested with respect to such Swingline Loan
or Overadvance), each Revolving Lender shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably purchased from the
Swingline Lender without recourse or warranty, an undivided interest and
participation in such Swingline Loan or Overadvance in proportion to its
Applicable Percentage of the Revolving Commitment.  The Swingline Lender or the
Administrative Agent may, at any time, require the Revolving Lenders to fund
their participations.  From and after the date, if any, on which any Revolving
Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Collateral Agent in respect of such Loan (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal and interest on all
Swingline Loans or Overadvances, as applicable, then due).

 

(d)                                 The Administrative Agent, on behalf of the
Swingline Lender, shall request settlement (a “Settlement”) with the Revolving
Lenders on at least a weekly basis or on any date that the Administrative Agent
elects, by notifying the Revolving Lenders of such requested Settlement by
facsimile, telephone, or e-mail no later than 12:00 noon Chicago time on the
date of such requested Settlement (the “Settlement Date”).  Each Revolving
Lender (other than the Swingline Lender, in the case of the Swingline Loans)
shall transfer the amount of such Revolving Lender’s Applicable Percentage of
the outstanding principal amount of the applicable Loan with respect to which
Settlement is requested

 

40

--------------------------------------------------------------------------------


 

to the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date.  Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 3.2
have then been satisfied.  Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively. 
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
as specified in Section 2.7.

 

2.6                               Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower Representative shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00
am, Chicago time, at least three Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension the LC Exposure shall not exceed $10,000,000 and
the total Revolving Exposures shall not exceed the lesser of the total Revolving
Commitments and the Borrowing Base.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed

 

41

--------------------------------------------------------------------------------


 

by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrowers shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, Chicago time, on the
date that such LC Disbursement is made, if the Borrowers Representative shall
have received notice of such LC Disbursement prior to 9:00 a.m., Chicago time,
on such date, or, if such notice has not been received by the Borrower
Representative prior to 9:00 a.m., Chicago time, on such date, then not later
than (i) 12:00 noon, Chicago time, on the Business Day that the Borrower
Representative receives such notice, if such notice is received prior to 9:00
a.m., Chicago time, on the day of receipt, or (ii) 11:00 a.m., Chicago time, on
the Business Day immediately following the day that the Borrower Representative
receives such notice, if such notice is not received prior to 9:00 a.m., Chicago
time, on the day of receipt; provided that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.3
or 2.5 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrowers fail
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrowers, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrowers’
joint and several obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any

 

42

--------------------------------------------------------------------------------


 

payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the Borrower
Representative, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Issuing Bank.  At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

43

--------------------------------------------------------------------------------


 

(j)                                    Cash Collateralization.   If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Requisite
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Revolving Lenders (the
“LC Collateral Account”), an amount in cash equal to 105% of the LC Exposure as
of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in Section 8.1(f), (g) (i).  Such deposit
shall be held by the Collateral Agent as collateral for the payment and
performance of the Obligations.  The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrowers hereby grant the Collateral Agent a security interest
in the LC Collateral Account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations.  If the Borrowers are required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all such Defaults have been
cured or waived.

 

2.7                               Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that,
Swingline Loans shall be made as provided in Section 2.5; provided further that
on the Restatement Effective Date, the Lenders shall make Loans such that, after
giving effect to any Loans to be made on the Restatement Effective Date (and any
repayment of Existing Loans as shall be required by the Administrative Agent),
each Lender’s share of outstanding Loans is equal to its Applicable Percentage
on the Restatement Effective Date.  The Administrative Agent will make such
Loans available to the Borrower Representative by promptly crediting the amounts
so received, in like funds, to the Funding Account(s); provided that ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.6(e) shall be remitted by the Administrative Agent to the
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding

 

44

--------------------------------------------------------------------------------


 

the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

2.8                               Interest Elections.

 

(a)                                 Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower Representative
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. 
This Section shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower Representative shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.3 if the Borrowers were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower Representative.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.2:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

45

--------------------------------------------------------------------------------


 

(e)                                  If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Revolving Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if a Default or Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Requisite Lenders, so notifies the Borrower Representative, then, so long as
a Default or Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.

 

2.9                               Termination and Reduction of Revolving
Commitments; Increase in Revolving Commitments.

 

(a)                                 Unless previously terminated all Revolving
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrowers may at any time terminate the
Revolving Commitments upon (i) the payment in full of all outstanding Loans,
together with accrued and unpaid interest thereon and on any Letters of Credit,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a back up standby letter of credit satisfactory to the
Administrative Agent) equal to 105% of the LC Exposure as of such date), and
(iii) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon.

 

(c)                                  The Borrowers may from time to time reduce
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Borrowers shall not reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Revolving Commitments and the
Borrowing Base.

 

(d)                                 The Borrower Representative shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Commitments under paragraph (b) or (c) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Borrower Representative may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Commitments shall be permanent.  Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

 

(e)                                  Borrower Representative may by written
notice to the Administrative Agent elect to request the establishment of one or
more (but in no event more than three) additional Revolving Commitments (the
“Additional Revolving Commitments”) by an aggregate amount not in excess of
$30,000,000.  Each such notice shall specify (a) the date (each, an “Increased
Amount Date”) on which Borrower Representative proposes that the Additional
Revolving Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent or such earlier date as may reasonably be acceptable to the
Administrative Agent

 

46

--------------------------------------------------------------------------------


 

and (b) the identity of each Lender or other Person that is an Eligible Assignee
(each, a “Additional Revolving Loan Lender”) to whom Borrower Representative
proposes any portion of such Additional Revolving Commitments be allocated and
the amounts of such allocations; provided that any Lender approached to provide
all or a portion of the Additional Revolving Commitments may elect or decline,
in its sole discretion, to provide a Additional Revolving Commitment.  Such
Additional Revolving Commitments shall become effective, as of such Increased
Amount Date; provided that; (1) the minimum amount of Additional Revolving
Commitments that may be requested for any Increased Amount Date shall be
$10,000,000 and integral multiples of $1,000,000 in excess of that amount;
(2) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Additional Revolving Commitments; (3) both
before and after giving effect to the making of any Additional Revolving
Commitments, each of the conditions set forth in Section 3.2 shall be satisfied;
(4) if a Liquidity Event exists, Borrowers shall be in pro forma compliance with
Section 6.8(a) as of the last day of the most recently ended Test Period after
giving effect to such Additional Revolving Commitments; (5) the terms of the
Additional Revolving Commitments shall be the same terms and conditions,
including pricing, as the then existing Revolving Credit Facility (provided
that, with the consent of the Borrower Representative, the Applicable Margin for
all Revolving Loans may be increased); (6) each Additional Revolving Loan Lender
shall have been consented to by the Administrative Agent and Issuing Bank (such
consent not to be unreasonably withheld or delayed); (7) the Additional
Revolving Commitments, as applicable, shall be effected pursuant to one or more
joinder agreements executed and delivered by Borrower Representative and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.17; (8) Borrower
Representative shall deliver or cause to be delivered any agreements,
certificates, legal opinions or other documents reasonably requested by
Administrative Agent or Collateral Agent in connection with any such
transaction; and (9) all fees and expenses owing in respect of such increase to
the Agents, the Arranger and the Lenders shall have been paid.  Administrative
Agent shall notify Lenders promptly upon receipt of Borrower Representative’s
notice of each Increased Amount Date for any Additional Revolving Commitments.

 

(f)                                   The terms and provisions of the Additional
Revolving Commitments shall be identical to the existing Revolving Commitments
(provided that, with the consent of the Borrower Representative, the Applicable
Margin for all Revolving Loans may be increased).  Loans made pursuant to the
Additional Revolving Commitments will constitute Obligations hereunder for all
purposes of this Agreement and the Collateral Documents and will be secured by
the Collateral securing the other Obligations.  The parties hereto acknowledge
and agree that the Administrative Agent may hereunder or pursuant to any joinder
agreement, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.9, including, without limitation, conforming
amendments (which may be in the form of an amendment and restatement) to provide
for the Additional Revolving Commitments to share ratably in the benefits of
this Agreement and the other Credit Documents (including the accrued interest
and fees in respect thereof) with the Revolving Loans and Swingline Loans;
provided that such amendments may not alter the obligations of the Credit
Parties under the Credit Documents except as provided in this Section. In
addition, unless otherwise specifically provided herein, all references in
Credit Documents to Revolving Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Loans made pursuant to
the Additional Revolving Commitments made pursuant to this Agreement.

 

(g)                                  Any amendment hereto for such an increase
or addition shall be in form and substance satisfactory to the Administrative
Agent and shall only require the written signatures of the Administrative Agent,
the Borrowers and the Lender(s) being added or increasing their Revolving
Commitment, subject only to the approval of all Lenders if any such increase
would cause the Revolving Commitment to exceed $130,000,000.  As a condition
precedent to such an increase, Borrower shall

 

47

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent a certificate of each Credit Party (in
sufficient copies for each Lender) signed by an authorized officer of such
Credit Party (i) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Section 4 and the other
Credit Documents are true and correct in all material respects on and as of that
date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date, and (B) no
Default exists.

 

(h)                                 Within a reasonable time after the effective
date of any increase, the Administrative Agent shall, and is hereby authorized
and directed to, revise the Commitment Schedule to reflect such increase and
shall distribute such revised Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Commitment Schedule shall replace the old
Commitment Schedule and become part of this Agreement.  On the Business Day
following any such increase, all outstanding ABR Advances shall be reallocated
among the Lenders (including any newly added Lenders) in accordance with the
Lenders’ respective revised Applicable Percentages.  Eurodollar Advances shall
not be reallocated among the Lenders prior to the expiration of the applicable
Interest Period in effect at the time of any such increase.

 

2.10                        Repayment and Amortization of Loans; Evidence of
Debt.

 

(a)                                 The Borrowers hereby unconditionally promise
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan and Swingline Loan on the
Maturity Date, (ii) to the Administrative Agent the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent, and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earlier of the Maturity Date and
demand by the Administrative Agent.

 

(b)                                 At all times that full cash dominion is in
effect, on each Business Day, the Administrative Agent shall apply all funds
credited to the Collection Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Administrative Agent, whether
or not immediately available) first to prepay any Protective Advances and
Overadvances that may be outstanding, pro rata, and second to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or

 

48

--------------------------------------------------------------------------------


 

any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrowers shall
prepare, execute and deliver to such Lender a Revolving Note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 10.6)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

2.11                        Prepayment of Loans.

 

(a)                                 The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (f) of this Section.

 

(b)                                 In the event and on such occasion that the
total Revolving Exposure exceeds the lesser of (A) the aggregate Revolving
Commitments or (B) the Borrowing Base (subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.4 and 2.5), the Borrowers shall prepay the
Revolving Loans, LC Exposure, Swingline Loans, Overadvances and/or Protective
Advances in an aggregate amount equal to such excess.

 

(c)                                  In the event that the aggregate LC Exposure
exceeds the Letter of Credit Sublimit then in effect, Borrower shall, without
notice or demand, immediately cash collateralize outstanding Letters of Credit,
in each case, in an aggregate amount sufficient to eliminate such excess.

 

(d)                                 In the event an Account Control Event has
occurred and is continuing (as contemplated by Section 5.15), the Credit Parties
shall pay all proceeds of Collateral into the Collection Account, for
application in accordance with Section 2.18.

 

(e)                                  After the Discharge of Term Obligations, no
later than the first Business Day following the date of receipt by Holdings or
any of its Subsidiaries of any Cash proceeds from the incurrence of any
Indebtedness permitted to be incurred pursuant to Section 6.1(k), Company shall
prepay (without any reduction in Revolving Commitments) the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses, and Indebtedness used in connection with a Permitted Acquisition or
refinancing other Indebtedness incurred in connection with a Permitted
Acquisition.

 

(f)                                   The Borrower Representative shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 10:00 a.m., Chicago time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 10:00 a.m., Chicago time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.9, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.9.  Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the

 

49

--------------------------------------------------------------------------------


 

contents thereof.   Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.2.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

 

2.12                        Fees.

 

(a)                                 The Borrowers agree to pay to the
Administrative Agent for the account of each Lender (i) if the Utilization Rate
for the applicable Fiscal Quarter is less than or equal to 0.28, a commitment
fee equal to 0.375% times the average daily difference between (1) the Revolving
Commitments and (2) the sum of (x) the aggregate principal amount of outstanding
Revolving Loans (but not any outstanding Swingline Loans) plus (y) the LC
Exposure and (ii) if the Utilization Rate for the applicable Fiscal Quarter is
greater than 0.28, a commitment fee equal to 0.25% times the average daily
difference between (1) the Revolving Commitments and (2) the sum of (x) the
aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swingline Loans) plus (y) the LC Exposure.  Accrued commitment fees
shall be payable in arrears on the first Business Day of each January, April,
July and October and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

 

(b)                                 The Borrowers agree to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the Applicable Margin for Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of each calendar quarter shall be payable on the
first Business Day of each January, April, July and October following such last
day, commencing on the first such date to occur after the Restatement Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

 

(c)                                  The Borrowers agree to pay to the
Administrative Agent and Collateral Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrowers and
the Administrative Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances.

 

50

--------------------------------------------------------------------------------


 

2.13                        Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan and Overadvance) shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Each Protective Advance shall bear interest
at the Alternate Base Rate plus the Applicable Margin for Revolving Loans plus
2%.

 

(d)                                 Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Requisite Lenders may, at their option, by notice to the Borrower
Representative (which notice may be revoked at the option of the Requisite
Lenders notwithstanding any provision of Section 10.5 requiring the consent of
each Lender “that would be affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

 

(e)                                  Accrued interest on each Loan (for ABR
Loans, accrued through the last day of the prior calendar month) shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(f)                                   All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed.  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error (it being understood that as soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower Representative and each Lender).

 

2.14                        Market Disruption; Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the Screen Rate on the Quotation Day for any Interest
Period for a Eurodollar Loan, the Screen Rate shall not be available for such
Interest Period for any reason and the Administrative Agent shall determine that
it is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the Adjusted LIBO Rate for such Interest Period for such Eurodollar
Loan; provided that if any Reference Bank Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if less than two Reference

 

51

--------------------------------------------------------------------------------


 

Banks shall supply a rate to the Administrative Agent for purposes of
determining the Adjusted LIBO Rate for such Eurodollar Loan, the Administrative
Agent shall be deemed to have determined that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Loan and
Section 2.14(b) shall apply.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(i)                                     Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Requisite Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

2.15                        Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)                               subject any Lender or the Issuing Bank to
any Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes and (B) Other Connection
Taxes on gross or net income, profits or revenue (including value-added or
similar Taxes));

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

52

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements or liquidity has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

2.16                        Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.9(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

53

--------------------------------------------------------------------------------


 

2.17                        Taxes.

 

(a)                                 Withholding of Taxes; Gross-Up.  Each
payment by any Credit Party under any Credit Document shall be made without
withholding for any Taxes, unless such withholding is required by any law.  If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Credit Party shall
be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

(b)                                 Payment of Other Taxes by Borrowers.  Each
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes by any Credit Party to a
Governmental Authority, such Credit Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient for the full
amount of any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Credit Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.17(d) shall be paid within 10 days after the Recipient delivers
to any Credit Party a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent and the Collateral
Agent for the full amount of any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Credit Party has not already indemnified the
Administrative Agent or the Collateral Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so) attributable to
such Lender that are paid or payable by the Administrative Agent or the
Collateral Agent in connection with any Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.17(e) shall be paid within 10
days after the Administrative Agent or the Collateral Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent or the Collateral Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from, or reduction of, any applicable withholding
Tax with respect to any payments under any Credit Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by any Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by a Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested

 

54

--------------------------------------------------------------------------------


 

by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by any Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this
Section 2.17(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

(ii)          Without limiting the generality of the foregoing, if any Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A)       in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that payments made to such Lender under the Credit Documents are exempt from
U.S. Federal backup withholding tax;

 

(B)       in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(C)       in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with the conduct of a
trade or business in the United States by such Lender, IRS Form W-8ECI;

 

(D)       in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code both (1) IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (b) a “10 percent shareholder” of any Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code and (c) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code;

 

(E)        in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a

 

55

--------------------------------------------------------------------------------


 

participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code, such Lender may provide a U.S. Tax
Certificate on behalf of such partners; or

 

(F)         any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable any Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)       If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the Restatement
Effective Date.

 

(iv)      For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including additional amounts paid pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 2.17(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 2.17(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section 2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

 

56

--------------------------------------------------------------------------------


 

(h)                                 Issuing Bank.  For purposes of
Section 2.17(e) and (f), the term “Lender” includes any Issuing Bank.

 

2.18                        Payments Generally; Allocation of Proceeds; Sharing
of Set-offs.

 

(a)                                 The Borrowers shall make each payment
required to be made by them hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Chicago time, on the date when
due, in immediately available funds, without set off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent or the Collateral Agent (i) not constituting either (A) a
specific payment of principal, interest, fees or other sum payable under the
Credit Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from the Collection Account when full cash dominion is
in effect (which shall be applied in accordance with Section 2.10(b)) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Requisite Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Collateral Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services Agreements or Hedge Agreement), second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrowers
(other than in connection with Banking Services Agreements or Hedge Agreement),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services Agreements and Hedge Agreement, and ninth, to the payment of any other
Obligation due to any Agent or any Lender by the Borrowers. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, (i) neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (b) in the event, and
only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16, and (ii) no amounts received from any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

 

57

--------------------------------------------------------------------------------


 

(c)                                  At the election of the Administrative
Agent, all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 10.2 and 10.3), and other sums payable under
the Credit Documents, may be paid from the proceeds of Borrowings made hereunder
whether made following a request by the Borrower Representative pursuant to
Section 2.3 or a deemed request as provided in this Section or may be deducted
from any deposit account of any Borrower maintained with the Administrative
Agent (it being agreed that, absent a Default or Event of Default, the
Administrative Agent shall use reasonable efforts to inform the Borrower in
advance of any such deduction, provided that the failure to do so shall not
affect the validity of any such deduction).  Each Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Credit Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 10.2 or 10.3) and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.3, 2.4
or 2.5, as applicable and (ii) the Administrative Agent to charge any deposit
account of any Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Credit Documents.

 

(d)                                 If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply) except that the provisions of this Section 2.18(d) shall
not apply to a transfer to a Credit Party pursuant to Section 10.6(i).  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower Representative prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective

 

58

--------------------------------------------------------------------------------


 

Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.5, 2.6(d) or (e),
2.7(b), 2.18(e), 10.2 or 10.3, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and apply any such amounts to, any
future funding obligations of such Lender under such Sections; application of
amounts pursuant to (i) and (ii) above shall be made in such order as may be
determined by the Administrative Agent in its discretion.

 

2.19                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment).

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender) pursuant
to Section 2.17, or if any Lender becomes a Defaulting Lender or if, in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (iv) in the event such replaced Lender is a
Non-Consenting Lender, the Lender replacing such Non-Consenting Lender shall
consent, at the time of such assignment, to each matter in respect of which such
replaced Lender was a Non-Consenting Lender and (v) each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the replacement Lender, and that the Lender being
replaced need not be a party thereto in order for such assignment to be
effective.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver

 

59

--------------------------------------------------------------------------------


 

by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

 

2.20                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender.

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.12(a);

 

(b)                                 the Commitment and Revolving Exposure of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Requisite Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 10.5), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Exposure, LC Exposure,
Protective Advance Exposure or Overadvance Exposure exists at the time a Lender
becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure (other than the portion of such Swingline Exposure referred to in
clause (b) of such term), LC Exposure, Protective Advance Exposure and
Overadvance Exposure shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure, LC Exposure, Protective Advance Exposure
and Overadvance Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 3.2
are satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Protective Advance Exposure and Overadvance Exposure, ratably, (y) second,
prepay such Swingline Exposure and (z) third, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.6(j) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to Section 2.20(c), the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to Section 2.20(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; or

 

(v)                                 if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to

 

60

--------------------------------------------------------------------------------


 

such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;

 

(d)                                 the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein); and

 

(e)                                  in the event and on the date that each of
the Administrative Agent, the Borrowers, the Issuing Bank and the Swingline
Lender agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure, LC
Exposure, Protective Advance Exposure and Overadvance Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans, Protective Advances and
Overadvances) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

2.21                        Returned Payments.  If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender.  The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.21 shall survive the
termination of this Agreement.

 

2.22                        Determination of Borrowing Base.

 

(a)                                 Eligible Accounts.  On any date of
determination of the Borrowing Base, all of the Accounts owned by any Borrower,
as applicable, and reflected in the most recent Borrowing Base Certificate
delivered by the Borrower Representative to the Collateral Agent and the
Administrative Agent, shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies.  Eligible Accounts shall not include any of the following
Accounts:

 

(i)                                     any Account in which the Collateral
Agent, on behalf of the Secured Parties, does not have a valid perfected First
Priority Lien;

 

(ii)                                  any Account that is not owned by a Credit
Party;

 

(iii)                               any Account due from an Account Debtor that
is not domiciled in the United States or Canada and (if not a natural person)
organized under the laws of the United States or Canada or any political
subdivision thereof, in each case unless such Account is backed

 

61

--------------------------------------------------------------------------------


 

by a letter of credit or bankers acceptance that is acceptable to the
Administrative Agent and that is in the possession of, has been assigned to and
is drawable directly by the Administrative Agent;

 

(iv)                              any Account that is payable in any currency
other than Dollars;

 

(v)                                 any Account that does not arise from the
sale of goods or the performance of services by such Credit Party in the
ordinary course of its business;

 

(vi)                              any Account that does not comply with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

 

(vii)                           any Account which is owed by an Account Debtor
located in any jurisdiction which requires filing of a “Notice of Business
Activities Report” or other similar report in order to permit the applicable
Borrower to seek judicial enforcement in such jurisdiction of payment of such
Account, unless such Borrower (at the time the Account was created and at all
times thereafter) (i) has qualified to do business in such jurisdiction and such
qualification enables Borrower to seek judicial recourse in such jurisdiction,
(ii) had filed and has filed and maintained effective such report with the
appropriate office or agency of in such jurisdictions, as applicable, or
(iii) was and has continued to be exempt from filing such report and has
provided the Collateral Agent with satisfactory evidence thereof;

 

(viii)                        any Account (a) upon which the right of a
Borrower, as applicable, to receive payment is not absolute or is contingent
upon the fulfillment of any condition whatsoever unless such condition is
satisfied or (b) as to which such Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial or
administrative process or (c) that represents a progress billing consisting of
an invoice for goods sold or used or services rendered pursuant to a contract
under which the Account Debtor’s obligation to pay that invoice is subject to a
Borrower’s or any Guarantor’s, as applicable, completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;

 

(ix)                              to the extent that any defense, counterclaim,
setoff or dispute is asserted as to such Account, it being understood that the
amount of any such defense, counterclaim, setoff or dispute shall be disclosed
to the Collateral Agent and that the remaining balance of the Account shall be
eligible;

 

(x)                                 [RESERVED]

 

(xi)                              any Account with respect to which an invoice
or other electronic transmission constituting a request for payment, reasonably
acceptable to the Collateral Agent in form and substance, has not been sent on a
timely basis to the applicable Account Debtor according to the normal invoicing
and timing procedures of a Borrower, as applicable;

 

(xii)                           any Account that arises from a sale to any
director, officer, other employee or Affiliate of any Credit Party, or to any
entity that has any common officer or director with any Credit Party;

 

(xiii)                        to the extent Holdings or any Subsidiary is liable
for goods sold or services rendered by the applicable Account Debtor to any
Credit Party or any Subsidiary of a Credit Party but only to the extent of the
potential offset;

 

62

--------------------------------------------------------------------------------


 

(xiv)                       any Account that arises with respect to goods that
are delivered on a bill-and-hold, cash-on-delivery basis or placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is or may be conditional;

 

(xv)                          any Account that is in default; provided, that,
without limiting the generality of the foregoing, an Account shall be deemed in
default upon the occurrence of any of the following:

 

(1)                                 that portion of any Account that is more
than 60 days past due according to its original terms of sale or which has been
written off or designated as uncollectible by such Borrower (and, for the
avoidance of doubt, the remainder of any such Account shall not be in default
for purposes hereof unless all Accounts of the applicable Account Debtor are
ineligible pursuant to clause (xvi) below); or

 

(2)                                 the Account Debtor obligated upon such
Account suspends business, makes a general assignment for the benefit of
creditors, has become insolvent, admits in writing its inability to pay its
bills as they become due or fails to pay its debts generally as they come due;
or

 

(3)                                 a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors; or

 

(4)                                 the payment terms (at inception or as
modified from time to time) of any Account are not reasonably satisfactory to
the Administrative Agent or Collateral Agent (it being understood that
Borrowers’ customary terms as of the Restatement Effective Date are satisfactory
to the Administrative Agent and the Collateral Agent);

 

(xvi)                       any Account that is the obligation of an Account
Debtor (other than an individual) if 50% or more of the Dollar amount of all
Accounts owing by that Account Debtor are ineligible under the other criteria
set forth in clause (xv) above;

 

(xvii)                    any Account as to which any of the representations or
warranties in the Credit Documents are untrue;

 

(xviii)                 to the extent such Account is evidenced by a
judgment, Instrument or Chattel Paper;

 

(xix)                       to the extent (A) the Accounts owing from such
Account Debtor and its Affiliates to the Borrowers exceeds 20% of the aggregate
of all Eligible Accounts or (B) exceeds any credit limit established by the
Collateral Agent, in its Permitted Discretion, following prior notice of such
limit by the Collateral Agent to the Borrower Representative;

 

(xx)                          that portion of any Account (1) in respect of
which there has been, or should have been, established by a Borrower or any
Guarantor a contra account, whether in respect of contractual allowances with
respect to such Account, audit adjustment, anticipated discounts or otherwise or
(2) which is due from an Account Debtor to whom any Credit Party owes a trade
payable, but only to the extent of such trade payable;

 

63

--------------------------------------------------------------------------------


 

(xxi)                       any Account on which the Account Debtor is a
Governmental Authority, unless a Credit Party, as applicable, has assigned its
rights to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, in the case of a federal
Governmental Authority, and pursuant to applicable law, if any, in the case of
any other Governmental Authority, and such assignment has been accepted and
acknowledged by the appropriate government officers;

 

(xxii)                    any Account which is due from an Account Debtor that
has been structured as note payable or has been restructured as a note payable;
or

 

(xxiii)                 any Account which the Administrative Agent determines in
its Permitted Discretion may not be paid by reason of the Account Debtor’s
inability to pay or which the Administrative Agent otherwise determines in its
Permitted Discretion is unacceptable for any reason whatsoever.

 

(b)                                 Eligible Inventory.  For purposes of this
Agreement, “Eligible Inventory” shall mean any marketable raw materials and
unsold finished Inventory of the Borrowers held for sale in the ordinary course,
but shall exclude any Inventory to which any of the exclusionary criteria set
forth below applies.  Eligible Inventory shall not include any Inventory of any
Borrower that:

 

(i)                                     the Collateral Agent, on behalf of
Secured Parties, does not have a valid, perfected First Priority Lien on such
Inventory;

 

(ii)                                  (1) is stored at a leased location where
the aggregate value of Inventory exceeds $250,000 unless the Collateral Agent
has given its prior consent thereto or unless either (x) a Collateral Access
Agreement has been delivered to the Collateral Agent, or (y) Reserves reasonably
satisfactory to the Collateral Agent have been established with respect thereto
or (2) is stored with a bailee or warehouseman where the aggregate value of
Inventory exceeds $250,000 unless either (x) an acknowledged bailee waiver
letter which is in form and substance satisfactory to the Collateral Agent and
the Administrative Agent has been received by the Collateral Agent or
(y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto, or (3) is located at an owned location subject
to a mortgage in favor of a lender other than the Collateral Agent (but
excluding any mortgage in favor of the Term Loan Collateral Agent so long as
such location is also subject to a mortgage in favor of the Collateral Agent)
where the aggregate value of Inventory exceeds $250,000 unless either
(x) mortgagee waiver which is in form and substance satisfactory to the
Collateral Agent and the Administrative Agent has been delivered to the
Collateral Agent or (y) Reserves reasonably satisfactory to the Collateral Agent
have been established with respect thereto;

 

(iii)                               is placed on consignment, unless a valid
consignment agreement which is reasonably satisfactory to Collateral Agent is in
place with respect to such Inventory and such consignment has been perfected
under the relevant UCC;

 

(iv)                              is covered by a negotiable document of title,
unless such document has been delivered to the Collateral Agent with all
necessary endorsements, free and clear of all Liens except those in favor of the
Collateral Agent and the Lenders and landlords, carriers, bailees and
warehousemen if clause (ii) above has been complied with;

 

(v)                                 has been returned by a customer due to a
claimed defect or is to be returned to suppliers;

 

64

--------------------------------------------------------------------------------


 

(vi)                              is, in the Collateral Agent’s Permitted
Discretion, slow moving, used, obsolete, unsalable, discontinued, shopworn,
seconds, damaged or unfit for sale at prices at least approximating cost, or
unacceptable due to age, type, category and/or quantity;

 

(vii)                           consists of display items, samples or packing or
shipping materials, manufacturing supplies, work-in process Inventory or
replacement parts;

 

(viii)                        is not of a type held for sale in the ordinary
course of any Credit Party’s business;

 

(ix)                              is not located in the United States or Canada
or is in transit;

 

(x)                                 which is being processed off-site by a third
party;

 

(xi)                              for which any seller has asserted reclamation
rights;

 

(xii)                           breaches any of the covenants, representations
or warranties pertaining to Inventory set forth in the Credit Documents;

 

(xiii)                        consists of Hazardous Material or goods that can
be transported or sold only with licenses that are not readily available;

 

(xiv)                       is not covered by casualty insurance maintained as
required by Section 5.5;

 

(xv)                          is subject to any licensing arrangement the effect
of which would be to limit the ability of Collateral Agent, or any person
selling the Inventory on behalf of Collateral Agent, to sell such Inventory in
enforcement of the Collateral Agent’s Liens, without further consent or payment
to the licensor or other; or

 

(xvi)                       the Administrative Agent otherwise determines in its
Permitted Discretion is unacceptable for any reason whatsoever.

 

SECTION 3.                         CONDITIONS PRECEDENT

 

3.1                               Restatement Effective Date.  The effectiveness
of this Agreement and the obligation of any Lender to make a Credit Extension
shall not become effective until the date on which each of the following
conditions is satisfied or waived in accordance with Section 10.5:

 

(a)                                 Credit Documents.  Administrative Agent
shall have received (i) sufficient copies of this Agreement, executed and
delivered by each applicable Credit Party, the Agents, Lenders having Revolving
Commitments hereunder and Requisite Lenders (as defined in the Existing
Revolving Credit Agreement), (ii) any promissory notes, if any, requested by any
Lender in connection with its Revolving Commitments, executed and delivered by
the Borrowers, (iii) the Pledge and Security Agreement, executed and delivered
by each applicable Credit Party and (iv) the Intercreditor Agreement, executed
and delivered by each applicable Credit Party, the Agents and JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent under the Revolving
Credit Documents.

 

(b)                                 Organizational Documents; Incumbency. 
Administrative Agent shall have received (i) copies of each Organizational
Document for each Credit Party, certified as of a recent date prior to the
Restatement Effective Date by the appropriate governmental official or, as
applicable, by an

 

65

--------------------------------------------------------------------------------


 

officer of such Credit Party; (ii) signature and incumbency certificates of the
officers of each Credit Party executing the Credit Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party, certified as of the Restatement Effective Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Restatement Effective Date; and (v) such other documents as Administrative
Agent may reasonably request.

 

(c)                                  KYC Information.  Each of the Lenders shall
have received, at least five Business Days in advance of the Restatement
Effective Date, all documentation and other information required by Governmental
Authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including, without limitation, as required by the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.

 

(d)                                 Collateral.  The Administrative Agent shall
be satisfied with the valid perfected First Priority security interest in favor
of Collateral Agent, for the benefit of Secured Parties, in the ABL Priority
Collateral and (ii) the valid perfected Second Priority security interest in
favor of Collateral Agent, for the benefit of Secured Parties, in the Term
Priority Collateral; provided that to the extent any such security interest
cannot be validly provided or perfected (other than the grant and perfection of
security interests (i) in material assets located in any state of the United
States, Puerto Rico or the District of Columbia, (ii) in other assets with
respect to which a Lien may be perfected solely by the filing of a financing
statement under the Uniform Commercial Code or (iii) in Capital Stock (other
than Capital Stock of a Subsidiary of the Target) with respect to which a Lien
may be perfected by the delivery of a stock certificate) after the Company’s use
of commercially reasonable efforts to do so without undue burden or expense,
then the grant and perfection of such Collateral shall not constitute a
condition precedent, but shall instead be provided no later than the date
required by Section 5.12.

 

(e)                                  Flood Hazard Determinations.  The
Administrative Agent shall have received a completed Federal Emergency
Management Agency Standard Flood Hazard Determination and evidence of flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, in form and substance reasonably satisfactory to
Collateral Agent.

 

(f)                                   Opinion of Counsel to Credit Parties. 
Lenders and their respective counsel shall have received originally executed
copies of the favorable written opinion of Foley & Lardner LLP, counsel for
Credit Parties, in form and substance satisfactory to the Administrative Agent,
dated as of the Restatement Effective Date (and each Credit Party hereby
instructs such counsel to deliver such opinion to Agents and Lenders).

 

(g)                                  Fees.  Borrower Representative shall have
paid to Arranger and Agents all fees and other amounts payable to the Arranger,
the Agents and the Lenders on the Restatement Effective Date.

 

(h)                                 Solvency Certificate.  On the Restatement
Effective Date, Administrative Agent shall have received a Solvency Certificate
dated as of the Restatement Effective Date from the chief financial officer of
Holdings and addressed to Administrative Agent and Lenders, in form, scope and

 

66

--------------------------------------------------------------------------------


 

substance satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the Transactions, each Borrower is and
will be, and Holdings and its Subsidiaries (on a consolidated basis) are and
will be Solvent.

 

(i)                                     Acquisition.  The Acquisition shall be
consummated pursuant to the Acquisition Agreement, substantially concurrently
with the effectiveness of this Agreement on the Restatement Effective Date and
no provision thereof shall have been amended or waived, and no consent shall
have been given thereunder, in any manner materially adverse to the interests of
the Lenders without the prior written consent of the Arranger.

 

(j)                                    No Material Adverse Effect.  Since
December 31, 2013, there shall not have occurred any change, effect, event or
development that, individually or in the aggregate, has had or would reasonably
be expected to have a material adverse effect on the business, financial
condition or results of operations of the Target and its Subsidiaries.

 

(k)                                 Indebtedness. On the Restatement Effective
Date, after giving effect to the Transactions, none of Holdings, the Borrower or
any of the Subsidiaries of the Borrower shall have any material indebtedness for
borrowed money other than Indebtedness outstanding under this Agreement and
Indebtedness outstanding under the Term Credit Documents.

 

(l)                                     [RESERVED].

 

(m)                             Term Loan Facility. On the Restatement Effective
Date, the Company shall have entered into the Term Loan Facility and the Term
Credit Documents shall be satisfactory to the Administrative Agent, and the
aggregate outstanding principal amount of Indebtedness under the Term Loan
Facility on the Restatement Effective Date shall be $190,000,000.

 

(n)                                 [RESERVED].

 

(o)                                 Restatement Effective Date Borrowing Base
Certificate.  The Administrative Agent and the Collateral Agent shall have
received a Borrowing Base Certificate dated the Restatement Effective Date,
relating to the month most recently ended at least five days prior to the
Restatement Effective Date and executed by the chief financial officer of the
Borrower Representative.

 

(p)                                 [RESERVED].

 

(q)                                 Funding Accounts.  The Administrative Agent
shall have received a notice setting forth the deposit account(s) of the
Borrowers (the “Funding Accounts”) to which the Lenders are authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.

 

(r)                                    Representations and Warranties.  As of
the Restatement Effective Date, the Acquisition Agreement Representations and
the Specified Representations shall be true and correct in all material respects
(or in all respects, if qualified by materiality) on and as of the Restatement
Effective Date to the same extent as though made on and as of the Restatement
Effective Date.

 

(s)                                   Pro Forma Financial Statements.   The
Administrative Agent shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Company and its
Subsidiaries as of and for the twelve-month period ending on December 31, 2014,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).

 

67

--------------------------------------------------------------------------------


 

(t)                                    Financial Statements.  The Administrative
Agent shall have received (a) GAAP audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of each of the
Company and the Target for the 2011, 2012 and 2013 fiscal years (and, to the
extent available, the related unaudited consolidating financial statements) and
(b) GAAP unaudited consolidated and (to the extent available) consolidating
balance sheets and related statements of income and cash flows of each of the
Company and the Target for each subsequent fiscal quarter ended 45 days before
the Restatement Effective Date.

 

Each Lender, by delivering its signature page to this Agreement on the
Restatement Effective Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved on the Restatement Effective Date.

 

3.2                               Conditions to Each Credit Extension.

 

The obligation of each Lender to make any Loan, or Issuing Bank to issue any
Letter of Credit, on any Credit Date, including (other than with respect to
clauses (c) and (d) below) on the Restatement Effective Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

 

(a)                                 Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.3;

 

(b)                                 after making the Credit Extensions requested
on such Credit Date, Excess Availability is not less than zero;

 

(c)                                  as of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date;

 

(d)                                 as of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default; and

 

(e)                                  on or before the date of issuance of any
Letter of Credit, Administrative Agent shall have received all other information
required pursuant to Section 2.6, and such other documents or information as
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.

 

SECTION 4.                         REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Restatement Effective Date and
on each Credit Date, that the following statements are true and correct:

 

4.1                               Organization; Requisite Power and Authority;
Qualification.  Each of Holdings and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 4.1 (subject to such changes as are
permitted by Section 6.9 and to any Permitted Holdings Reincorporation), (b) has
all requisite power and authority to

 

68

--------------------------------------------------------------------------------


 

own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 

4.2                               Capital Stock and Ownership. The Capital Stock
of each of Holdings and its Subsidiaries has been duly authorized and validly
issued and is fully paid and non-assessable, except in the case of any
corporation organized in the state of Wisconsin or any other corporation
licensed to do business in the state of Wisconsin, subject to personal liability
which may be imposed on shareholders by former Section 180.0622(2)(b) of the
Wisconsin Business Corporation Law for debts incurred prior to June 14, 2006
(for debts incurred on or after such date, such Section has been repealed). 
Except as set forth on Schedule 4.2, as of the Restatement Effective Date, there
is no existing option, warrant, call, right, commitment or other agreement to
which Holdings or any of its Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries.  Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Restatement Effective Date.

 

4.3                               Due Authorization. The execution, delivery and
performance of the Credit Documents have been duly authorized by all necessary
action on the part of each Credit Party that is a party thereto.

 

4.4                               No Conflict. The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not (a) violate any provision of any law or any governmental
rule or regulation applicable to Holdings or any of its Subsidiaries, any of the
Organizational Documents of Holdings or any of its Subsidiaries; (b) violate any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries except to the extent such violation could
not be reasonably expected to have a Material Adverse Effect; (c) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Holdings or any of its Subsidiaries
except to the extent such violation could not reasonably be expected to have a
Material Adverse Effect; (d) result in or require the creation or imposition of
any Lien upon any of the properties or assets of Holdings or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties); or (e) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Restatement Effective Date and disclosed in writing to Lenders.

 

4.5                               Governmental Consents. The execution, delivery
and performance by Credit Parties of the Credit Documents to which they are
parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except to the extent obtained on or before the Restatement Effective Date, and
except for filings and recordings with respect to the Collateral made or to be
made, or otherwise delivered to Collateral Agent for filing and/or recordation,
as of the Restatement Effective Date.

 

69

--------------------------------------------------------------------------------


 

4.6                               Binding Obligation. Each Credit Document has
been duly executed and delivered by each Credit Party that is a party thereto
and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

4.7                               Financial Condition. Holdings has heretofore
delivered to Administrative Agent the audited consolidated balance sheet of
(i) Company and its Subsidiaries for the Fiscal Years ended December 31, 2011,
December 31, 2012 and December 31, 2013, and the related audited consolidated
statements of income, stockholders’ equity and cash flows of each of such
companies for each such Fiscal Year then ended, together with all related notes
and schedules thereto and (ii) the Target and its Subsidiaries for the fiscal
years ended December 31, 2011, December 31, 2012 and December 31, 2013, and the
related audited consolidated statements of income, stockholders’ equity and cash
flows of each of such companies for each such fiscal year then ended, together
with all related notes and schedules thereto.  All such statements of Company
and its Subsidiaries or the Target and its Subsidiaries, as applicable, were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position of the entities described in such financial statements as
at the respective dates thereof and the results of operations and cash flows of
the entities described therein for each of the periods then ended, subject, in
the case of such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of footnotes.  As of the
Restatement Effective Date, neither Company nor any of its Subsidiaries
(including the Target and any of its Subsidiaries) has any contingent liability
or liability for taxes, long-term lease or unusual forward or long-term
commitment that is not reflected in the foregoing financial statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Company and its Subsidiaries taken as a whole (after giving effect
to the Restatement Effective Date).

 

4.8                               Projections. On and as of the Restatement
Effective Date, the projections of Holdings and its Subsidiaries for (x) the
period Fiscal Year 2015 through and including Fiscal Year 2021 and (y) the
Fiscal Quarters beginning with the first Fiscal Quarter of 2015 through and
including the fourth Fiscal Quarter of 2015 (collectively, the “Projections”)
previously delivered to Administrative Agent are based on good faith estimates
and assumptions made by the management of Holdings, it being recognized,
however, that projections as to future events are not to be viewed as facts and
that actual results during the period or periods covered by the Projections may
differ from the projected results and that the differences may be material.

 

4.9                               No Material Adverse Change. Since December 31,
2013, except as set forth in Schedule 4.9, no event, circumstance or change has
occurred that has caused or evidences, or could reasonably be expected to cause,
either in any case or in the aggregate, a Material Adverse Effect.

 

4.10                        No Restricted Payments. Neither Holdings nor any of
its Subsidiaries has directly or indirectly declared, ordered, paid or made, or
set apart any sum or property for, any Restricted Payment or agreed to do so
except as permitted pursuant to Section 6.5.

 

4.11                        Litigation; Adverse Facts. Except as set forth in
Schedule 4.11 hereto, there are no Adverse Proceedings, individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect. 
Neither Holdings nor any of its Subsidiaries (a) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

4.12                        Payment of Taxes. Except as otherwise permitted
under Section 5.3, all tax returns and reports of Holdings and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable.  Neither Holdings nor any of
its Subsidiaries knows of any proposed tax assessment against Holdings or any of
its Subsidiaries other than those which are being actively contested by Holdings
or such Subsidiary in good faith and by appropriate proceedings and for which
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

4.13                        Properties.  (a)  Title.  Each of Holdings and its
Subsidiaries has (i) good, marketable and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in the most recent financial statements delivered to the
Administrative Agent, in each case except for assets disposed of (x) since the
date of such financial statements and prior to the Restatement Effective Date in
the ordinary course of business or (y) as otherwise permitted under Section 6.9
and except for such defects that neither individually nor in the aggregate could
reasonably be expected to have a Material Adverse Effect.  All such properties
and assets are free and clear of Liens other than Permitted Liens.

 

(b)                                 Real Estate.  As of the Restatement
Effective Date, Schedule 4.13 contains a true, accurate and complete list of
(i) all Real Estate Assets, and (ii) all leases or subleases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof),
if any, affecting each Real Estate Asset of any Credit Party, regardless of
whether such Credit Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease or sublease.  Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Holdings does not have knowledge of any default that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

 

(c)                                  Intellectual Property.  Company and its
Subsidiaries own or have the valid right to use all material Intellectual
Property, and all Intellectual Property is free and clear of any and all Liens
other than Liens securing the Obligations and Liens permitted pursuant to
Section 6.2(i).  Any registrations in respect of the Intellectual Property are
in full force and effect and are valid and enforceable. The conduct of the
business of Company and its Subsidiaries as currently conducted, and as
currently contemplated to be conducted, including, but not limited to, all
products, processes or services, made, offered or sold by Company and its
Subsidiaries, does not and will not infringe upon, violate, misappropriate or
dilute any intellectual property of any third party which infringement,
violation, misappropriation or dilution could reasonably be expected to have a
Material Adverse Effect. To the knowledge of Holdings, Company or any of its
Subsidiaries, no third party is infringing upon or misappropriating, violating
or otherwise diluting any Intellectual Property where such infringement,
misappropriation, violation or dilution could reasonably be expected to have a
Material Adverse Effect.  Neither Holdings, Company nor any of its Subsidiaries
is enjoined from using any material Intellectual Property, and except as could
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to the knowledge of Holdings, Company or any of its Subsidiaries, threatened
claim or litigation contesting (i) any right of Company or any of its
Subsidiaries to own or use any Intellectual Property, or (ii) the validity or
enforceability of any Intellectual Property.

 

71

--------------------------------------------------------------------------------


 

4.14                        Environmental Matters. Except as set forth in
Schedule 4.14 hereto: (i) neither Holdings nor any of its Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity which individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect; (ii) as of the Restatement Effective Date, or
except as otherwise reported to the Administrative Agent after the Restatement
Effective Date, neither Holdings nor any of its Subsidiaries has received within
the last 10 years any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604), or any comparable state law; (iii) there are and, to each of Holdings’
and its Subsidiaries’ knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which would reasonably be expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries,
which individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect; and (iv) neither Holdings nor any of its Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.  Notwithstanding
anything to the contrary in this Section 4.14, compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws would not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect and no event or condition has occurred or is occurring
with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity, including, without limitation, any matter included in
Schedule 4.14, which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

4.15                        No Defaults. Neither Holdings nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations or covenants contained in (i) any of its Contractual
Obligations (other than the Credit Documents and the Term Credit Documents), and
no condition exists which, with the giving of notice or the lapse of time or
both, could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect and (ii) any Credit Document and any Term
Credit Document.

 

4.16                        Governmental Regulation. Neither Holdings nor any of
its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
Holdings nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.17                        Margin Regulations. Neither Holdings nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  Neither the making of the Loans nor the pledge of the Collateral
pursuant to the Collateral Documents, violates Regulation T, U or X of the Board
of Governors of the Federal Reserve System.  No part of the proceeds of the
Loans made to such Credit Party will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

 

72

--------------------------------------------------------------------------------


 

4.18                        Employee Matters. Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Schedule
4.18, there is (a) no unfair labor practice complaint pending against Holdings
or any of its Subsidiaries, or to the best knowledge of Holdings and Company,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Holdings or any of its
Subsidiaries or to the best knowledge of Holdings and Company, threatened
against any of them, and the hours worked by and payments made to employees of
Holdings or any of its Subsidiaries have not violated the Fair Labor Standards
Act or any other law dealing with such matters, (b) no strike or work
stoppage in existence or threatened involving Holdings or any of its
Subsidiaries, and (c) to the best knowledge of Holdings and Company, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the best knowledge of Holdings and Company, no
union organization activity that is taking place; which in each case in clause
(a), (b) or (c) above (including, without limitation, any matter included in
Schedule 4.18), could either individually or in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

4.19                        Employee Benefit Plans. Holdings, each of its
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan in all material respects. 
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service covering such plan’s most recently completed five-year
remedial amendment cycle in accordance with Revenue Procedure 2007-44, I.R.B.
2007-28, indicating that such Employee Benefit Plan is so qualified and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Internal Revenue Code
or an application for such determination is currently pending before the
Internal Revenue Service, and, to the knowledge of Holdings, nothing has
occurred subsequent to the issuance of such determination letter which
reasonably would be expected to cause such Employee Benefit Plan to lose its
qualified status.  No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or reasonably is expected to be
incurred by Holdings, any of its Subsidiaries or any of their ERISA Affiliates. 
Except as set forth in Schedule 4.19 (and except for changes in matters
identified in Schedule 4.19 that are not, individually or in the aggregate,
material), no ERISA Event has occurred or is reasonably expected to occur. 
Except as set forth in Schedule 4.19, and except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates. Except as set
forth in Schedule 4.19 (and except for changes in matters identified in
Schedule 4.19 that are not, individually or in the aggregate, material), the
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Holdings, any of its Subsidiaries or
any of their ERISA Affiliates, (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan.  Neither Holdings,
its Subsidiaries nor their respective ERISA Affiliates maintains, contributes to
or is required to contribute to any Multiemployer Plan and has not incurred any
liability in respect of any Multiemployer Plan that has not been satisfied in
full.

 

4.20                        Certain Fees. Except as otherwise disclosed in
writing to Administrative Agent and Arranger, no broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated hereby, and Company hereby indemnifies Lenders, Agents and Arranger

 

73

--------------------------------------------------------------------------------


 

against, and agrees that it will hold Lenders, Agents and Arranger harmless
from, any claim, demand or liability for any such broker’s or finder’s fees
alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.

 

4.21                        Solvency. Each Borrower is, and Holdings and its
Subsidiaries (on a consolidated basis), are, and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

 

4.22                        Collateral. (a)  Collateral Documents. The security
interests created in favor of Collateral Agent under the Collateral Documents
constitute, as security for the obligations purported to be secured thereby, a
legal, valid and enforceable security interest in all of the Collateral referred
to therein in favor of Collateral Agent for the benefit of the Lenders.  The
security interests in and Liens upon the Collateral described in the Collateral
Documents are valid and perfected First Priority or Second Priority Liens (in
accordance with the priorities set forth in the Intercreditor Agreement) to the
extent such security interests and Liens can be perfected by such filings and
recordations.  No consents, filings or recordings are required in order to
perfect (or maintain the perfection or priority of) the security interests
purported to be created by any of the Collateral Documents or to give third
parties constructive notice thereof, other than (i) such as have been obtained
and which remain in full force and effect or will be completed promptly
following the date of creation of the Lien and (ii) the periodic filing of UCC
continuation statements in respect of UCC financing statements filed by or on
behalf of Collateral Agent.

 

(b)                                 Absence of Third Party Filings.  Except such
as may have been filed in favor of Collateral Agent as contemplated by
Section 4.23(a) above and except as set forth on Schedule 4.22 annexed hereto
or, after the Restatement Effective Date, as may have been filed with respect to
a Lien permitted by Section 6.2, (i) no effective UCC financing statement,
fixture filing or other instrument similar in effect covering all or any part of
the Collateral is on file in any filing or recording office and (ii) no
effective filing with respect to a Lien covering all or any part of the
Collateral is on file with the United States Patent and Trademark Office or
United States Copyright Office or any other Governmental Authority.

 

4.23                        Disclosure. No representation or warranty of
Holdings and its Subsidiaries contained in any Credit Document or in any other
documents, certificates or written statements, nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of Holdings or any of its Subsidiaries to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder contains any untrue statement of a material fact or omits (when taken
as a whole) to state a material fact (known to Holdings or Company, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Company to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.  There is no fact known to Holdings or Company (other than matters of a
general economic nature) that, individually or in the aggregate, has had, or
could reasonably be expected to result in, a Material Adverse Effect and that
has not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

4.24                        Deposit Accounts.  Annexed hereto as Schedule 4.24
is a list of all Deposit Accounts maintained by the Credit Parties as of the
Restatement Effective Date, which Schedule includes, with

 

74

--------------------------------------------------------------------------------


 

respect to each deposit account (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; and (iii) a contact
person at such depository.

 

4.25                        Use of Proceeds.  The borrowings of Loans shall be
used to finance the Acquisition, to refinance certain existing Indebtedness of
the Target, to pay transaction expenses, and for general corporate purposes of
the Company and its Subsidiaries.  The Letters of Credit shall be used for
general corporate purposes of the Company and its Subsidiaries.  No portion of
the proceeds of any Credit Extension will be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

 

4.26                        Anti-Corruption Laws and Sanctions.  Holdings and
the Company have implemented and maintain in effect policies and procedures
designed to ensure compliance by Holdings, the Company and their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Holdings, the Company, their
respective Subsidiaries and their respective officers and employees and, to the
knowledge of each of Holdings and the Company, their respective directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) Holdings, the Company, any of their
respective Subsidiaries or any of their respective directors, officers or
employees, or (b) to the knowledge of Holdings or the Company, any agent of
Holdings, the Company or any of their respective Subsidiaries that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No borrowing of Loans, use of Letters of
Credit, use of proceeds of the foregoing or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 5.                         AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Revolving Commitment
is in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

 

5.1                               Financial Statements and Other Reports.
Holdings will deliver to Administrative Agent and Collateral Agent for each
Lender:

 

(a)                                 [RESERVED];

 

(b)                                 Quarterly Financial Statements.  Within two
Business Days after the date on which Holdings files or is required to file its
Form 10-Q under the Exchange Act (but without giving effect to any extension
pursuant to Rule 12b-25 under the Exchange Act (or any successor rule) or
otherwise) (or, if Holdings is not required to file a Form 10-Q under the
Exchange Act, within 50 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending March
31, 2015)), (i) the consolidated and consolidating balance sheets of Holdings
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated (and with respect to statements of income, consolidating)
statements of income and cash flows of Holdings and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all prepared in accordance with GAAP and in reasonable
detail and certified by the chief financial officer, senior vice
president-finance, treasurer or controller of Company or Holdings that they
fairly present, in all material respects, the consolidated financial condition
of Holdings and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and

 

75

--------------------------------------------------------------------------------


 

normal year-end adjustments and the absence of footnotes, and (ii) a narrative
report describing the financial condition and results of operations of Holdings
and its Subsidiaries for such Fiscal Quarter in form and substance reasonably
satisfactory to Administrative Agent;

 

(c)                                  Annual Financial Statements.  Within two
Business Days after the date on which Holdings files or is required to file its
Form 10-K under the Exchange Act (but without giving effect to any extension
pursuant to Rule 12b-25 under the Exchange Act (or any successor rule) or
otherwise) (or, if Holdings is not required to file a Form 10-K under the
Exchange Act, within 100 days after the end of each Fiscal Year (commencing with
the Fiscal Year ending December 31, 2014)), (i) the consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated (and with respect to statements of
income, consolidating) statements of income, stockholder’s equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
all prepared in accordance with GAAP and in reasonable detail and certified by
the chief financial officer, senior vice president-finance, treasurer or
controller of Company or Holdings that they fairly present, in all material
respects, the consolidated financial condition of Holdings and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, and (ii) a narrative report describing the
financial condition and results of operations of Holdings and its Subsidiaries
in form and substance reasonably satisfactory to Administrative Agent;
(iii) with respect to such consolidated financial statements a report thereon of
independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of the Credit Documents, and
(2) whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default under Section 6.8 or otherwise with respect to
accounting matters has come to their attention and, if such a condition or event
has come to their attention, specifying the nature and period of existence
thereof;

 

(d)                                 Compliance Certificate.  Together with each
delivery of financial statements of Holdings and its Subsidiaries pursuant to
Sections 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate;

 

(e)                                  Statements of Reconciliation after Change
in Accounting Principles.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the financial
statements referred to in Section 4.7, the consolidated financial statements of
Holdings and its Subsidiaries delivered pursuant to Sections 5.1(b) or
5.1(c) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to Administrative Agent;

 

(f)                                   Notice of Default, etc.  Promptly upon,
and in any event within five days after, any officer of Holdings or any of its
Subsidiaries obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default or that notice has been given to Holdings or
any of its Subsidiaries with respect thereto; (ii) that any Person has given any
notice to Holdings or any of its

 

76

--------------------------------------------------------------------------------


 

Subsidiaries or taken any other action with respect to any claimed default or
event or condition of the type referred to in Section 8.1(b); (iii) of the
occurrence of any event or change that has caused or evidences or would
reasonably be expected to have, either in any case or in the aggregate, a
Material Adverse Effect; or (iv) the occurrence of a Liquidity Event, a
certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action Holdings or the applicable
Subsidiary has taken, is taking and proposes to take with respect thereto;

 

(g)                                  Notice of Litigation.  Promptly upon, and
in any event within five days after, any officer of Holdings or any of its
Subsidiaries obtaining knowledge of (i) the institution of, or non-frivolous
threat of, any Adverse Proceeding not previously disclosed in writing by Company
to Lenders, or (ii) any material development in any Adverse Proceeding that, in
the case of either (i) or (ii) if adversely determined, could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Holdings or any of
its Subsidiaries to enable Lenders and their counsel to evaluate such matters;

 

(h)                                 ERISA.  (i) Promptly upon and in any event
within five days of becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness upon Administrative Agent’s request, copies of (1) each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

 

(i)                                     Financial Plan.  As soon as practicable
and in any event no later than 90 days after the beginning of each Fiscal Year,
a monthly consolidated and consolidating plan and financial forecast for such
Fiscal Year (a “Financial Plan”), including a forecasted consolidated balance
sheet and forecasted consolidated and consolidating statements of income and
consolidated statement of cash flows of Holdings and its Subsidiaries for such
Fiscal Year, together with pro forma Compliance Certificates for each such
Fiscal Year and an explanation of the assumptions on which such forecasts are
based;

 

(j)                                    Insurance Report.  As soon as practicable
and in any event by the last day of each calendar year, a report in form and
substance reasonably satisfactory to Administrative Agent outlining all material
insurance coverage maintained as of the date of such report by Holdings and its
Subsidiaries and all material insurance coverage planned to be maintained by
Holdings and its Subsidiaries in the immediately succeeding calendar year;

 

(k)                                 Accountants’ Reports.  Promptly upon receipt
thereof (unless restricted by applicable professional standards), copies of all
reports submitted to Holdings or Company by independent certified public
accountants in connection with each annual, interim or special audit of the
financial statements of Holdings and its Subsidiaries made by such accountants,
including any comment letter submitted by such accountants to management in
connection with their annual audit;

 

77

--------------------------------------------------------------------------------


 

(l)                                     Fixed Charge Coverage Compliance
Certificate.  A Fixed Charge Coverage Compliance Certificate relating to the
minimum Fixed Charge Coverage Ratio for the most recently ended four Fiscal
Quarter period for which financial statements are required to have been
delivered hereunder, (i) within two Business Days after the occurrence of any
Liquidity Event and (ii) on the fifteenth day of each calendar month after such
Liquidity Event occurred (but only if such Liquidity Event exists on such date);

 

(m)                             Environmental Reports and Audits.  As soon as
practicable following receipt thereof, copies of all environmental audits and
reports, whether prepared by personnel of Company or any of its Subsidiaries or
by independent consultants, with respect to environmental matters at any
Facility or which relate to any environmental liabilities of Holdings or its
Subsidiaries which, in any such case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

 

(n)                                 Other Information.  (A) Promptly upon their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by Holdings to holders of its
Indebtedness or to holders of its public equity securities or by any Subsidiary
of Holdings to its security holders other than Holdings or another Subsidiary of
Holdings, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or any
of its Subsidiaries, and (B) such other information and data with respect to
Holdings or any of its Subsidiaries (including, without limitation, financial
statements with respect to Holdings and its Subsidiaries) as from time to time
may be reasonably requested by Administrative Agent or any Lender;

 

(o)                                 Borrowing Base Certificate.  (i) No later
than the 15th day of each calendar month, a certificate in the form of Exhibit L
(a “Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business on the immediately preceding calendar month, each Borrowing Base
Certificate to be certified as complete and correct in all material respects on
behalf of the Borrowers by the chief financial officer of the Borrower
Representative, provided that if an Event of Default has occurred and is
continuing, at Administrative Agent’s or Collateral Agent’s request, such
Borrowing Base Certificate shall be furnished more frequently than monthly, at
intervals to be determined in Administrative Agent’s and Collateral Agent’s
collective discretion (but in no case more frequently than weekly); and provided
further that if a Liquidity Event has occurred and is continuing or existed
within the preceding 30 days, the Borrowing Base shall be computed weekly and
Holdings shall deliver the Borrowing Base Certificate to the Administrative
Agent and the Collateral Agent no later than three Business Days following the
end of each week;

 

(p)                                 Collateral Reports.

 

(i)                                     No later than the 15th day of each
calendar month, and at such other times as may be requested by the Collateral
Agent, as of the period then ended:

 

(1)                                 a detailed aging of the Accounts of the
Borrowers (A) including all invoices aged by due date (with an explanation of
the terms offered) and (B) reconciled to the Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Administrative Agent and Collateral Agent, together with a summary specifying
the name, address, and balance due for each Account Debtor;

 

78

--------------------------------------------------------------------------------


 

(2)                                 a schedule detailing the Inventory of the
Borrowers, in form reasonably satisfactory to the Collateral Agent, (A) by
location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement, or warehouse agreement), by class
(raw material and finished goods), by product type, and by volume on hand, which
Inventory shall be valued at the lower of Cost or market and adjusted for
Reserves as the Collateral Agent has previously indicated to the Borrower
Representative, (B) including a report of any variances or other results of
Inventory counts performed by the Borrowers since the last Inventory schedule
delivered pursuant to this Section 5.1(p)(i), and (C) reconciled to the
Borrowing Base Certificate delivered as of such date;

 

(3)                                 a worksheet of calculations prepared by the
Borrower Representative to determine Eligible Accounts and Eligible Inventory,
such worksheets detailing the Accounts and Inventory excluded from Eligible
Accounts and Eligible Inventory and the reason for such exclusion;

 

(4)                                 a reconciliation of the Accounts and
Inventory of the Borrowers between the amounts shown in the Borrowers’ general
ledger and financial statements and the reports delivered pursuant to clauses
(1) and (2) above;

 

(5)                                 a reconciliation of the loan balance per the
Borrowers’ general ledger to the loan balance under this Agreement; and

 

(6)                                 as of the month then ended, a schedule and
aging of the Borrowers’ accounts payable.

 

(ii)                                  reasonably promptly upon a request by the
Administrative Agent or Collateral Agent in their Permitted Discretion:

 

(1)                                 copies of invoices in connection with the
invoices issued by the Borrowers in connection with any Accounts, credit memos,
shipping and delivery documents, and other information related thereto; and

 

(2)                                 copies of purchase orders, invoices, and
shipping and delivery documents in connection with any Inventory purchased by
any Borrowers; and

 

(q)                                 during such times, if any, as Borrowing Base
Certificates are deliverable on a weekly basis pursuant to clause (o) above, as
soon as available but in any event within three Business Days after the end of
each calendar week and at such other times as may be requested by the Collateral
Agent, as of the period then ended, a rollforward of the Borrowers sales
journal, cash receipts journal (identifying trade and non-trade cash receipts)
and debit memo/credit memo journal.

 

To the extent that any of the documents required to be delivered pursuant to
Sections 5.1(b), (c) or (n) are also filed with the Securities and Exchange
Commission, Borrower may fulfill such delivery requirements by providing the
Administrative Agent, in writing, an internet link to a corresponding Securities
and Exchange Commission filing that contains information and financial
statements that conform with the requirements of such Sections.

 

5.2                               Existence. Except as otherwise permitted under
Section 6.9, each Credit Party will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect (i) its existence

 

79

--------------------------------------------------------------------------------


 

and (ii) all rights and franchises, licenses and permits material to the
business of Holdings and its Subsidiaries (on a consolidated basis).

 

5.3                               Payment of Taxes and Claims. Each Credit Party
will, and will cause each of its Subsidiaries to, pay all Taxes imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable which, if unpaid, might become a Lien upon any
of its properties or assets; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor.  No Credit Party will, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than Holdings or any of its Subsidiaries).

 

5.4                               Maintenance of Properties. Each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties owned by Holdings, Company or its Subsidiaries
or used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

5.5                               Insurance. Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained, with
financially sound and reputable insurers having a financial strength rating of
at least A- VII by A.M. Best Company, such commercial general liability
insurance, business interruption insurance and property insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Company and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.  Without
limiting the generality of the foregoing, each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained (a) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, and (b) replacement value property insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses.  Each such policy of insurance shall
(i) in the case of each commercial general liability insurance policy, name the
Administrative Agent, the Collateral Agent and the Lenders as an additional
insured thereunder as its interests may appear, (ii) in the case of each
property or business interruption insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to Collateral Agent,
that names the Collateral Agent, on behalf of Lenders as the loss payee
thereunder and (iii) provide for at least 30 days’ (or such shorter period as
agreed by the Administrative Agent in its Permitted Discretion) prior written
notice to Collateral Agent of any material modification or cancellation of such
policy.

 

5.6                               Inspections; Appraisals; and Inventories.
(a)    Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by Administrative Agent,
Collateral Agent or any Lender (and, in the case of any Lender, accompanied by
Administrative Agent or Collateral Agent) to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect the Collateral, or otherwise to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
properties, assets, affairs, finances and accounts with its and their officers
and independent public accountants (it being understood that, prior to

 

80

--------------------------------------------------------------------------------


 

the occurrence and continuance of an Event of Default, (x) any such discussions
or meetings shall be limited to Administrative Agent and Collateral Agent and
(y) in the case of discussions or meetings with the independent public
accountants, only if Company has been given the opportunity to participate in
such discussions or meetings), all upon reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested.

 

(b)                                 Upon the request of the Administrative Agent
or the Collateral Agent, permit the Collateral Agent or professionals (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Collateral Agent to conduct (after reasonable prior notice) up to one
Inventory Appraisal in each Fiscal Year and up to one commercial finance
examination in each Fiscal Year, including, without limitation, of (i) the
Borrowers’ practices in the computation of the Borrowing Base, and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. 
Subject to the following sentences, the Credit Parties shall pay the reasonable
fees and expenses of the Collateral Agent or such professionals with respect to
such evaluations and appraisals.  Without limiting the foregoing, during any
Liquidity Event, the Credit Parties acknowledge that the Administrative Agent
and Collateral Agent may undertake, in the aggregate, up to two inventory
appraisals and two commercial finance examinations each Fiscal Year, at the
Credit Parties’ expense.  Notwithstanding the foregoing, the Collateral Agent
may cause additional Inventory Appraisals and commercial finance examinations to
be undertaken as it in its discretion deems necessary or appropriate, at the
expense of the Lenders, or if an Event of Default shall have occurred and be
continuing, at the expense of the Credit Parties.

 

(c)                                  Upon the request of the Collateral Agent
after reasonable prior notice, cause at least one physical inventory at each of
the Credit Parties’ locations to be undertaken in each 12 month period conducted
by such inventory takers as are satisfactory to the Collateral Agent and
following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be reasonably acceptable to
the Collateral Agent.  The Borrower Representative, within 30 days following the
completion of such inventory, shall provide the Collateral Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory undertaken by a Credit Party).

 

(d)                                 Prior to the effectiveness of any person
becoming an Additional Co-Borrower hereunder, an Inventory Appraisal, a written
report regarding the results of a commercial finance examination and/or
appraisal in respect of any Real Estate Assets owned by such proposed Additional
Co-Borrower, in each case, conducted by an independent appraisal firm reasonably
acceptable to the Collateral Agent.

 

5.7                               Lenders Meetings. Holdings and Company will,
upon the request of Administrative Agent or Requisite Lenders, participate in a
meeting of Administrative Agent and Lenders once during each calendar year to be
held at Company’s corporate offices (or at such other location as may be agreed
to by Company and Administrative Agent) at such time as may be agreed to by
Company and Administrative Agent.

 

5.8                               Compliance with Laws. Each Credit Party will
comply, and shall cause each of its Subsidiaries to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  Each Credit Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

81

--------------------------------------------------------------------------------


 

5.9                               Environmental.  (a)  Environmental
Disclosure.  Each Credit Party will, and will cause each of its Subsidiaries to,
deliver to Administrative Agent and Lenders:

 

(i)                                     as soon as practicable following receipt
thereof, copies of all material environmental audits, investigations, analyses
and reports of any kind or character, whether prepared by personnel of Holdings
or any of its Subsidiaries or by independent consultants, governmental
authorities or any other Persons, with respect to significant environmental
matters at any Facility or with respect to any Environmental Claims; provided,
however, that this Section 5.9(a)(i) shall not apply to communications covered
by valid claims of attorney client privilege or to attorney work product
generated by legal counsel to Holdings or any of its Subsidiaries;

 

(ii)                                  promptly upon the occurrence thereof,
written notice describing in reasonable detail (1) any Release required to be
reported to any federal, state or local governmental or regulatory agency under
any applicable Environmental Laws, (2) any remedial action taken by Holdings or
any other Person in response to (A) any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of resulting in a Material Adverse
Effect, and (3) Holdings or any of its Subsidiaries’ discovery of any occurrence
or condition on any real property adjoining or in the vicinity of any Facility
that could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

 

(iii)                               as soon as practicable following the sending
or receipt thereof by Holdings or any of its Subsidiaries, a copy of any and all
written communications to or from any Governmental Authority or any Person
bringing an Environmental Claim against Holdings or any of its Subsidiaries with
respect to: (1) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect,
(2) any Release required to be reported to any Governmental Authority, and
(3) any written request for information from any Governmental Authority stating
such Governmental Authority is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity; and

 

(iv)                              with reasonable promptness, such other
documents and information as from time to time may be reasonably requested by
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.9(a).

 

(b)                                 Hazardous Materials Activities, Etc.  Each
Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Credit Party or its Subsidiaries that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

5.10                        Subsidiaries. In the event that any Person becomes a
Domestic Subsidiary of Company (or a Foreign Subsidiary referred to in clause
(iii) of the definition of “Guarantor”), Company shall (a) promptly, and in any
event within 10 days, cause such Subsidiary to become a Guarantor hereunder and
a Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all Perfection Deliverables and such documents, instruments,

 

82

--------------------------------------------------------------------------------


 

agreements, opinions and certificates as are similar to those described in
Sections 3.1(b) and 3.1(f), and any other actions required by the Pledge and
Security Agreement.  In the event that any Person becomes a Foreign Subsidiary
of Company, and the ownership interests of such Foreign Subsidiary are owned by
Company or by any Domestic Subsidiary thereof (or any Foreign Subsidiary that is
or is require to become a Guarantor), Company shall, or shall cause such
Domestic Subsidiary (or foreign Guarantor) to, promptly, and in any event within
10 days, deliver all such documents, instruments, agreements, and certificates
as are similar to those described in Section 3.1(b), and Company shall take, or
shall cause such Domestic Subsidiary (or foreign Guarantor) to take, all of the
actions referred to in clause (i) of the definition of “Perfection Deliverables”
necessary to grant and to perfect a First Priority or Second Priority Lien (in
accordance with the priorities set forth in the Intercreditor Agreement) in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 66% (or a greater percentage if the pledge of a
greater percentage could not result in adverse tax consequences to the Company)
of the voting equity interests and 100% of the non-voting equity interests (if
any) of such Foreign Subsidiary.  With respect to each such Subsidiary, Company
shall promptly send to Administrative Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Subsidiary of
Company, and (ii) all of the data required to be set forth in Schedules 4.1 and
4.2 with respect to all Subsidiaries of Company; provided, such written notice
upon Administrative Agent’s approval of the contents therein shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.  Notwithstanding
anything to the contrary in this Section 5.10, the requirements of this
Section 5.10 shall not apply to any property or Subsidiary created or acquired
after the Restatement Effective Date, as to which the Collateral Agent has
determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein.  The Collateral Agent is hereby authorized
by the Lenders to enter into such amendments to the Collateral Documents as the
Collateral Agent deems necessary to effectuate the provisions of this
Section 5.10.

 

5.11                        Additional Real Estate Assets. In the event that any
Credit Party acquires, or any Person that becomes a Credit Party holds, a Real
Estate Asset that is (a) a fee interest with a fair market value equal to or
greater than $500,000 or (b) a leasehold interest with a value that
Administrative Agent in its sole discretion, after consultation with Company,
determines is material, and such interest has not otherwise been made subject to
a perfected First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) of the Collateral Documents
in favor of Collateral Agent, for the benefit of Secured Parties, then such
Credit Party shall, promptly, and in any event within 10 days of such Credit
Party acquiring such Real Estate Asset or such Person becoming a Credit Party,
take all such actions and execute and deliver, or cause to be executed and
delivered, all Real Estate Asset Deliverables and Perfection Deliverables with
respect to each such Real Estate Asset to create in favor of Collateral Agent,
for the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority or Second Priority Lien
(in accordance with the priorities set forth in the Intercreditor Agreement) in
such Real Estate Assets, and reports and other information reasonably
satisfactory to Administrative Agent regarding environmental matters (including,
without limitation, a Phase I Report) with respect to such Real Estate Assets. 
In addition to the foregoing, Company shall, at the request of Requisite
Lenders, deliver, from time to time (but, prior to the occurrence and during the
continuance of a Default or Event of Default, not more than once every two
calendar years), to Administrative Agent such appraisals of Real Estate Assets
with respect to which Collateral Agent has been granted a Lien.  Notwithstanding
anything to the contrary in this Section 5.11, the requirements of this
Section 5.11 shall not apply to any Real Estate Asset acquired after the
Restatement Effective Date, as to which the Collateral Agent has determined in
its sole discretion that the collateral value thereof is insufficient to justify
the difficulty, time and/or expense of obtaining a perfected security interest
therein.  The Collateral Agent is hereby authorized by the Lenders to enter into
such amendments to the Collateral Documents as the Collateral Agent deems
necessary to effectuate the provisions of this Section 5.11.

 

83

--------------------------------------------------------------------------------


 

5.12                        Post-Closing.

 

(a)                                 To the extent a grant of a security interest
in any Term Priority Collateral (other than Term Priority Collateral that is a
Real Estate Asset) or any ABL Priority Collateral was not validly granted and/or
perfected on the Restatement Effective Date, such security interest shall be
validly granted and perfected no later 30 days following the Restatement
Effective Date (or such later date as the Administrative Agent may agree).

 

(b)                                 Within 90 days following the Restatement
Effective Date (or such later date as the Administrative Agent may agree), the
Borrower shall deliver to the Collateral Agent all Real Estate Asset
Deliverables (other than those listed in clause (vi) of such definition) with
respect to any Term Priority Collateral that is a Real Estate Asset (other than
any Existing Mortgaged Property).

 

(c)                                  Within 90 days following the Restatement
Effective Date (or such later date as the Administrative Agent may agree), the
Borrower shall deliver to the Collateral Agent the following:

 

(i)                                     with respect to each Mortgage
encumbering a Real Estate Asset on the Restatement Effective Date (each an
“Existing Mortgaged Property”, an amendment to the existing Mortgage (the
“Mortgage Amendment”) duly executed and acknowledged by the applicable Credit
Party, and in form for recording in the recording office where such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 

(ii)                                  with respect to each Title Policy covering
the Mortgage for any Existing Mortgaged Property, a date down endorsement to the
such Title Policy, which shall be in form and substance reasonably satisfactory
to the Collateral Agent and reasonably assures the Collateral Agent as of the
date of such endorsement that the Mortgage, as amended by the Mortgage
Amendment, is a valid and enforceable second priority lien on such Existing
Mortgaged Property, in favor of the Collateral Agent for the benefit of the
Secured Parties and is free and clear of all defects and encumbrances except
those Liens permitted under such Mortgage;

 

(iii)                               with respect to each Mortgage encumbering an
Existing Mortgaged Property, a legal opinion, addressed to the Collateral Agent,
the Administrative Agent and the Secured Parties covering, among other things,
the due authorization, execution, delivery and enforceability of the applicable
Mortgage, as amended by the Mortgage Amendment, and shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent; and

 

(iv)                              such affidavits, certificates, information
(including financial data) and instruments of indemnification (including a
so-called “gap” indemnification) as shall be required to induce the title
insurance company to issue the endorsements contemplated above and evidence of
payment by the Borrower of all search and examination charges escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage Amendments referred to above.

 

5.13                        Further Assurances. At any time or from time to time
upon the request of Administrative Agent or Collateral Agent, each Credit Party
will, at its expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Credit Documents.  In furtherance and not in limitation of the foregoing,
each Credit Party shall take such

 

84

--------------------------------------------------------------------------------


 

actions as Administrative Agent or Collateral Agent may reasonably request from
time to time to ensure that the Obligations are guaranteed by the Guarantors and
are secured by substantially all of the assets of Holdings, and its Subsidiaries
and all of the outstanding Capital Stock of Company and its Subsidiaries (in
each case subject to limitations contained in the Credit Documents with respect
to Foreign Subsidiaries).

 

5.14                        ERISA. Neither Holdings, its Subsidiaries nor their
respective ERISA Affiliates shall establish, maintain, contribute to, or become
required to contribute to any Multiemployer Plan.

 

5.15                        Cash Management.

 

(a)                                 The Credit Parties shall deliver, or cause
to be delivered, to Collateral Agent a Blocked Account Agreement duly
authorized, executed and delivered by each bank where a Deposit Account for the
benefit of any Credit Party is maintained (provided that Blocked Account
Agreements in respect of Deposit Accounts in existence on the Restatement
Effective Date shall be delivered no later than the date required by
Section 5.12(a)).  Each Borrower shall further execute and deliver, and shall
cause each Guarantor to execute and deliver, such agreements and documents as
Collateral Agent may reasonably require in connection with such Blocked Accounts
and such Blocked Account Agreements.  Other than Excluded Deposit Accounts, no
Credit Party shall establish any Deposit Accounts after the Restatement
Effective Date, unless such Borrower or Guarantor (as applicable) has complied
in full with the provisions of this Section 5.15(a) with respect to such Deposit
Accounts.  Each Blocked Account Agreement shall require, after notice from the
Collateral Agent to a Blocked Account Bank (which the Collateral Agent agrees
will only be given after the occurrence of an Account Control Event) (and until
the Collateral Agent notifies such Blocked Account Bank to the contrary (which
the Collateral Agent agrees will be given promptly after the written request of
the Borrower Representative if such Account Control Event has terminated), the
ACH or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations) to the collection account maintained by the
Collateral Agent at JPMorgan Chase Bank, N.A. (the “Collection Account”), of all
cash receipts and collections, including, without limitation, the following:

 

(i)                                     all available cash receipts from the
sale of Inventory and other assets;

 

(ii)                                  all proceeds of collections of Accounts;

 

(iii)                               all Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds, and all other cash payments received by a
Credit Party from any Person or from any source or on account of any sale or
other transaction or event;

 

(iv)                              the then contents of each Deposit Account;

 

(v)                                 the then entire ledger balance of each
Blocked Account; and

 

(vi)                              the net proceeds of all credit card charges.

 

(b)                                 The Collection Account shall at all times be
in the name, and under the sole dominion and control of the Collateral Agent. 
The Credit Parties hereby acknowledge and agree that (i) the Credit Parties have
no right of withdrawal from the Collection Account, (ii) the funds on deposit in
the Collection Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Collection Account shall be
applied as provided in this Agreement.  In the event that, notwithstanding the
provisions of this Section 5.15, any Credit Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by

 

85

--------------------------------------------------------------------------------


 

such Credit Party for the Collateral Agent, shall not be commingled with any of
such Credit Party’s other funds or deposited in any account of such Credit Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Collection Account or dealt with in such other fashion as such Credit
Party may be instructed by the Collateral Agent.

 

SECTION 6.                         NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

 

6.1                               Indebtedness. Each of Holdings and Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Company may become and remain liable with
respect to Indebtedness to any of its wholly-owned Guarantor Subsidiaries, and
any wholly-owned Guarantor Subsidiary of Company may become and remain liable
with respect to Indebtedness to Company or any other wholly-owned Guarantor
Subsidiary of Company; provided, (i) all such Indebtedness under this subclause
(b) shall be (x) evidenced by promissory notes and all such notes shall be
subject to a First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) pursuant to the Pledge and
Security Agreement and (y) unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, and (ii) any payment
by any such Subsidiary under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Company or to any of its Subsidiaries for whose benefit such payment is made;

 

(c)                                  Indebtedness of the Target under the Target
Bonding Agreement in an aggregate principal amount not to exceed $1,000,000.

 

(d)                                 Indebtedness of Company and its Subsidiaries
arising in respect of netting services or overdraft protections with deposit
accounts; provided, that such Indebtedness is extinguished within three Business
Days of its incurrence;

 

(e)                                  guaranties by Company of Indebtedness of a
Guarantor Subsidiary or guaranties by a Subsidiary of Company of Indebtedness of
Company or a Guarantor Subsidiary with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;

 

(f)                                   Indebtedness of Company and its
Subsidiaries existing on the Restatement Effective Date and described in
Schedule 6.1, but not any extensions, renewals, refinancings or replacements of
such Indebtedness except (i) renewals and extensions expressly provided for in
the agreements evidencing any such Indebtedness as the same are in effect on the
Restatement Effective Date and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not materially less
favorable (taken as a whole) to the obligor thereon or to the Lenders than the
Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended and, prior to the issuance thereof, the Administrative Agent shall have
received a certificate of an Authorized Officer of the Company describing the
terms of such

 

86

--------------------------------------------------------------------------------


 

refinancing or extension and certifying the requirements of this clause
(f)(ii) have been satisfied; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced or (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced;

 

(g)                                  purchase money Indebtedness of Company and
its Subsidiaries and Capital Leases (other than in connection with
sale-leaseback transactions) of Company and its Subsidiaries, in each case
incurred in the ordinary course of business to provide all or a portion of the
purchase price or cost of construction of an asset or an improvement of an asset
not constituting part of the Collateral; provided, that (A) such Indebtedness
when incurred shall not exceed the purchase price or cost of improvement or
construction of such asset, (B) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, (C) such Indebtedness shall be secured only by the
asset acquired, constructed or improved in connection with the incurrence of
such Indebtedness and (D) the aggregate principal amount of all such
Indebtedness shall not exceed $7,500,000 at any time outstanding;

 

(h)                                 other Indebtedness of Company and its
Subsidiaries, which is unsecured, in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

 

(i)                                     Indebtedness of Company under any Hedge
Agreement entered into in the ordinary course of business and not for
speculative purposes;

 

(j)                                    (x) Indebtedness evidenced by the Term
Credit Documents in an aggregate amount not to exceed an amount equal to
(i) $270,000,000, plus (ii) an additional amount so long as after giving effect
to the making of such loans, the First Lien Debt Ratio is not greater than 3.25
to 1.00 (it being understood that in determining the amount of unrestricted cash
of the Company for purposes of calculating the First Lien Debt Ratio, the
proceeds of such loans shall not be included and all such additional amounts
shall be considered Consolidated First Lien Debt, regardless of whether secured
by First Priority Liens), and (y) any Permitted Refinancing thereof;

 

(k)                                 additional senior unsecured or subordinated
unsecured Indebtedness of the Company, the terms and conditions of which
(i) shall provide for a maturity date at least six months after the Maturity
Date hereunder and with no scheduled amortization or other scheduled payments of
principal prior to such date, (ii) shall be no more restrictive (without taking
into account fees or interest rates), taken as a whole, than those set forth in
the Credit Documents as in effect at the time such Indebtedness is incurred,
except that this clause (ii) shall not prohibit Company and its subsidiaries
from issuing high-yield senior unsecured notes or high-yield subordinated
unsecured notes pursuant to indentures containing customary covenants for the
issuance of high yield debt securities in a public offering at such time and
(iii) shall otherwise be reasonably satisfactory to Administrative Agent);
provided, that (A) after giving pro forma effect to the incurrence of such
Indebtedness (and, if applicable, giving pro forma effect to any Subject
Transaction pursuant to Section 6.8(c)), (1) the Secured Debt Ratio is less than
3.50 to 1.00 and (2) the Consolidated Interest Coverage Ratio is greater than or
equal to 2.0 to 1.0 and (B) no Default or Event of Default has occurred or is
continuing at the time of incurrence or would result from the incurrence of such
Indebtedness and (C) prior to the issuance thereof, the Administrative Agent
shall have received a certificate of an Authorized Officer of the Company
describing the terms of such Indebtedness and certifying the requirements of
this clause (k) have been satisfied; provided, further, that Indebtedness
permitted pursuant to this clause (k) shall only be permitted if proceeds of
such Indebtedness are used in connection with a Permitted Acquisition or
incurred to refinance other Indebtedness incurred in connection with a Permitted
Acquisition, and to the extent such proceeds are not so used in connection with
a Permitted Acquisition or a refinancing of other Indebtedness incurred in
connection with a

 

87

--------------------------------------------------------------------------------


 

Permitted Acquisition, the Company shall (i) prior to the Discharge of Term
Obligations, make a mandatory offer to prepay the term loans in accordance with
the Term Loan Facility and (ii) thereafter, use such proceeds to prepay the
Revolving Loans in accordance with Section 2.11(e);

 

(l)                                     Indebtedness of a Person existing at the
time such Person becomes a Subsidiary of Company following the Restatement
Effective Date, which Indebtedness is in existence at the time such Person
becomes a Subsidiary and is not created in connection with or in contemplation
of such Person becoming a Subsidiary; provided that the aggregate principal
amount of all such Indebtedness in the aggregate shall not exceed $10,000,000 at
any time outstanding;

 

(m)                             to the extent constituting Indebtedness,
deferred compensation arrangements in an aggregate amount not to exceed
$1,400,000 at any time outstanding; and

 

(n)                                 Capital Leases of Company entered into in
connection with sale-leaseback transactions permitted by Section 6.3; provided,
that (A) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing and (B) such Indebtedness shall be secured only by the facility
which is the subject of such Capital Lease.

 

6.2                               Liens. Each of Holdings and Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Holdings, Company or any such Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, except:

 

(a)                                 Liens in favor of Collateral Agent for the
benefit of Secured Parties granted pursuant to any Credit Document;

 

(b)                                 Liens imposed by law for Taxes that are not
yet required to be paid pursuant to Section 5.3;

 

(c)                                  statutory Liens of landlords, banks (and
rights of set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code or under Sections
303(k) or 4068 of ERISA), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

 

(d)                                 deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;

 

(e)                                  easements, rights-of-way, restrictions,
encroachments, minor defects or irregularities in title and other similar
charges, in each case which do not and will not interfere in any material
respect with the use or value of the property or asset to which it relates or
which appear on any Title Policy required to be delivered to the Collateral
Agent pursuant to Section 5.11 or 5.12;

 

88

--------------------------------------------------------------------------------


 

(f)                                   any interest or title of a lessor or
sublessor under any operating or true lease of real estate entered into by
Company or its Subsidiaries in the ordinary course of its business covering only
the assets so leased;

 

(g)                                  purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(h)                                 any attachment or judgment Lien not
constituting an Event of Default under Section 8.1(h);

 

(i)                                     non-exclusive licenses of Intellectual
Property granted by Company or any of its Subsidiaries in the ordinary course of
business consistent with past practice and not interfering in any respect with
the ordinary conduct of the business of Company or such Subsidiary;

 

(j)                                    bankers liens and rights of set-off with
respect to customary depositary arrangements entered into in the ordinary course
of business of Company and its Subsidiaries;

 

(k)                                 Liens granted by Company or its Subsidiaries
existing on the Restatement Effective Date and described in Schedule 6.2;
provided, that (A) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Restatement
Effective Date and (B) the principal amount of the Indebtedness secured by such
Liens shall not be extended, renewed, refunded, replaced or refinanced except as
otherwise permitted by Section 6.1(f);

 

(l)                                     Liens securing (i) Indebtedness
permitted pursuant to Section 6.1(g), provided, any such Lien shall encumber
only the asset acquired, constructed or improved with the proceeds of such
Indebtedness and (ii) Indebtedness permitted pursuant to Section 6.1(n),
provided any such Lien shall encumber only the facility that is the subject of
such Capital Lease;

 

(m)                             Liens securing Indebtedness permitted under
Section 6.1(l); provided that such Liens are of a type described in
Section 6.2(l)(i) and are not created in contemplation of or in connection with
such Person becoming a Subsidiary, such Liens will not apply to any other
property of Holdings or any of its Subsidiaries, and such Liens will secure only
those obligations secured by such Liens on the date such Person becomes a
Subsidiary;

 

(n)                                 Liens securing Indebtedness permitted under
Section 6.1(j) as long as such Liens are subject to the Intercreditor Agreement;
and

 

(o)                                 Liens on the Collateral securing
Indebtedness permitted under Section 6.1(c) as long as (i) such Liens on the
Collateral are junior to the Liens on the Collateral securing the Obligations
and (ii) such Liens are subject to an intercreditor agreement on terms
satisfactory to the Administrative Agent and Collateral Agent (it being
understood that such intercreditor agreement shall include a permanent
standstill on Lien enforcement rights by the holders of the Indebtedness
permitted under Section 6.1(c)) or are subject to other arrangements reasonably
satisfactory to the Administrative Agent and Collateral Agent.

 

6.3                               Sales and Leasebacks. Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries to directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which Holdings or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than Holdings

 

89

--------------------------------------------------------------------------------


 

or any of its Subsidiaries) or (b) which Holdings or any of its Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by such Credit Party to any Person
(other than Holdings or any of its Subsidiaries) in connection with such lease;
provided that Company and its Subsidiaries may (i) become and remain liable as
lessee, guarantor or other surety with respect to any such lease which is a
Capital Lease permitted pursuant to Section 6.1(g), and (ii) so long as no
Default or Event of Default has occurred or is continuing or shall be caused
thereby, sale-leaseback transactions in respect of any manufacturing Facilities
owned by Company as of the Restatement Effective Date; provided, further, that
(A) the material terms and conditions of such sale-leaseback transaction
(including any Capital Lease in connection with such transaction) shall be
reasonably satisfactory to the Administrative Agent, (B) Collateral Agent is
granted a valid First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) in Company’s leasehold
interest in connection with such transaction, (C) the lessor (or lenders under
any Capital Lease) in connection with such transaction shall agree to provide
Collateral Agent access to the Collateral located at such facility pursuant to
an agreement reasonably satisfactory to Administrative Agent and the Collateral
Agent (the terms of which shall include subordination and non-disturbance
provisions with respect to any such Collateral, and other terms as may be
reasonably required by Administrative Agent or the Collateral Agent), (D) the
amount of consideration payable to Company or its Subsidiaries (and the
aggregate principal amount of Indebtedness in respect of any Capital Leases) in
any such transaction shall not exceed the fair market value of any such facility
(determined in good faith by the board of directors of Company (or similar
governing body)), and shall not exceed $30,000,000 in the aggregate and (E) the
Net Asset Sale Proceeds with respect to any such Capital Lease shall be applied
to repay indebtedness under the Term Loan Facility if and to the extent required
thereunder.

 

6.4                               No Further Negative Pledges. Except
(i) pursuant to this Agreement, (ii) pursuant to the terms of Indebtedness
permitted under Section 6.1(h), 6.1(j), 6.1(k) or 6.1(l), (iii) with respect to
specific property encumbered to secure payment of particular Indebtedness or to
be sold pursuant to an executed agreement with respect to a permitted Asset
Sale, (iv) pursuant to customary non-assignment or no-subletting clauses in
leases, licenses or contracts entered into in the ordinary course of business,
which restrict only the assignment of such lease, license or contract, as
applicable, or (v) in connection with purchase money financing or Capital Leases
permitted under Section 6.1(g) or 6.1(n) (in each case, provided the prohibition
applies only to the asset being acquired or constructed, or which is the subject
of such Capital Lease), each of Holdings and Company shall not, and shall not
permit any of its Subsidiaries to, enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

6.5                               Restricted Payments. Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, any
sum for any Restricted Payment except that:

 

(a)                                 Subsidiaries of Company may make Restricted
Payments (i) to Company or to any parent entity of such Subsidiary which is a
wholly-owned Guarantor Subsidiary and (ii) so long as no Liquidity Event or
Default or Event of Default has occurred and is then continuing, on a pro rata
basis to the equity holders of any other Guarantor Subsidiary;

 

(b)                                 (i) so long as no Liquidity Event or Default
or Event of Default shall have occurred and be continuing or shall be caused
thereby, Company and its Subsidiaries may make prepayments and regularly
scheduled payments of principal and interest in respect of any Indebtedness
permitted under Sections 6.1(b), (ii) Company and its Subsidiaries may make
scheduled payments and mandatory prepayments of principal, and regularly
scheduled payments of interest in respect of and, so long as no Liquidity Event
or Default or Event of Default shall have occurred and be continuing,

 

90

--------------------------------------------------------------------------------


 

voluntary repayments of, any Indebtedness permitted under Section 6.1(h),
(iii) Company and its Subsidiaries may make mandatory prepayments and regularly
scheduled payments of principal and interest in respect of any Indebtedness
permitted under Section 6.1(k) (to the extent constituting subordinated
Indebtedness) or 6.1(n), but only to the extent such payments are permitted by
the terms, and subordination provisions (if any) applicable to, such
Indebtedness, and (iv) Company and its Subsidiaries may make payments in respect
of guarantees permitted under Section 6.1(e) to the extent the Indebtedness
guaranteed thereby is permitted to be paid under this Section 6.5 (in each case
under the foregoing subclauses (i), (ii) and (iii) in accordance with the terms
of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Indebtedness as issued);

 

(c)                                  Company may make Restricted Payments to
Holdings to the extent reasonably necessary to permit Holdings (in each case so
long as Holdings applies the amount of any such Restricted Payment for such
purpose within five days of receipt of such amount) (i) to pay general
administrative and corporate overhead costs and expenses (including, without
limitation, expenses arising by virtue of Holdings’ status as a public company
(including fees and expenses related to filings with the Securities and Exchange
Commission, roadshow expenses, printing expenses and fees and expenses of
attorneys and auditors)), (ii) to discharge the consolidated tax liabilities of
Holdings and its Subsidiaries and (iii) so long as no Liquidity Event or Default
or Event of Default shall have occurred and be continuing or shall be caused
thereby, to allow Holdings to repurchase shares of, or options to purchase
shares of, Capital Stock of Holdings from employees, officers or directors of
Holdings, Company or any Subsidiaries thereof in any aggregate amount not to
exceed $1,000,000 in any calendar year or $5,000,000 in the aggregate since the
Restatement Effective Date;

 

(d)                                 (i) Company may make Restricted Payments to
Holdings (so long as Holdings applies such payment to the payment of dividends
or distributions to its shareholders (or any payment on account of any shares of
any class of stock (or any other Capital Stock) of Holdings, Company or any of
their respective Subsidiaries, including, for the avoidance of doubt, the
repurchase of any such Shares, within 60 days of the receipt of such amount) in
an aggregate amount not to exceed (A) $6,250,000 in any Fiscal Quarter of 2015
and (B) $6,500,000 in any Fiscal Quarter of 2016 and thereafter; provided that,
notwithstanding the foregoing, any Restricted Payment under this
Section 6.5(d)(i) may only be made so long as (w) no Default or Event of Default
has occurred or is continuing or shall be caused thereby after giving effect to
such Restricted Payment, (x) after giving effect to such Restricted Payment,
Excess Collateral Availability is greater than the greater of $15,000,000 and
15% of the aggregate Revolving Commitments at the time of determination and
(y) after giving effect to such Restricted Payment, Excess Availability is at
least the greater of $10,000,000 and 10% of the aggregate Revolving Commitments
at the time of determination, and (z) the Administrative Agent shall have
received a certificate of Company’s chief financial officer or treasurer
certifying that the conditions set forth in this Section 6.5(d)(i) have been
satisfied and setting for the calculations of Excess Collateral Availability and
Excess Availability in reasonable detail; and (ii) Holdings may make Restricted
Payments in an amount equal to the actual amount of Restricted Payments made by
Company to Holdings pursuant to Section 6.5(d)(i) that have not previously been
distributed by Holdings, so long as no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby; provided, however, that
notwithstanding anything to the contrary contained in this Section 6.5(d), this
Section 6.5(d)(ii) shall not prohibit the payment of any dividend within 60 days
after the date of declaration of such dividend if such dividend was permitted
under this Section 6.5(d)(ii) on the date of declaration;

 

(e)                                  so long as no Liquidity Event or Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby Holdings may make Restricted Payments as described in
Section 6.5(c)(iii); and

 

91

--------------------------------------------------------------------------------


 

(f)            additional Restricted Payments in any Fiscal Year in an aggregate
amount not to exceed the Available Excess Cash Flow as of the date of such
payment (calculated after giving effect to any Investments pursuant to
Section 6.7(m) on such date and any prepayments, repurchases or redemptions of
Other Debt on such date but without giving effect to the Restricted Payment
proposed to be made on such date).

 

6.6          Restrictions on Subsidiary Distributions. Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of Company to (a) pay dividends or make any other distributions on
any of such Subsidiary’s Capital Stock owned by Company or by any other
Subsidiary of Company, (b) repay or prepay any Indebtedness owed by such
Subsidiary to Company or to any other Subsidiary of Company, (c) make loans or
advances to Company or to any other Subsidiary of Company, or (d) transfer any
of its property or assets to Company or to any other Subsidiary of Company other
than restrictions (i) existing under this Agreement or the Term Credit Documents
(as in effect on the Restatement Effective Date), (ii) in agreements evidencing
Indebtedness permitted by Sections 6.1(g) and 6.1(l) that impose restrictions on
the property so acquired, (iii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, Joint
Venture agreements and similar agreements entered into in the ordinary course of
business, (iv) restrictions in agreements evidencing Indebtedness secured by
Liens permitted by Section 6.2(m) that impose restrictions on the property
securing such Indebtedness, (v) customary restrictions on assets that are the
subject of an Asset Sale permitted by Section 6.9 or a Capital Lease permitted
by Section 6.1(n) and (vi) in agreements evidencing Indebtedness permitted by
Section 6.1(h) or 6.1(k), in each case, so long as such restrictions are not
more restrictive, taken as a whole, than the restrictions set forth in this
Agreement or are customary for the issuance of high yield debt securities in a
public offering at such time.

 

6.7          Investments. Each of Holdings and Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture,
except:

 

(a)           Investments in Cash and Cash Equivalents;

 

(b)           Investments by Holdings in Company;

 

(c)           Investments made by Company or any of its Subsidiaries in
Subsidiary Guarantors which are wholly-owned Subsidiaries of Company;

 

(d)           Investments received by Company or any of its Subsidiaries in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers or suppliers of such Person, in each case
in the ordinary course of business;

 

(e)           accounts receivable arising, and trade credit granted, in the
ordinary course of business of Company and its Subsidiaries, and any Securities
received by Company or any of its Subsidiaries in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss, and any prepayments and
other credits to suppliers made in the ordinary course of business;

 

(f)            intercompany loans to the extent permitted under Section 6.1(b);

 

(g)           Consolidated Capital Expenditures by Company or any of its
Subsidiaries permitted by Section 6.8(b);

 

92

--------------------------------------------------------------------------------


 

(h)           loans and advances by Company or any of its Subsidiaries to
employees of Company and its Subsidiaries made in the ordinary course of
business in an aggregate principal amount not to exceed $2,000,000 at any time
outstanding;

 

(i)            Investments by Company or any of its Subsidiaries made in
connection with Permitted Acquisitions permitted pursuant to Section 6.9(d);

 

(j)            Investments by Company or any of its Subsidiaries constituting
non-Cash consideration received by Company and its Subsidiaries in connection
with permitted Asset Sales pursuant to subsection 6.9(c);

 

(k)           Company and its Subsidiaries may continue to own the Investments
owned by them as of the Restatement Effective Date and described in
Schedule 6.7;

 

(l)            other Investments by Company or any of its Subsidiaries in an
aggregate amount not to exceed at any time outstanding $10,000,000 (minus any
Restricted Payments made pursuant to Section 6.5(f)), if no Liquidity Event or
Default or Event of Default has occurred or is continuing or would result
therefrom; and

 

(m)          additional Investments (other than acquisition of any Person or any
division or line of business of any Person) by Company or any of its
Subsidiaries in an aggregate amount not to exceed the Available Excess Cash Flow
as of such date (calculated after giving effect to any Restricted Payments made
pursuant to Section 6.5(f) on such date and any prepayments, repurchases or
redemptions of Other Debt on such date made pursuant to Section 6.16 but without
giving effect to such proposed Investment).

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.

 

6.8          Financial Covenants. (a)  Minimum Fixed Charge Coverage Ratio.  At
any time when Excess Availability of the Borrowers is less than the greater of
(a) $10,000,000 and (b) 10.0% of the aggregate Revolving Commitments, Company
shall not permit the Fixed Charge Coverage Ratio for any Test Period for which a
Fixed Charge Coverage Compliance Certificate is required to be delivered to be
less than 1.0 to 1.0.

 

(b)           Maximum Consolidated Capital Expenditures.  Holdings and Company
shall not, and shall not permit their Subsidiaries to, make or incur
Consolidated Capital Expenditures, except that Company and any Guarantor
Subsidiary may make or incur Consolidated Capital Expenditures (i) during any
calendar year in an aggregate amount not in excess of (A) $12,500,000 plus
(B) the unused portion of Consolidated Capital Expenditures permitted to be made
or incurred in the immediately preceding calendar year (it being understood that
the amount under this subclause (B) shall not exceed the lesser of such unused
portion and $12,500,000) and (ii) associated with the consolidation of
Facilities and costs associated with the acquiring and/or the development and
construction of one new manufacturing facility in an aggregate amount not to
exceed $15,000,000.

 

(c)           Certain Calculations.

 

(i)            With respect to any period during which a Permitted Acquisition
or an Asset Sale has occurred (each, a “Subject Transaction”), including for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8, and the calculations of

 

93

--------------------------------------------------------------------------------


 

Leverage Ratio, the First Lien Debt Ratio, the Fixed Charge Coverage Ratio,
Secured Debt Ratio, Consolidated Interest Coverage Ratio and Excess Availability
in Available Excess Cash Flow, the Excess Cash Flow Payment Conditions,
Section 6.1(k), Section 6.9(d), clause (5) of the proviso to Section 10.6(i),
Consolidated Adjusted EBITDA and the components of Consolidated Fixed Charges,
as applicable, all financial ratios and other financial calculations pursuant to
the Credit Documents shall be calculated with respect to such period on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to a specific transaction, are factually supportable and
are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost savings resulting from head count reduction, closure of
Facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of Company) using the historical
audited financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Holdings and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period.

 

(ii)           For the purposes of calculating Consolidated Adjusted EBITDA of
the Company, subject to clause (i) above, Consolidated Adjusted EBITDA for
(x) the fiscal quarter ended March 31, 2014 shall be deemed to be $10,577,000,
(y) the fiscal quarter ended June 30, 2014 shall be deemed to be $29,834,000 and
(z)  the fiscal quarter ended September 30, 2014 shall be deemed to be
$25,147,000.

 

(iii)          With respect to any period commencing prior to the Restatement
Effective Date, for purposes of determining compliance with the financial
covenants set forth in this Section 6.8, Consolidated Adjusted EBITDA shall be
calculated with respect to the portion of such period prior to the Restatement
Effective Date on a pro forma basis as if the Restatement Effective Date (and
the Transactions) occurred on the first day of such period, Consolidated Capital
Expenditures shall be calculated with respect to the portion of such period
prior to the Restatement Effective Date based on the historical Consolidated
Capital Expenditures of the Company during such time, and the other components
of Consolidated Fixed Charges (other than Consolidated Interest Expense) shall
be calculated with respect to the portion of such period prior to the
Restatement Effective Date on a pro forma basis as if the Restatement Effective
Date (and the Transactions) occurred on the first day of such period.

 

(iv)          With respect to any period commencing prior to the Restatement
Effective Date, Consolidated Interest Expense shall be calculated with respect
to the portion of such period prior to the Restatement Effective Date on a pro
forma basis as if the Restatement Effective Date occurred on the first day of
such period (and assuming that the Indebtedness incurred on the Restatement
Effective Date was incurred on the first day of such period and, such
Indebtedness bears interest during the portion of such period prior to the
Restatement Effective Date at the weighted average of the interest rates
applicable to outstanding Indebtedness during the portion of such period on and
after the Restatement Effective Date and that no Indebtedness was repaid during
the portion of such period prior to the Restatement Effective Date).

 

6.9          Fundamental Changes; Asset Dispositions; Acquisitions. Each of
Holdings and Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into any transaction of merger or consolidation,
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property

 

94

--------------------------------------------------------------------------------


 

of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise the business, or all or substantially all of the property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:

 

(a)           any Subsidiary of Holdings may be merged with or into Company or
with or into any wholly-owned Guarantor Subsidiary of Company, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to Company or any wholly-owned
Guarantor Subsidiary of Company; provided, in the case of such a merger, Company
or such wholly-owned Guarantor Subsidiary of Company, as applicable shall be the
continuing or surviving Person;

 

(b)           sales or other dispositions of assets that do not constitute Asset
Sales;

 

(c)           Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) (i) do not exceed $5,000,000 in the aggregate in any calendar year and
(ii) when aggregated with the proceeds of all other Asset Sales, do not exceed
$15,000,000 in the aggregate from the Restatement Effective Date to the date of
determination; provided (1) the consideration received for such assets shall be
in an amount at least equal to the fair market value thereof (and in respect of
a transaction of greater than $2,500,000, as determined in good faith by the
board of directors of Company (or similar governing body)), (2) no less than 80%
thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall
be applied in accordance with the Term Loan Facility (to the extent required
thereby);

 

(d)           Permitted Acquisitions if no Default or Event of Default has
occurred and is continuing and (i) the consideration for which consists solely
of common Capital Stock of Holdings, (ii) (A) the aggregate consideration paid
does not exceed $50,000,000 in the aggregate in any calendar year and (B) Excess
Availability is at least the greater of $15,000,000 and 15% of the aggregate
Revolving Commitments then in effect for 30 days prior to the date of such
Permitted Acquisition and on the date of such Permitted Acquisition after giving
pro forma effect thereto or (iii) (A) before and after giving effect to any such
Permitted Acquisition, the Fixed Charge Coverage Ratio is greater than 1.0 to
1.0 for the most recently completed four Fiscal Quarter period for which
financial statements have been delivered pursuant to Sections 5.1(b), 5.1(c) or
3.1(u), calculated to give effect to such Permitted Acquisition in accordance
with Section 6.8(c) as if such Permitted Acquisition occurred on the first day
of such four Fiscal Quarter period, as demonstrated in a Fixed Charge Coverage
Compliance Certificate delivered to the Administrative Agent prior to such
Permitted Acquisition and (B) Excess Availability is at least the greater of
$15,000,000 and 15% of the aggregate Revolving Commitments then in effect for 30
days prior to the date of the acquisition and on the date of the acquisition
after giving pro forma effect thereto;

 

(e)           Investments made in accordance with Section 6.7; and

 

(f)            sale and leaseback transactions permitted pursuant to
Section 6.3.

 

6.10        Disposal of Subsidiary Interests. Each of Holdings and Company shall
not, and shall not permit any of its Subsidiaries to (a) directly or indirectly
issue, sell, assign, pledge or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries, except to qualify directors if required by
applicable law or (b) permit any of its Subsidiaries directly or indirectly to
issue, sell, assign, pledge or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries, except (i) Company may issue Capital Stock to
Holdings, (ii) Subsidiaries may issue Capital Stock to Company or to a Guarantor
Subsidiary of Company (subject to the restrictions on such disposition otherwise
imposed under Section 

 

95

--------------------------------------------------------------------------------


 

6.9) or to qualify directors if required by applicable law and (iii) Company or
any Subsidiary may sell or otherwise dispose of the Capital Stock of its
Subsidiaries in an Asset Sale permitted by Section 6.9.

 

6.11        Fiscal Year.  Each of Holdings and Company shall not, and shall not
permit any of its Subsidiaries to, change its Fiscal Year-end from December 31;
provided, that the Fiscal Year-end of Holdings and its Subsidiaries may be
changed to the end of any Fiscal Quarter with the prior written consent of, and
following receipt of any information requested by, Administrative Agent
(including, without limitation, reconciliation statements for the immediately
preceding three years described in Section 5.1(e)).

 

6.12        Transactions with Shareholders and Affiliates.  Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any loan) with any holder of 10% or more of any class
of Capital Stock of Holdings or any of its Subsidiaries or with any Affiliate of
Holdings or of any such holder, on terms that are less favorable to Holdings or
that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction expressly permitted
under this Agreement; (b) reasonable and customary fees paid to, and customary
indemnification of, members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business; (d) transactions described in Schedule 6.12;
and (e) any transaction between Credit Parties.

 

6.13        Conduct of Business. From and after the Restatement Effective Date,
each of Holdings and Company shall not, and shall not permit any of its
Subsidiaries to, engage in any business other than (i) the businesses engaged in
by Company and its Subsidiaries on the Restatement Effective Date and similar or
related businesses and (ii) such other lines of business as may be consented to
by Requisite Lenders.

 

6.14        Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness other than the Indebtedness (i) under
the Credit Documents and (ii) under the Term Credit Documents; (b) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Collateral Documents to
which it is a party; (c) engage in any business or activity or own any assets
other than (i) holding 100% of the Capital Stock of Company; (ii) performing its
obligations and activities incidental thereto under the Credit Documents, and to
the extent not inconsistent therewith, the Term Credit Documents; (iii) making
Restricted Payments to the extent permitted by Section 6.5 of this Agreement and
Section 6.5 of the Term Loan Facility; (iv) making Investments to the extent
permitted by Section 6.7 of this Agreement and Section 6.7 of the Term Loan
Facility; (v) issuances of its Capital Stock; (vi) conducting activities arising
by virtue of its status as a public company, including without limitation,
compliance with its reporting obligations and other requirements applicable to
public companies; and (vii) retaining Cash in a deposit account subject to a
Blocked Account Agreement in the amount of any Restricted Payments received from
the Company pursuant to Section 6.5(d)(i); (d) consolidate with or merge with or
into, or convey, transfer or lease all or substantially all its assets to, any
Person; (e) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries; (f) create or acquire any Subsidiary or make or own any Investment
in any Person other than Company; or (g) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

 

6.15        Amendments or Waivers of Certain Agreements. Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries to, terminate or
agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its rights under any Term Credit

 

96

--------------------------------------------------------------------------------


 

Document or any Organizational Document, or make any payment consistent with an
amendment thereof or change thereto (which amendment or other modification, in
the case of (i) an Organizational Document or any Term Credit Document, is
adverse in any material respect to the rights or interests of the Lenders
(provided that with respect to any termination, amendment, restatement,
supplement or other modification to, or waiver of any Term Credit Document, none
of the following amendments shall be deemed adverse for purposes of this clause
(i):  (A) payment of customary fees in connection with any amendment or waiver,
or (B) any amendment implementing incremental or additional loans and/or
commitments under the Term Credit Documents to the extent the Indebtedness in
respect thereof is permitted under Section 6.1; and provided, further, that with
respect to the Organizational Documents of Holdings, Holdings shall be permitted
to effect a Permitted Holdings Reincorporation) without obtaining the prior
written consent of Requisite Lenders to such amendment, restatement, supplement
or other modification or waiver.  Each of Holdings and Company shall not, and
shall not permit any of its Subsidiaries to, amend or otherwise change the terms
of any Indebtedness permitted to be incurred under Section 6.1 which is
subordinated to the Obligations, or make any payment consistent with an
amendment thereof or change thereto, if the effect of such amendment or change
is to increase the interest rate on or fees in respect of such Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to Holdings or Company, any of their
Subsidiaries, or Lenders.

 

6.16        Limitation on Payments Relating to Other Debt. Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries through any
manner or means or through any other Person to, directly or indirectly, declare,
order, make or offer to make, any voluntary prepayment, repurchase or redemption
of, or otherwise defease, the Indebtedness permitted to be incurred under
Section 6.1(j) or (k) (such Indebtedness, “Other Debt”), or segregate funds for
any such voluntary prepayment, repurchase, redemption or defeasance, or enter
into any derivative or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating Holdings, the Company or any Subsidiary to make payments to such
Derivatives Counterparty as a result of any change in market value of Other
Debt, other than (a) any prepayment, repurchase or redemption of Other Debt
pursuant to a Permitted Refinancing thereof and (b) prepayments, repurchases or
redemptions of Other Debt in an aggregate amount not to exceed the Available
Excess Cash Flow as of such date (calculated after giving effect to any
Restricted Payments made pursuant to Section 6.5(f) on such date and any
Investments made pursuant to Section 6.7(m) on such date but without giving
effect to such proposed prepayment, repurchase or redemption).  Each of Holdings
and Company shall not, and shall not permit any of its Subsidiaries through any
manner or means or through any other Person to, directly or indirectly, declare,
order, make or offer to make, any prepayment, repurchase or redemption of, or
otherwise defease, the Indebtedness permitted to be incurred under
Section 6.1(j) pursuant to Section 2.13(d) of the Term Loan Facility (or any
other provision of the Term Loan Facility or any Permitted Refinancing thereof
requiring any prepayment, repurchase, redemption, defeasance, or offer of any of
the foregoing, in respect of “excess cash flow” or any similar construct) at any
time if after giving effect to such prepayment, the Excess Cash Flow Payment
Conditions set forth in clause (x) of the definition thereof would not be
satisfied.

 

6.17        Use of Proceeds. The Borrowers will not request any Loans or Letters
of Credit, and the Borrowers shall not use, and shall procure that their
respective Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Letter of Credit
(A) in

 

97

--------------------------------------------------------------------------------


 

furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 7.                         GUARANTY

 

7.1          Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Beneficiaries the due and punctual payment in
full of all Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor) when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

 

7.2          Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor.  “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2.  The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor.  The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

 

7.3          Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by

 

98

--------------------------------------------------------------------------------


 

required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Company’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4          Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

 

(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)           Administrative Agent may enforce this Guaranty upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between Company and any Beneficiary with respect to the existence
and continuance of such Event of Default;

 

(c)           the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

 

(d)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of

 

99

--------------------------------------------------------------------------------


 

such Beneficiary in respect hereof or the Guaranteed Obligations and direct the
order or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable Hedge
Agreement or Banking Services Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Company or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents, the
Hedge Agreements or the Banking Services Agreements; and

 

(f)            this Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce an agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, the Hedge Agreements or Banking Services Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Hedge Agreements, Banking Services
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such Hedge
Agreement, such Banking Services Agreement or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Hedge Agreements or Banking Services Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5          Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company or any other Guarantor

 

100

--------------------------------------------------------------------------------


 

including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Company or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or Banking Services
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

7.6          Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives and agrees not to assert
any claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against Company or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2.  Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Company,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

101

--------------------------------------------------------------------------------


 

7.7          Subordination of Other Obligations. Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

7.8          Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled.  Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

7.9          Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

7.10        Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements or Banking
Services Agreements may be entered into from time to time, in each case without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Company at the time of any such grant or continuation or at
the time such Hedge Agreement or Banking Services Agreement is entered into, as
the case may be.  No Beneficiary shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Company.  Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents the Hedge Agreements and the Banking Services Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

 

7.11        Bankruptcy, etc.

 

(a)           So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Company or any other Guarantor.  The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Company or any other Guarantor or by any defense
which Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been

 

102

--------------------------------------------------------------------------------


 

commenced) shall be included in the Guaranteed Obligations because it is the
intention of Guarantors and Beneficiaries that the Guaranteed Obligations which
are guaranteed by Guarantors pursuant hereto should be determined without regard
to any rule of law or order which may relieve Company of any portion of such
Guaranteed Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

7.12        Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor (other than Holdings) or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.

 

7.13        Keepwell

 

Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this guarantee in respect of any Swap Obligation
(provided, however, that each Qualified Keepwell Provider shall only be liable
under this Section 7.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 7.13, or
otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified Keepwell Provider under this Section 7.13
shall remain in full force and effect until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled.  Each
Qualified Keepwell Provider intends that this Section 7.13 constitute, and this
Section 7.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 8.                         EVENTS OF DEFAULT; LIQUIDITY EVENTS; CURE
RIGHTS

 

8.1          Events of Default. If any one or more of the following conditions
or events shall occur:

 

(a)           Failure to Make Payments When Due.  Failure by Company to pay
(i) when due any principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or

 

(b)           Default in Other Agreements.  (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) with

 

103

--------------------------------------------------------------------------------


 

an aggregate principal amount of $10,000,000 or more, in each case beyond the
grace period, if any, provided therefor; or (ii) breach or default by any Credit
Party with respect to any other term of (1) one or more items of such
Indebtedness or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, or any other event or circumstance
shall occur, in each case beyond the grace period, if any, provided therefor, if
the effect of such breach or default or event or circumstance is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be, or to require an
offer to purchase or redeem such Indebtedness be made (other than any due on
sale provision with respect to any Indebtedness permitted to be repaid hereunder
and which is so repaid in full); or

 

(c)           Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Sections 2.6, 2.14,
5.1(f), 5.1(g), 5.2(i), 5.14, 5.15 or 6; or

 

(d)           Breach of Representations, etc.  Any representation, warranty or
certification made or deemed made by any Credit Party in any Credit Document or
in any statement or certificate at any time given by any Credit Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

 

(e)           Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within 30 days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Company of notice from
Administrative Agent or any Lender of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Holdings or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Holdings or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days without having been dismissed, bonded or discharged; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Holdings
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing

 

104

--------------------------------------------------------------------------------


 

its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Holdings or any of its Subsidiaries (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in this Section 8.1(g) or in
Section 8.1(f) above; or

 

(h)           Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $10,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 60 days (or in any event later than five days prior to
the date of any proposed sale thereunder); or

 

(i)            Dissolution.  Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party; or

 

(j)            Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events or (ii) there shall exists any fact or circumstance that results or
reasonably could be expected to result in the imposition of a Lien or security
interest with respect to any Employee Benefit Plan under Section 430(k) of the
Internal Revenue Code or under Sections 303(k) or 4068 of ERISA, in either case
involving or that might reasonably be expected to involve in the aggregate at
any time an amount in excess of $10,000,000; or

 

(k)           Change of Control.  A Change of Control shall occur; or

 

(l)            Guaranties, Collateral Documents and other Credit Documents.  At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations or upon the
release of such Guaranty with respect to a Subsidiary of the Company in
connection with an Asset Sale permitted hereby, shall cease to be in full force
and effect (other than in accordance with its terms) or shall be declared to be
null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, upon notice to Company by
Administrative Agent (which notice may be given by the Administrative Agent in
its discretion and shall be given by Administrative Agent upon the request of
the Requisite Lenders), (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (I) the unpaid principal amount of and
accrued interest on the Loans, (II) an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at

 

105

--------------------------------------------------------------------------------


 

such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), and (III) all other Obligations; provided,
the foregoing shall not affect in any way the obligations of Lenders under
Section 2.2(b)(iv) or Section 2.3(e); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Section 8.1(f) and (g) to
pay) to Administrative Agent such additional amounts of cash, to be held as
security for Company’s reimbursement Obligations in respect of Letters of Credit
then outstanding, equal to the LC Exposure at such time.

 

SECTION 9.                         AGENTS

 

Each of the Lenders hereby irrevocably appoints JPMCB as Administrative Agent
hereunder and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders hereby irrevocably appoints JPMCB as
Collateral Agent hereunder and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto.  Each of the Lenders hereby authorizes the
Collateral Agent to enter into each of the Collateral Documents and authorizes
both the Administrative Agent and Collateral Agent to enter into the
Intercreditor Agreement.

 

The bank serving as the Administrative Agent or the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Collateral Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with Holdings,
the Borrowers or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent or the Collateral Agent hereunder.

 

Neither the Administrative Agent nor the Collateral Agent shall have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) neither the Administrative Agent nor the
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither the Administrative Agent nor the Collateral Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent or Collateral Agent, as applicable is required to
exercise in writing as directed by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.5), and (c) except as expressly set forth herein, neither
the Administrative Agent nor the Collateral Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of their respective Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent,
Collateral Agent or any of their respective Affiliates in any capacity.  Neither
the Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.5) or in the absence of its
own gross negligence or willful misconduct.  Neither the Administrative Agent
nor the Collateral Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent or the Collateral Agent, as applicable by the Borrowers or
a Lender, and neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or

 

106

--------------------------------------------------------------------------------


 

in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Section 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Collateral Agent, as applicable. 
The Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

 

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent and the Collateral Agent may perform any and all its
respective duties and exercise its respective rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, as applicable.  The Administrative Agent, the Collateral Agent
and any such sub-agent may perform any and all its respective duties and
exercise its respective rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent,
as applicable.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the
Administrative Agent and the Collateral Agent may resign at any time by
notifying the Lenders and the Borrower Representative.  Upon any such
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower Representative, to appoint a successor.  If no successor shall have
been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent or Collateral
Agent, as applicable give notice of its resignation, then the retiring
Administrative Agent or Collateral Agent, as applicable may, on behalf of the
Lenders appoint a successor Administrative Agent or Collateral Agent, as
applicable which shall be a bank with an office in New York, New York, or an
Affiliate or any such bank.  Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as applicable hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable shall be discharged from its duties and
obligations hereunder.  The fees payable by the Company or any other Credit
Party to a successor Administrative Agent or Collateral Agent, as applicable
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company or such other Credit Party, and such successor.  After the
Administrative Agent’s or the Collateral Agent’s resignation hereunder, the
provisions of this Section and Sections 10.2 and 10.3 shall continue in effect
for the benefit of such retiring Administrative Agent or Collateral Agent, as
applicable, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as applicable.

 

107

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Collateral Agent; (b) neither the Administrative
Agent nor the Collateral Agent (i) makes any representation or warranty, express
or implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall be liable for any information contained in
any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Credit Parties and will rely significantly upon the
Credit Parties’ books and records, as well as on representations of the Credit
Parties’ personnel and that neither the Administrative Agent nor the Collateral
Agent undertakes any obligation to update, correct or supplement the Reports;
(d) it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Credit Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and the
Collateral Agent and any other such Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

Each Lender hereby further authorizes Administrative Agent or Collateral Agent,
as applicable, on behalf of and for the benefit of Lenders, to be the agent for
and representative of Lenders with respect to the Guaranty, the Collateral and
the Collateral Documents.  Subject to Section 10.5, without further written
consent or authorization from Lenders, Administrative Agent or Collateral Agent,
as applicable may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.

 

Anything contained in any of the Credit Documents to the contrary
notwithstanding, Company, Administrative Agent, Collateral Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Collateral Agent, and (ii) in the event of a foreclosure by
Collateral Agent on any of the Collateral pursuant to a public or private sale,
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 

108

--------------------------------------------------------------------------------


 

SECTION 10.                  MISCELLANEOUS

 

10.1        Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

 

(i)            if to any Credit Party, to the Borrower Representative at Douglas
Dynamics, Inc., 7777 North 73rd Street, Milwaukee, WI 53223, Attention:  Chief
Executive Officer and President, (Fax: 414-354-8448);

 

(ii)           if to the Administrative Agent, Collateral Agent, the Issuing
Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A., Chase Business
Credit, at 111 East Wisconsin Avenue, Floor 15, Milwaukee, WI 53202, Attention
of Michael Hintz (Telephone No. (414) 977-6652, Telecopy No. (414) 977-6666),
Email: michael.a.hintz@chase.com;

 

(iii)          if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or to compliance and no Event of Default certificates
delivered pursuant to Section 5.1(d) and Section 5.1(f) unless otherwise agreed
by the Administrative Agent and the applicable Lender.  The Administrative Agent
or the Borrower Representative (on behalf of the Credit Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)           Each of Holdings and the Borrower Representative represents and
warrants that it and any of its Subsidiaries, either (i) has no registered or
publicly traded securities outstanding, or (ii) files its financial statements
with the SEC and/or makes its financial statements available to potential
holders of its 144A securities, and, accordingly, the Borrower Representative
hereby (i) authorizes the Administrative Agent to make the financial statements
to be provided under Section 5.01(b) and (c),

 

109

--------------------------------------------------------------------------------


 

along with the Credit Documents, available to Public Lenders and (ii) agrees
that at the time such financial statements are provided hereunder, they shall
already have been made available to holders of its securities.  The Borrower
Representative will not request that any other material be posted to Public
Lenders without expressly representing and warranting to the Administrative
Agent in writing that such materials do not constitute material non-public
information within the meaning of the federal securities laws or that Holdings,
the Borrower Representative and their respective Subsidiaries have no
outstanding publicly traded securities, including 144A securities.

 

10.2        Expenses. The Borrowers shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the
Arranger and their respective Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Collateral
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of the
Credit Documents or any amendments, modifications or waivers of the provisions
of the Credit Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, in connection with the enforcement,
collection or protection of its rights in connection with the Credit Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Expenses being reimbursed by the Borrowers under
this Section include, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:

 

(i)            appraisals and insurance reviews;

 

(ii)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Collateral Agent with
respect to each field examination;

 

(iii)          background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;

 

(iv)          taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Collateral Agent’s Liens;

 

(v)           sums paid or incurred to take any action required of any Credit
Party under the Credit Documents that such Credit Party fails to pay or take;
and

 

(vi)          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

(b)           All of the foregoing costs and expenses may be charged to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).  Notwithstanding the foregoing, all amounts due under this
Section shall be payable promptly after written demand therefor.

 

110

--------------------------------------------------------------------------------


 

10.3        Indemnity. (a)      The Borrowers shall, jointly and severally,
indemnify the Administrative Agent, the Collateral Agent, the Arranger, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Credit Documents or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
Subsidiaries, (iv) the failure of the Borrowers to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrowers for Taxes pursuant to Section 2.17, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of, or
material breach of the Credit Documents in bad faith by, such Indemnitee or its
officers, directors or employees.  This Section 10.3(a) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

 

(b)           To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under Section 10.2. or 10.3, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share based upon such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

 

(c)           [RESERVED]

 

(d)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

10.4        Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Agent, each
Lender and each of their respective Affiliates is hereby authorized by each
Credit Party at any time or from time to time, without notice to any Credit
Party or to any other Person (other than Administrative Agent), any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Agent,
Lender or Affiliate to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Agent, Lender or Affiliate hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected

 

111

--------------------------------------------------------------------------------


 

hereto, the Letters of Credit and participations therein or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Guarantor shall be applied to any Excluded Swap Obligations
of such Guarantor.

 

10.5        Amendments and Waivers.  (a)  Requisite Lenders’ Consent.  Subject
to Section 10.5(b), 10.5(c) and 10.5(d) and except as otherwise expressly
contemplated by Section 2.9 hereof, by Section 5.7 of the Intercreditor
Agreement, and by the definition of “Permitted Holdings Reincorporation”, no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

 

(b)           Affected Lenders’ Consent.  Without the written consent of the
Requisite Lenders and each Lender (other than a Defaulting Lender) that would be
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would:

 

(i)            extend the scheduled final maturity of any Loan or Note;

 

(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)          extend the stated expiration date of any Letter of Credit beyond
the Maturity Date;

 

(iv)          reduce the rate of interest on any Loan or any fee payable
hereunder;

 

(v)           extend the time for payment of any such interest or fees;

 

(vi)          reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

(vii)         amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c), or Section 7.2 of the Pledge and Security
Agreement, or change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared;

 

(viii)        amend the definition of “Requisite Lenders”;

 

(ix)          release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

 

(x)           consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document.

 

(c)           Other Consents.  In addition to the consent of the Requisite
Lenders, no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall:

 

112

--------------------------------------------------------------------------------


 

(i)            increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;

 

(ii)           amend, modify, terminate or waive any provision hereof relating
to the Swingline Loans without the consent of Swingline Lender;

 

(iii)          amend, modify, terminate or waive any obligation of Lenders with
Revolving Commitments relating to the purchase of participations in Letters of
Credit as provided in Section 2.4(e) without the written consent of
Administrative Agent and of Issuing Bank;

 

(iv)          amend the definition of “Borrowing Base” or any definition used
therein, or Section 2.22 hereof, without the written concurrence of Lenders
having or holding Revolving Exposure and representing more than 66-2/3rds
percent of the sum of the aggregate Revolving Exposure of all Lenders; provided,
that, the foregoing shall not (A) limit the discretion of the Administrative
Agent or Collateral Agent to change, establish or eliminate any Reserves without
the consent of any Lenders or (B) affect any other matter that this Agreement
leaves to the discretion of the Administrative Agent and/or the Collateral
Agent; or

 

(v)           amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

 

(d)           Execution of Amendments, etc.  Administrative Agent may, but shall
have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.

 

(e)           Corrections.  Notwithstanding anything to the contrary contained
herein, the Administrative Agent, with the consent of the Borrower, may amend,
modify or supplement any Credit Document without the consent of any Lender or
the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Credit Document.

 

10.6        Successors and Assigns; Participations. (a)      The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Credit Document without the prior
written consent of each Lender (and any attempted assignment or transfer by the
any Credit Party without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the

 

113

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its Revolving
Commitment or Loans owing to it or other Obligation (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Revolving Commitments):

 

(i)            to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” (a “Related Lender Assignment”)
upon the giving of notice to Borrower Representative and Administrative Agent
and, for any assignment of a Revolving Commitment, the consent of Administrative
Agent and Issuing Bank (such consent not to be unreasonably withheld or
delayed); and

 

(ii)           to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” (other than a Person described in
the foregoing subclause (i)) and (except in the case of assignments made by or
to JPMCB) consented to by each of Borrower Representative and Administrative
Agent and, for any assignment of Revolving Commitment, Issuing Bank (each such
consent not to be (x) unreasonably withheld or delayed or, (y) in the case of
Borrower Representative, not required at any time during syndication of the
Loans to persons identified by the Administrative Agent to the Borrower
Representative on or prior to the Restatement Effective Date or at any time an
Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and
then be continuing, provided that Borrower Representative shall be deemed to
have consented to any proposed assignment unless Borrower Representative shall
object within five Business Days after having received notice of the proposed
assignment).

 

(c)           Assignments shall be subject to the following additional
conditions:

 

(i)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(iv)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in

 

114

--------------------------------------------------------------------------------


 

accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

(d)           Subject to acceptance and recording thereof pursuant to paragraph
(e) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 10.2 and 10.3).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section.

 

(e)           The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Collateral Agent, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(f)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.1, 2.5,
2.6(d) or (e), 2.7(b), 2.18(d), 10.3(b) or 10.4, the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(g)           Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (C) the Borrowers,
the Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 10.5
that affects

 

115

--------------------------------------------------------------------------------


 

such Participant.  The Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.6; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.18 and 2.19 and 10.4 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.16 and 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 10.4 as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Commitments, Loans or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Revolving Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(h)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(i)            [Reserved]

 

10.7        Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8        Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
provisions set forth in Sections 2.15, 2.16, 2.17, 10.2 and 10.3 and Section 9
shall survive the payment of the Loans, the cancellation or expiration of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the
termination hereof.

 

10.9        No Waiver; Remedies Cumulative. No failure or delay on the part of
Arranger, any Agent, any Lender or Issuing Bank in the exercise of any power,
right or privilege hereunder or under any other Credit Document shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  The rights, powers and remedies given to
Arranger, each Agent, each Lender and Issuing Bank hereby are

 

116

--------------------------------------------------------------------------------


 

cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements or Banking Services Agreements. 
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

10.10      Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Collateral Agent or Lenders (or to Administrative Agent or
Collateral Agent, on behalf of Lenders), or Administrative Agent, Collateral
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

10.11      Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.12      Obligations Several; Independent Nature of Lenders’ Rights; Violation
of Law. The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

 

10.13      Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.14      APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

10.15      CONSENT TO JURISDICTION. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND

 

117

--------------------------------------------------------------------------------


 

ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED,
THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER CREDIT DOCUMENT WILL PREVENT ANY
LENDER, THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY
CREDIT PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED;
(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1;
(d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; (e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION AND (f) WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY INDIRECT, SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.

 

10.16      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN

 

118

--------------------------------------------------------------------------------


 

WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

10.17      Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by a Governmental Authority or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Credit Parties and their obligations, (g) with the consent of
the Borrower Representative or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers.  For
the purposes of this Section, “Information” means all information received from
the Borrowers relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrowers and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrowers after the Restatement Effective Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the Reference Bank Rate supplied by each Reference Bank
pursuant to or in connection with this Agreement and (ii) that it has developed
procedures to ensure that such rates are not submitted by the Reference Banks
to, or shared with, any individual who is formally designated as being involved
in the ICE LIBOR submission process; provided that such rates may be shared with
the Borrower Representative and any of its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates that have a commercially reasonable business need to know such rates,
subject to an agreement by the recipient thereof to comply with the provisions
of this Section as if it were the Administrative Agent; provided further that,
for the avoidance of doubt, the Reference Bank Rate shall be disclosed to
Lenders in accordance with Section 2.13(f).

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.17 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE

 

119

--------------------------------------------------------------------------------


 

USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

10.18      Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower Representative shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect.  Notwithstanding the foregoing, it is the intention
of Lenders and Company to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower Representative.

 

10.19      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or electronic file shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

10.20      Effectiveness; Integration. This Agreement shall become effective
upon the execution of a counterpart hereof by each Credit Party, the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank and the Lenders.  This Agreement, the other Credit Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

 

10.21      Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only

 

120

--------------------------------------------------------------------------------


 

by possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

10.22      USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Act.

 

10.23      Effect of Restatement.  This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Revolving Credit Agreement
from and after the Restatement Effective Date with respect to the transactions
hereunder and with respect to the Loans and Letters of Credit outstanding under
the Existing Revolving Credit Agreement as of the Restatement Effective Date. 
The parties hereto acknowledge and agree, however, that (a) this Agreement and
all other Credit Documents executed and delivered herewith do not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Existing Revolving Credit Agreement and the other Credit Documents as in effect
prior to the Restatement Effective Date, (b) such Obligations are in all
respects continuing with only the terms being modified as provided in this
Agreement and the other Credit Documents, (c) the liens and security interests
in favor of the Collateral Agent for the benefit of the Secured Parties securing
payment of such Obligations are in all respects continuing and in full force and
effect with respect to all Obligations and (d) all references in the other
Credit Documents to the Credit Agreement shall be deemed to refer without
further amendment to this Agreement.

 

10.24      Amendments.  The Requisite Lenders hereby consent to (a) the
restatement of the Pledge and Security Agreement (as defined in the Existing
Credit Agreement) in the form of the Pledge and Security agreement and (b) the
restatement of the Intercreditor Agreement (as defined in the Existing Credit
Agreement) in the form of the Intercreditor Agreement.

 

10.25      Effectiveness of the Merger. The Target shall have no rights or
obligations hereunder until the consummation of the Acquisition and the
consummation of the Merger, and any representations and warranties of the Target
hereunder shall not become effective until such time.  Upon consummation of the
Acquisition and the Merger, the Target shall succeed to all the rights and
obligations of DDIZ Acquisition, Inc. under this Agreement and the other Loan
Documents to which they are a party and all representations and warranties of
the Target shall become effective as of the date hereof, without any further
action by any Person.

 

SECTION 11.                  THE BORROWER REPRESENTATIVE

 

11.1        Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Credit Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Credit
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Section 11. 
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Accounts.  The
Administrative Agent, the Collateral Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the

 

121

--------------------------------------------------------------------------------


 

Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this
Section 11.

 

11.2        Powers.  The Borrower Representative shall have and may exercise
such powers under the Credit Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Credit
Documents to be taken by the Borrower Representative.

 

11.3        Employment of Agents.  The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other
Credit Document by or through authorized officers.

 

11.4        Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent, the Collateral
Agent and the Lenders.  Any notice provided to the Borrower Representative
hereunder shall constitute notice to each Borrower on the date received by the
Borrower Representative.

 

11.5        Successor Borrower Representative.  Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative.  The Administrative Agent shall give prompt written notice of
such resignation to the Collateral Agent and the Lenders.

 

11.6        Execution of Credit Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent, the
Collateral Agent and the Lenders the Credit Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Credit Documents, including without
limitation, the Borrowing Base Certificates and the Compliance Certificates. 
Each Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Credit
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

 

11.7        Reporting.  Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificates required pursuant to the provisions of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

DOUGLAS DYNAMICS, L.L.C.

 

 

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

DOUGLAS DYNAMICS FINANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

FISHER, LLC

 

 

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

TRYNEX INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

DDIZ ACQUISITION, INC.

 

 

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President

 

[Signature Page to Second Amended and Restated ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually, as Administrative Agent, as Collateral Agent, as Issuing Bank, as
Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Michael A. Hintz

 

 

Name:

Michael A. Hintz

 

 

Title:

Authorized Officer

 

[Signature Page to Second Amended and Restated ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Rina Shinoda

 

 

Name:

Rina Shinoda

 

 

Title:

Vice President

 

[Signature Page to Second Amended and Restated ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment Schedule

 

Lender

 

Revolving Commitment

 

JPMorgan Chase Bank, N.A.

 

$

56,000,000

 

Wells Fargo Bank, N.A.

 

$

44,000,000

 

Total

 

$

100,000,000

 

 

1

--------------------------------------------------------------------------------